Exhibit 10.1

 

AMENDMENT AND RESTATEMENT AGREEMENT

 

dated 11 July 2005

 

VIA NET.WORKS, INC.

 

and

 

VIA.NETWORKS HOLDCO, INC.

 

and

 

VIA.NETWORKS NY CORP, INC.

 

and

 

CLARANET GROUP LIMITED

 

and

 

CLARA.NET HOLDINGS LIMITED

 

RELATING TO A SALE AND PURCHASE AGREEMENT DATED

 

30 April 2005

 

Linklaters

 

Ref: JAGI

 

--------------------------------------------------------------------------------


 

CONTENTS

 

CLAUSE

 

1.

Definitions and interpretation

 

2.

Representations

 

3.

Amendment

 

4.

Transaction expenses

 

5.

Miscellaneous

 

6.

Governing law

 

 

THE SCHEDULES

 

SCHEDULE

 

SCHEDULE 1 Form of Amended Agreement

 

 

 

i

--------------------------------------------------------------------------------


 

THIS AGREEMENT is dated 11 July 2005 and made between:

 

(1)                                              VIA NET.WORKS, Inc., a company
incorporated in Delaware, the United States whose registered office is at 1013
Centre Road, Wilmington, Delaware 19805, United States (“VIA Inc” or the
“Seller”);

 

(2)                                              VIA NET.WORKS Holdco, Inc., a
company incorporated in Delaware, the United States whose registered office is
at 1013 Centre Road, Wilmington, Delaware 19805, United States (“Holdco”);

 

(3)                                              VIA NET.WORKS NY Corp, Inc., a
company incorporated in New York, the United States, whose registered office is
at 80 State Street, Albany NY1227-2543 (together with VIA Inc and Holdco, the
“Sellers” or the “Relevant Sellers”);

 

(4)                                              Claranet Group Limited, a
company incorporated in England and Wales whose registered office is at 21
Southampton Row, London WC1B 5HA (the “Purchaser”); and

 

(5)                                              Clara.net Holdings Limited, a
company incorporated in Jersey whose registered office is at c/o Professional
Trust Company Limited, PO Box 274, 36 Hilgrove Street, St Helier, Jersey JE4 8TR
(“Clara.net Holdings” and, together with the Purchaser, the “Purchasers” or the
“Relevant Purchasers”).

 

IT IS AGREED as follows:

 

1.                                                  DEFINITIONS AND
INTERPRETATION

 

1.1                                           Definitions

 

In this Agreement:

 

“Amended SPA” means the Original SPA, as amended and restated in the form set
out in Schedule 1 (Form of SPA).

 

“Original SPA” means the Sale and Purchase Agreement dated 30 April 2005 between
the Sellers and the Purchasers.

 

1.2                                           Incorporation of defined terms

 

(a)                                              Unless a contrary indication
appears, a term defined in the Original SPA has the same meaning in this
Agreement.

 

(b)                                             The principles of construction
set out in the Original SPA shall have effect as if set out in this Agreement.

 

1.3                                           Clauses

 

In this Agreement any reference to a “Clause” or a “Schedule” is, unless the
context otherwise requires, a reference to a Clause of or a Schedule to this
Agreement.

 

1.4                                           Third Party Rights

 

A person who is not a party to this Agreement has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce or to enjoy the benefit of any
term of this Agreement.

 

2.                                                  REPRESENTATIONS

 

The Sellers make the warranty set out in paragraph 14 of Schedule 7 to the
Original SPA, by reference to the facts and circumstances existing on the date
of this Agreement, but as if

 

1

--------------------------------------------------------------------------------


 

references in that paragraph 14 of Schedule 7 to the Original SPA were instead
to this Agreement and the Amended SPA and as if the reference to sub-paragraph
16.1.2 were to sub-paragraph 14.1.2.

 

3.                                                  AMENDMENT

 

3.1                                           Amendment

 

With effect from the date of this Agreement, the Original SPA shall be amended
and restated in the form set out in Schedule 1 (Form of Amended SPA).

 

3.2                                           Continuing obligations

 

The provisions of the Original SPA and the other documents entered into pursuant
to that Agreement shall, save as amended by this Agreement, continue in full
force and effect.

 

4.                                                  TRANSACTION EXPENSES

 

Each Party shall pay its own costs incurred in connection with the negotiation,
preparation, printing and execution of this Agreement and any other documents
referred to in this Agreement.

 

5.                                                  MISCELLANEOUS

 

5.1                                           Incorporation of terms

 

The provisions of Clause 12.11 to 12.15 (Notices) of the Original SPA shall be
incorporated into this Agreement as if set out in full in this Agreement and as
if references in those clauses to “this Agreement” are references to this
Agreement.

 

5.2                                           Counterparts

 

This Agreement may be executed in any number of counterparts, and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

 

6.                                                  GOVERNING LAW

 

This Agreement is governed by English law.

 

2

--------------------------------------------------------------------------------


 

In witness whereof this Agreement has been duly executed as a Deed.

 

SIGNED as a Deed by
and on behalf of
VIA NET.WORKS, Inc.:

}

[g122031ka01i001.gif]

 

 

 

SIGNED as a Deed by
and on behalf of
VIA NET.WORKS Holdco, Inc.:

}

[g122031ka01i001.gif]

 

 

 

SIGNED as a Deed by
and on behalf of
VIA NET.WORKS NY Corp, Inc.:

}

[g122031ka01i002.gif]

 

 

 

SIGNED as a DEED by
and on behalf of
Claranet Group Limited:

}

[g122031ka01i003.gif]

 

 

 

SIGNED as a DEED by
and on behalf of
Clara.net Holdings Limited:

}

[g122031ka01i004.gif]

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

FORM OF AMENDED AGREEMENT

 

4

--------------------------------------------------------------------------------


 

Dated 30 April 2005
(as amended by an amendment and restatement agreement dated 12 July 2005)

 

VIA NET.WORKS, INC.

 

and

 

VIA NET.WORKS HOLDCO, INC.

 

and

 

VIA NET.WORKS NY CORP, INC.

 

and

 

CLARANET GROUP LIMITED

 

and

 

CLARA.NET HOLDINGS LIMITED

 

SALE AND PURCHASE AGREEMENT

 

relating to the operating subsidiaries and certain assets and liabilities of VIA
NET.WORKS, Inc. and
VIA NET.WORKS Holdco, Inc.

 

Linklaters

 

One Silk Street

London EC2Y 8HQ

 

Telephone +44 (20) 7456 2000

Facsimile +44 (20) 7456 2222

 

Ref JAGI

 

--------------------------------------------------------------------------------


 

Table of Contents

 

Contents

 

1

Interpretation

 

2

Agreement to Sell the Group

 

3

Consideration

 

4

Conditions

 

5

Pre-Closing

 

6

Closing

 

7 [a05-12203_1ex10d1.htm#a7PostclosingObligations_064029]

Post-Closing Obligations [a05-12203_1ex10d1.htm#a7PostclosingObligations_064029]

 

8 [a05-12203_1ex10d1.htm#a8Warranties_064036]

Warranties [a05-12203_1ex10d1.htm#a8Warranties_064036]

 

9 [a05-12203_1ex10d1.htm#a9LimitationOfSellersLiability_064042]

Limitation of Seller’s Liability
[a05-12203_1ex10d1.htm#a9LimitationOfSellersLiability_064042]

 

10 [a05-12203_1ex10d1.htm#a10IntellectualProperty_064045]

Intellectual Property [a05-12203_1ex10d1.htm#a10IntellectualProperty_064045]

 

11 [a05-12203_1ex10d1.htm#a11Confidentiality_064048]

Confidentiality [a05-12203_1ex10d1.htm#a11Confidentiality_064048]

 

12 [a05-12203_1ex10d1.htm#a12OtherProvisions_064053]

Other Provisions [a05-12203_1ex10d1.htm#a12OtherProvisions_064053]

 

Schedule 1 Part 1 Details of the Shares etc. (Clause 1.1)
[a05-12203_1ex10d1.htm#Schedule1_062615]

 

Schedule 2 Companies and Subsidiaries [a05-12203_1ex10d1.htm#Schedule2_062640]

 

Schedule 3 Contracts (Clause 2.3.1(iv)) [a05-12203_1ex10d1.htm#Schedule3_062650]

 

Schedule 4 Employees (Clause 2.4) [a05-12203_1ex10d1.htm#Schedule4_062657]

 

Schedule 5 VAT [a05-12203_1ex10d1.htm#Schedule5_064135]

 

Schedule 6 Closing Obligations [a05-12203_1ex10d1.htm#Schedule6_054427]

 

Schedule 7 Warranties given under Clause 8.1
[a05-12203_1ex10d1.htm#Schedule7_054447]

 

Schedule 8 Working Capital Projections [a05-12203_1ex10d1.htm#Schedule8_054509]

 

Schedule 9 Guarantees [a05-12203_1ex10d1.htm#Schedule9_054518]

 

 

i

--------------------------------------------------------------------------------


 

Sale and Purchase Agreement

 

This Agreement is made on 30 April 2005

 

between:

 

(1)                                              VIA NET.WORKS, Inc., a company
incorporated in Delaware, the United States whose registered office is at 1013
Centre Road, Wilmington, Delaware 19805, United States (“VIA Inc” or the
“Seller”);

 

(2)                                              VIA NET.WORKS Holdco, Inc., a
company incorporated in Delaware, the United States whose registered office is
at 1013 Centre Road, Wilmington, Delaware 19805, United States (“Holdco”);

 

(3)                                              VIA NET.WORKS NY Corp, Inc., a
company incorporated in New York, the United States, whose registered office is
at 80 State Street, Albany NY1227-2543 (together with VIA Inc and Holdco, the
“Sellers” or the “Relevant Sellers”);

 

(4)                                              Claranet Group Limited, a
company incorporated in England and Wales whose registered office is at 21
Southampton Row, London WC1B 5HA (the “Purchaser”); and

 

(5)                                              Clara.net Holdings Limited, a
company incorporated in Jersey whose registered office is at c/o Professional
Trust Company Limited, PO Box 274, 36 Hilgrove Street, St Helier, Jersey JE4 8TR
(“Clara.net Holdings” and, together with the Purchaser, the “Purchasers” or the
“Relevant Purchasers”).

 

Whereas:

 

(A)                                          The Relevant Sellers have agreed to
sell the Group (as defined below) and to assume the obligations imposed on the
Relevant Sellers under this Agreement.

 

(B)                                            The Relevant Purchasers have
agreed to purchase the Group and to assume the obligations imposed on the
Relevant Purchasers under this Agreement.

 

It is agreed as follows:

 

1                                                     Interpretation

 

In this Agreement, unless the context expressly otherwise requires, the
provisions in this Clause 1 apply:

 

1.1                                           Definitions

 

“A Group Companies” means the Group Companies set forth in Part A of Schedule 2;

 

“Accounts Date” means 31 December 2004;

 

“Agreed Cashflow” means the sum of the amount of Cashflow expressly provided for
in the Working Capital Projections, being EUR 1,894,000 if the Pre-CIosing
Cut-Off Date is 31 July 2005 and EUR 2,474,000 if the Pre-Closing Cut-Off Date
is 31 August 2005 in each case minus the Net Repayable Intra-Group Balance
Amount;

 

“Agreed Terms” means, in relation to a document, such document in the terms
agreed between VIA Inc and the Purchaser and signed for identification by the
Sellers’ Lawyers and the Purchasers’ Lawyers with such alterations as may be
agreed in writing between VIA Inc and the Purchaser from time to time;

 

“Amendment Date” means the date on which the SPA Amendment and Restatement
Agreement was executed;

 

1

--------------------------------------------------------------------------------


 

“Assignment Agreement” means the assignment agreement in the Agreed Terms to be
entered into on or prior to First Closing; among VIA Inc, Holdco and a
wholly-owned subdiary of VIA Inc incorporated under the laws of Jersey for the
purpose;

 

“Assumed Liabilities” means the liabilities of the Relevant Sellers (other than
the Excluded Liabilities) to be assumed by the Relevant Purchasers under or
pursuant to Clause 2.3.2 and “Assumed Liability” means any one of them;

 

“B Group Companies” means the Group Companies set forth in Part B of Schedule 2;

 

“Back Stop Date” means 9 September 2005;

 

“Benchmark Date” means the date of this Agreement;

 

“Blocked Account” means the blocked account at ING Bank N.V. in the name of
VIA NET.WORKS Nederland B.V. currently in credit to the amount of €283,716;

 

“Blocked Amount” means the amount in Euro standing to credit in the Blocked
Account, converted to U.S. dollars at the Euro/U.S. dollar exchange rate on the
First Closing Date as quoted by the Financial Times, London edition or, if no
such rate is quoted on that date, on the preceding date on which such rates are
quoted;

 

“Business Assets” means all the property, rights and assets (including the
Sellers’ Computer Systems) agreed to be sold under Clause 2.3.1 of this
Agreement or any relevant Local Transfer Document;

 

“Business Day” means a day which is not a Saturday, a Sunday or a public holiday
in London or Amsterdam;

 

“Business Intellectual Property” means all rights and interests of the Sellers
in Intellectual Property which, at or immediately before Closing, is used or
capable of use in the business of the Group, including the Registered
Intellectual Property details of which are set out in the document entitled
“Business Intellectual Property” contained in the Data Room;

 

“Cashflow” means the sum of any of the following to the extent they occur
between the Benchmark Date and the close of business on the Second Closing Date
(inclusive):

 

(i)                the aggregate amount of any dividend, or distribution
declared, paid or made by a Group Company other than to another Group Company
(expressed as a negative number); and

 

(ii)               the aggregate amount of any redemption or purchase of shares
or return of capital by a Group Company other than to another Group Company
(expressed as a negative number); and

 

(iii)              the aggregate amount of any cash payments made to (or the
fair market value of assets transferred to or liabilities assumed, indemnified
or incurred for the benefit of) any member of the VIA Group (including, without
limitation, management fees and any payment of interest) by any Group Company
(expressed as a negative number); and

 

(iv)              the aggregate amount of any cash payments made to (or the fair
market value of assets transferred to or liabilities assumed, indemnified or
incurred for the benefit of) any Group Company (including, without limitation,
management fees and any payment of interest) by any member of the VIA Group
(expressed as a positive number); and

 

2

--------------------------------------------------------------------------------


 

(v)                                             any payment or incurrence by a
Group Company of any third party costs and expenses in connection with the
proposed sale of the Companies to the extent that the same have not been
refunded to the relevant Group Company by the Sellers or their agents prior to
Closing (expressed as a negative number); and

 

(vi)                                          any payment or incurrence by a
Group Company of any material third party costs and expenses that should
properly have been for the account of the VIA Group in connection with any
litigation or potential litigation to the extent that the same have not been
refunded to the relevant Group Company by the Sellers or their agents prior to
Closing (expressed as a negative number); and

 

(vii)                                       any indemnity or other contingent
liability or obligation granted or assumed, other than pursuant to this
Agreement, by a Group Company in connection with the proposed sale of the
Companies (expressed as a negative number)

 

and for the purposes of this definition in respect of any period up to and
including the First Closing Date “Group Company” shall mean the A Group
Companies and the B Group Companies, and in respect of any period between the
First Closing Date and to and including the Second Closing Date shall mean the B
Group Companies;

 

“Cashflow Adjustment Amount” means the amount of Agreed Cashflow minus the
amount of Identified Cashflow provided that if the amount of Identified Cashflow
is greater than the amount of Agreed Cashflow then the Cashflow Adjustment
Amount shall be deemed to be zero;

 

“Charged Asset” means any asset subject to an Encumbrance created pursuant to a
Security Document;

 

“Claims” means all rights and claims of the Sellers arising at any time whether
before or after the relevant Closing primarily in relation to any of the
Business Assets or any Assumed Liability (but excluding any rights or claims
under insurance policies) and “Claim” means any one of them;

 

“Closing” means First Closing or Second Closing as the context may require;

 

“Closing Date” means, in respect of a Closing, the date on which such Closing
takes place pursuant to Clause 6;

 

“Companies” means the companies, details of which are set out in paragraph 1 of
Part A and paragraph 1 of Part B of Schedule 2 and “Company” means any one of
them;

 

“Competing Proposals” means a proposal made by a Third Party to either of the
Sellers pursuant to which such Third Party will acquire equity or any material
assets, or provide debt or equity funding to, either of the Sellers or any Group
Company. For the avoidance of doubt, “Competing Proposal” shall not include the
(i) disposal of any assets of either of the Sellers or any Group Company to the
extent that such disposal is proposed by or otherwise agreed to in writing by
Purchaser, pursuant to a Restructuring Action or otherwise, or (ii) the issuance
of any equity shares representing less than 25 per cent of the entire issued
equity share capital of VIA Inc;

 

“Computer Systems” means all computer systems, communications systems, hardware
and software used by a Group Company and/or either of the Sellers, as
appropriate;

 

“Confidentiality Agreement” means the confidentiality agreement dated 31
January 2005 between VIA Inc and Clara.net Limited pursuant to which VIA Inc
made available to the Purchasers certain confidential information relating to
the Group;

 

3

--------------------------------------------------------------------------------


 

“Consolidated Accounts” means the consolidated audited accounts of the VIA Group
and the Group Companies taken as a whole, each comprising a balance sheet and a
profit and loss account for the twelve month period ended on the Accounts Date;

 

“Contracts” means the Licence Agreements and all contracts, undertakings,
arrangements and agreements listed in Schedule 3 and contained in the Data
Room under “Contracts” in the folder entitled “VIA Inc”, and “Contract” means
any of them;

 

“Customer Premises Equipment” means equipment required by a customer for the
provision of services to that customer and which is not located at the premises
of a Group Company;

 

“Data Room” means the data room containing documents and information relating to
the Group made available by the Sellers at the website communicated by the
Sellers to the Purchasers on a CD ROM, the contents of which are listed in
Appendix B to the Disclosure Letter;

 

“Deferred Amount” means $928,306;

 

“Deposit” means the amount of $3,000,000 paid to VIA Inc by the Purchaser
pursuant to paragraph 4 of the Letter of Intent;

 

“Disclosure Letter” means the letter dated on the same date as this Agreement
from the Sellers to the Purchasers, as supplemented on the First Closing Date
and updated on Second Closing, disclosing:

 

(i)                                                 information constituting
exceptions to the Warranties; and

 

(ii)                                              details of other matters
referred to in this Agreement;

 

“Employee” means all employees of the Group Companies and all Relevant Employees
who are or will be employed by a Group Company immediately prior to the relevant
Closing Date (other than any specifically excluded by agreement with the
Purchaser);

 

“Encumbrance” means any claim, charge, mortgage, lien, option, equity, power of
sale, hypothecation, usufruct, retention of title, right of pre-emption, right
of first refusal or other third party rights or security interest of any kind or
an agreement, arrangement or obligation to create any of the foregoing;

 

“Excluded Liabilities” means the liabilities referred to in Clause 2.3.3;

 

“Facility Agreement” means the agreement in the Agreed Terms to be entered into
on the date hereof, as amended on 12 July 2005, pursuant to which Clara.net
Holdings will provide VIA Inc with a working capital facility;

 

“Finance Documents” has the meaning given to it in the Facility Agreement;

 

“Financial indebtedness” means any indebtedness for or in respect of:

 

(a)                                              moneys borrowed;

 

(b)                                             any amount raised by acceptance
under any acceptance credit facility;

 

(c)                                              any amount raised pursuant to
any note purchase facility or the issue of bonds, notes, debentures, loan stock
or any similar instrument;

 

(d)                                             the amount of any liability in
respect of any lease or hire purchase contract which would, in accordance with
the relevant accounting standard in the jurisdiction of the relevant Group
Company, be treated as a finance or capital lease;

 

4

--------------------------------------------------------------------------------


 

(e)                                              receivables sold or discounted
(other than any receivables to the extent they are sold on a non-recourse
basis);

 

(f)                                                any amount raised under any
other transaction (including any forward sale or purchase agreement) having the
commercial effect of a borrowing;

 

(g)                                             any derivative transaction
entered into in connection with protection against or benefit from fluctuation
in any rate or price (and, when calculating the value of any derivative
transaction, only the marked to market value shall be taken into account);

 

(h)                                             shares which are expressed to be
redeemable;

 

(i)                                                 any counter-indemnity
obligation in respect of a guarantee, indemnity, bond, standby or documentary
letter of credit or any other instrument issued by a bank or financial
institution; and

 

(j)                                                 the amount of any liability
in respect of any guarantee or indemnity for any of the items referred to in
paragraphs (a) to (i) above.

 

“Finance Leasing Arrangement” means any arrangement or transaction pursuant to
which a Group Company:

 

(a)                                              sells, transfers or otherwise
disposes of any of its assets on terms whereby they are or may be leased to or
re-acquired by that or any other Group Company;

 

(b)                                             sells, transfers or otherwise
disposes of any of its receivables on recourse terms;

 

(c)                                              agrees that money or the
benefit of a bank or other account may be applied, set-off or made subject to a
combination of accounts, save in the ordinary course of its banking arrangements
for the purpose of netting debit and credit balances; or

 

(d)                                             enters into any other
preferential arrangement having a similar effect,

 

in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset;

 

“First Closing” means the completion of the sale of those parts of the Group
sold pursuant to Clauses 6.1.1, 6.2 and 6.3.1 of this Agreement;

 

“First Closing Date” means close of business on the date on which First Closing
takes place;

 

“First Closing Purchase Price” has the meaning given in Clause 3.1.1;

 

“Goodwill” means the goodwill of the Sellers in relation to the business of the
Group as at the relevant Closing;

 

“Group” means the Group Companies and the VIA Operations, taken as a whole;

 

“Group Companies” means the Companies and the Subsidiaries and “Group Company”
means any one of them, provided that references to Group Companies in respect of
a time or period following First Closing shall be deemed to exclude the A Group
Companies unless the context otherwise requires;

 

“Group Intellectual Property” means all rights and interests held by the Group
Companies in Intellectual Property as at the date of the relevant Closing
(whether as owner or licensee);

 

“Identified Cashflow” means the aggregate amount of any Cashflow between the
Benchmark Date and the Pre-Closing Cut-Off Date which has been notified to the
Purchaser pursuant to Clause 6.4.1;

 

5

--------------------------------------------------------------------------------


 

“Insolvency Proceedings” means:

 

(a)                                              any statutory procedure
involving a suspension of payments, a moratorium of any indebtedness,
winding-up, dissolution, administration or reorganisation (by way of voluntary
arrangement, scheme of arrangement or otherwise) of any Group Company or any
member of the VIA Group;

 

(b)                                             a composition, assignment or
arrangement with the majority by value of its unsecured creditors of any Group
Company or any member of the VIA Group;

 

(c)                                              the appointment of a custodian,
liquidator, receiver, administrator, administrative receiver, compulsory manager
or other similar officer in respect of any Group Company or any of its assets of
any Group Company or any member of the VIA Group;

 

(d)                                             the enforcement of any Security
over any assets of any Group Company or any member of the VIA Group and which if
not discharged within 10 Business Days would have a material adverse effect on
the business of the Group Companies and the VIA Group taken as a whole;

 

(e)                                              the expropriation, attachment,
sequestration, distress or execution which affects any asset or assets of a
Group Company or any member of the VIA Group and which is not discharged within
10 Business Days would have a material adverse effect on the business of the
Group Companies and the VIA Group taken as a whole; or

 

(f)                                                any resolution by the
directors of any Group Company or member of the VIA Group or any application or
petition to a court in respect of any of the processes or events listed in
paragraphs (a) to (e) above,

 

or any analogous statutory procedure or enforcement step in any jurisdiction,

 

BUT EXCLUDING any step taken by a third party that:

 

(i)                                                 does not actually result in
one of the processes or events described in paragraphs (a) to (e) above being
commenced or occurring in respect of that Group Company or member of the VIA
Group and is dismissed or withdrawn within 10 Business Days of presentation; and

 

(ii)                                              is made in respect of a debt
with a value purported (by the third party) to be less than $500,000.

 

“Intellectual Property” means trade marks, domain names, get-up, logos, patents,
design rights, copyrights (including copyrights in software), database rights,
Know-how and all other similar rights in any part of the world, including any
registration of such rights and applications and rights to apply for such
registrations;

 

“Intra-Group Payables” means all outstanding loans or other liabilities or
obligations (including, for the avoidance of doubt, in relation to dividends,
management fees and intercompany trading balances) owed by a Group Company to a
member of the VIA Group as at the close of business on the relevant Closing
Date;

 

“Intra-Group Receivables” means all outstanding loans or other liabilities or
obligations (including, for the avoidance of doubt, in relation to management
fees and inter-company trading balances) owed by a member of the VIA Group to a
Group Company as at the close of business on the relevant Closing Date;

 

6

--------------------------------------------------------------------------------


 

“Know-how” means confidential and/or proprietary industrial and commercial
information and techniques in any form including (without limitation) drawings,
formulae, test results, reports, project reports and testing procedures,
instruction and training manuals, tables of operating conditions, market
forecasts, lists and particulars of customers and suppliers;

 

“Letter of Intent” means the letter agreement relating to the subject matter of
this Agreement signed by VIA Inc and the Purchaser and dated 10 April 2005;

 

“Liabilities” means all liabilities, duties and obligations of every
description, whether deriving from contract, common law, statute or otherwise,
whether present or future, actual or contingent, ascertained or unascertained or
disputed and whether owed or incurred severally or jointly or as principal or
surety;

 

“Licence Agreements” means those Intellectual Property licence agreements listed
in the document entitled “Contracts” contained in the “VIA Inc” folder in the
Data Room and copies of which are included in the Data Room;

 

“Local Transfer Document” has the meaning given to it in Clause 2.5.1;

 

“Losses” means all losses, liabilities, costs (including without limitation
legal costs and experts’ and consultants’ fees), charges, expenses, actions,
proceedings, claims and demands but excluding consequential, incidental, special
or punitive damages including loss of profits or revenues;

 

“Material Contracts” means contracts to which the Sellers or a Group Company is
a party and which account for, in the case of customers, in excess of $150,000
of revenue per annum and, in the case of suppliers, in excess of $100,000;

 

“Material Group IP” means such of the Group Intellectual Property as is material
to the business of the Group;

 

“Moveable Assets” means all existing applications and/or systems used in the
operations of the Group Companies immediately prior to the relevant Closing,
including all IT, communications, network management, back office and financial
software applications or systems (Inovaware, Coda, etc.) and network management
systems;

 

“NASDAQ” means the NASDAQ Stock Market Inc.;

 

“Net Deposit Amount” means the amount of the Deposit minus £1,000,000;

 

“Net Repayable Intra-Group Balance Amount” means $572,369;

 

“Permitted Application” means, in respect of any funds advanced to either of the
Sellers by Clara.net Holdings under the Facility Agreement, the application of
such funds in accordance with the Cash Requests (as defined in the Facility
Agreement) accompanying the Utilisation Request (as defined in the Facility
Agreement) pursuant to which such funds were advanced by Clara.net Holdings;

 

“Permitted Disposal” means any sale, lease, transfer or disposal of an asset
(other than a Charged Asset, any of the Shares or any of the Business Assets) of
a Group Company:

 

(a)                                              made in the ordinary course of
trading on arm’s length terms where the higher of the market value of or the
consideration receivable for the asset, exclusive of VAT, is not greater than
$100,000; or

 

(b)                                             comprising customer contracts of
a revenue nature in the ordinary course of business;

 

7

--------------------------------------------------------------------------------


 

“Permitted Encumbrance” means:

 

(a)                                              any lien arising by operation
of law and in the ordinary course of trading; or

 

(b)                                             any Encumbrance in existence as
at the date of this Agreement or coming into existence pursuant to an agreement
existing as of the date of this Agreement; or

 

(c)                                              any Encumbrance created
pursuant to the Finance Documents;

 

“Pre-Closing Cut-Off Date” means the last day of the calendar month prior to the
calendar month in which Second Closing takes place;

 

“Properties” means the leasehold properties, listed in the document entitled
“Real Property Leasehold Interest Summary Relating to Office and Datacentres”
contained in the Data Room, and “Property” means any one of them;

 

“Purchase Price” means the First Closing Purchase Price and the Second Closing
Purchase Price in aggregate;

 

“Purchasers’ Group” means Clara.net Holdings and its subsidiaries from time to
time, including, if applicable, any Group Companies;

 

“Purchasers’ Lawyers” means Linklaters of One Silk Street, London EC2Y 8HQ;

 

“Quarterly Lease Payment Amount” means the quarterly rent payment specified in
the Schipol Lease, payable in advance;

 

“Registered Intellectual Property” means Intellectual Property which is
registered or the subject of an application for registration in any patent,
trade mark or other Intellectual Property registry anywhere in the world;

 

“Release Agreement” means the release agreement in the Agreed Terms to be
entered into on or prior to First Closing among VIA Inc, Holdco and a
wholly-owned subsidiary of VIA Inc incorporated under the laws of Jersey;

 

“Relevant Employees” means those employees listed in the document entitled
“Relevant Employees” contained in the Data Room;

 

“Relevant Purchasers’ Warranties” has the meaning given to it in Clause 8.5;

 

“Repayable Intra-Group Payable” means an Intra-Group Payable identified in
Part A of Schedule 10 which is to be repaid pursuant to Clause 6.5.1(i);

 

“Repayable Intra-Group Receivable” means an intra-Group Receivable which
identified in Part B of Schedule 10 is to be repaid pursuant to Clause
6.5.2(ii);

 

“Restructuring Action” means an action to restructure the business of any Group
Company or the VIA Operations which restructuring is carried out prior to
Closing by agreement between VIA Inc and the Purchaser; “SEC” has the meaning
given to it in Clause 4.2;

 

“Schuberg Agreement” means the managed services agreement by and among VIA
Nederland, PSINet Netherlands B.V. and Schuberg Philis B.V. dated 21 May 2004,
as amended;

 

“Schuberg Release Date” shall have the meaning given in the Facility Agreement;

 

“Schipol Assignment” each full or partial assignment of the rights and
obligations of VIA Nederland under the Schipol Lease which has the effect of
releasing VIA Nederland from any and all rights and obligations under the
Schipol Lease;

 

8

--------------------------------------------------------------------------------


 

“Schipol Lease” means the lease dated 14 April 2003 by and among VIA Nederland
and the Schipol Lessor over the premises at H. Walaardt Sacrestraat 401-403,
1017BM Schipol, The Netherlands;

 

“Schipol Lessor” means Bouwfonds Property Finance N.V., a private company with
limited liability, duly incorporated under the laws of The Netherlands, having
its registered office at Hoevelaken, Westerdorpstraat 66, The Netherlands;

 

“Second Closing” means the completion of the sale of those parts of the Group
sold pursuant to Clauses 6.1.1, 6.2 and 6.3.2 of this Agreement;

 

“Second Closing Date” means close of business on the date on which Second
Closing takes place;

 

“Second Closing Purchase Price” has the meaning given in Clause 3.1.2;

 

“Security” has the meaning given to it in the Facility Agreement;

 

“Security Document” has the meaning given to it in the Facility Agreement;

 

“Sellers’ Lawyers” means Hogan & Hartson of One Angel Court, London EC2R 7HJ;

 

“Senior Employee” means any Employee employed or engaged in relation to the
Group on an annual salary (on the basis of full-time employment) in excess of
€100,000 or local equivalent;

 

“Shares” means the shares in the capital of the Companies specified in Part 1 of
Schedule 1;

 

“Solus Accounts” means the audited accounts of PSINet Germany GmbH, VIA
NET.WORKS France S.A., VIA NET.WORKS España SL, VIA France Network Holding SAS
and VIA NET.WORKS UK Holding Limited comprising a balance sheet and a profit and
loss account for the twelve month period ended on 31 December 2003;

 

“SPA Amendment and Restatement Agreement” means the amendment and restatement
agreement dated 12 July 2005 between the parties to this Agreement pursuant to
which this Agreement was amended and restated;

 

“Subsidiaries” means the companies listed in paragraph 2 of Schedule 2 together
with any other subsidiaries of the Companies and “Subsidiary” means any one of
them;

 

“Taxation” or “Tax” means all forms of taxation whether direct or indirect and
whether levied by reference to income, profits, gains, net wealth, asset values,
turnover, added value or other reference and statutory, governmental, state,
provincial, local governmental or municipal impositions, duties, contributions,
rates and levies (including without limitation social security contributions and
any other payroll taxes), whenever and wherever imposed (whether imposed by way
of a withholding or deduction for or on account of tax or otherwise) and in
respect of any person and all penalties, charges, costs and interest relating
thereto;

 

“Taxation Benefit” means any Taxation benefit or advantage, including any loss,
relief, allowance, exemption, set-off, deduction or credit available in the
computation of any liability to Taxation;

 

“Tax Authority” means any taxing or other authority competent to impose any
liability in respect of Taxation or responsible for the administration and/or
collection of Taxation or enforcement of any law in relation to Taxation;

 

“Third Party” means persons other than the Purchasers or any member of the
Purchasers’ Group;

 

9

--------------------------------------------------------------------------------


 

“Third Party Consents” means all consents, licences, approvals, permits,
authorisations or waivers required from third parties for the assignment or
transfer to the Relevant Purchasers or a Group Company of any of the Contracts
and “Third Party Consent” means any one of them;

 

“Transitional Services Agreement” means the Transitional Services Agreement in
Agreed Terms to be entered into between the Sellers and the Purchasers and
others at First Closing;

 

“UK Sale Agreement” means the sale and purchase agreement between Claranet
Limited, CLARA.NET Holdings Limited, VIA NET.WORKS Europe Holding B.V. and VIA
Inc dated 28 September 2004;

 

“Unidentified Cashflow” means Cashflow which is not identified Cashflow;

 

“VAT” means within the European Union such Tax as may be levied in accordance
with (but subject to derogations from) the Directive 77/338/EEC and outside the
European Union any Taxation levied by reference to added value or sales;

 

“VIA Group” means VIA Inc and its subsidiaries from time to time excluding the
Group Companies;

 

“VIA Inc Board” means the board of directors of VIA Inc;

 

“VIA Nederland” means VIA NET.WORKS Nederland B.V.;

 

“VIA Operations” means the activities carried on by the Sellers in relation to
or in connection with the business of the Group Companies and being sold under
this Agreement pursuant to Clause 2.3 and the Local Transfer Documents;

 

“VIA Shareholders” means the holders of VIA Inc’s common stock from time to
time;

 

“Warranties” means the warranties given by the Sellers pursuant to Clause 8 and
Schedule 7 and “Warranty” means any one of them; and

 

“Working Capital Projections” means the working capital projections, in respect
of the relevant Group Companies set out in Schedule 8 or as otherwise agreed in
writing between the parties from time to time.

 

1.2                                           Shares

 

References to shares shall include, where relevant, quotas.

 

1.3                                           Singular, plural, gender

 

References to one gender include all genders and references to the singular
include the plural and vice versa.

 

1.4                                           References to persons and
companies

 

References to:

 

1.4.1                                 a person include any company, partnership
or unincorporated association (whether or not having separate legal
personality); and

 

1.4.2                                 a company include any company, corporation
or any body corporate, wherever incorporated.

 

10

--------------------------------------------------------------------------------


 

1.5                                           References to subsidiaries and
holding companies

 

A company is a “subsidiary” of another company (its “holding company”) if that
other company, directly or indirectly, through one or more subsidiaries:

 

1.5.1                                 holds a majority of the voting rights in
it;

 

1.5.2                                 is a member or shareholder of it and has
the right to appoint or remove a majority of its board of directors or
equivalent managing body;

 

1.5.3                                 is a member or shareholder of it and
controls alone, pursuant to an agreement with other shareholders or members, a
majority of the voting rights in it; or

 

1.5.4                                 has the right to exercise a dominant
influence over it, for example by having the right to give directions with
respect to its operating and financial policies, with which directions its
directors are obliged to comply.

 

1.6                                           Schedules etc.

 

References to this Agreement shall include any Recitals and Schedules to it and
references to Clauses and Schedules are to Clauses of, and Schedules to, this
Agreement. References to paragraphs and Parts are to paragraphs and Parts of the
Schedules.

 

1.7                                           Information

 

References to books, records or other information mean books, records or other
information in any form including paper, electronically stored data, magnetic
media, film and microfilm.

 

1.8                                           Currency Conversion

 

Any amount to be converted from one currency into another currency for the
purposes of this Agreement shall be converted into an equivalent amount at the
Conversion Rate prevailing at the Relevant Date. For the purposes of this
Clause:

 

“Conversion Rate” means the spot closing mid-point rate for a transaction
between the two currencies in question on the date immediately preceding the
Relevant Date as quoted by the Financial Times, London edition or, if no such
rate is quoted on that date, on the preceding date on which such rates are
quoted;

 

“Relevant Date” means, save as otherwise provided in this Agreement, the date on
which a payment or an assessment is to be made, save that, for the following
purposes, the date shall mean:

 

(i)                                                 for the purposes of Clause
5.1 (The Sellers’ Obligations in Relation to the Conduct of the Group), the date
of this Agreement;

 

(ii)               for the purposes of Clause 9 (Limitation of Sellers’
Liability), the date a claim is made in accordance with Clause 9.1; and

 

(iii)              for the purposes of Schedule 7 (Warranties given under Clause
8.1), the date at which the relevant Warranty is expressed to be true and
accurate.

 

1.9                                           Rights of the Seller and the
Purchaser

 

1.9.1                                 The Seller and the Relevant Sellers agree
that where any right is given to a Seller under this Agreement, such right shall
be exercisable exclusively by VIA Inc and any such exercise shall be binding on
the Relevant Sellers.

 

11

--------------------------------------------------------------------------------


 

1.9.2                                 The Purchaser and the Relevant Purchasers
agree that where any right is given to a Purchaser under this Agreement, such
right shall be exercisable exclusively by the Purchaser and any such exercise
shall be binding on the Relevant Purchasers.

 

1.10                                    Joint and Several Liability

 

1.10.1                          The obligations of the Sellers under this
Agreement shall be joint and several.

 

1.10.2                          The obligations of the Purchasers under this
Agreement shall be joint and several.

 

1.11                                    Closing

 

When this Agreement refers to circumstances or events at Closing or to periods
before and after Closing, such references shall for the avoidance of doubt be
construed as being to each Closing but only in relation to the sale of the
Shares and VIA Operations, if any, which are the subject of such Closing.

 

1.12                                    Date of this Agreement

 

For the avoidance of doubt, references in this Agreement to the date of this
Agreement mean 30 April 2005.

 

2                                                     Agreement to Sell the
Group

 

2.1                                           Sale and Purchase of the Group

 

On and subject to the terms of this Agreement and the Local Transfer Documents:

 

2.1.1                                 the Relevant Sellers (each as to the
Shares set out against its name in Schedule 1 and the VIA Operations) agree to
sell or procure the sale of, and

 

2.1.2                                 the Relevant Purchasers agree (each as to
the Shares set out against its name in Schedule 1 and the VIA Operations) to
purchase,

 

except as otherwise expressly provided in this Agreement, the whole of the Group
as a going concern.

 

2.2                                           Sale of the Shares

 

2.2.1                                 The Shares shall be sold free from
Encumbrances and together with all rights and advantages attaching to them as at
the date of this Agreement (including, without limitation, the right to receive
all dividends or distributions declared, made or paid on or after the relevant
Closing).

 

2.2.2                                 The Relevant Sellers shall procure that on
or prior to the relevant Closing any and all rights of pre-emption over the
Shares are waived irrevocably by the persons entitled thereto.

 

2.3                                           Sale of the VIA Operations

 

2.3.1                                 There shall be as the Purchaser may elect:
(a) transferred to such Group Company with effect from or before Second Closing
or (b) included in the sale of the VIA Operations under this Agreement or, where
relevant, the Local Transfer Documents, which shall be sold free from
Encumbrances except for Permitted Encumbrances:

 

(i)                                                 the Business Intellectual
Property;

 

12

--------------------------------------------------------------------------------


 

(ii)               the Goodwill;

 

(iii)              the Moveable Assets;

 

(iv)                                          the rights of the Sellers arising
under the Contracts (on the terms set out in Schedule 3);

 

(v)                                             the benefit (so far as the same
can lawfully be assigned or transferred to the Relevant Purchasers) of the
Claims;

 

(vi)                                          the benefit (so far as the same
can lawfully be assigned or transferred to the Relevant Purchasers) of any claim
under an insurance policy to the extent such claim relates exclusively to any
Business Asset or Assumed Liability.

 

2.3.2                                 Subject to Clause 2.3.3, with effect from
Second Closing the Relevant Sellers agree to transfer, or to procure the
transfer, (to the extent they are able so to do) and the Relevant Purchaser or
such Group Company as the Relevant Purchasers may elect, agrees to accept the
transfer of, and to assume, duly and punctually pay, satisfy, discharge, perform
or fulfil, all Liabilities incurred by the Relevant Sellers in relation to the
Relevant Employees (in accordance with and subject to the provisions of Schedule
4) and the Contracts. The Relevant Sellers agree with the Relevant Purchasers
that such Liabilities shall be transferred to and assumed by the Relevant
Purchasers or a member of the Purchasers’ Group (including the Group Companies)
so that the Relevant Purchasers shall have such Liabilities (so far as the same
can be lawfully transferred) and so that the Relevant Purchasers or the Group
Company, as the case may be, shall have and be entitled to the benefit of the
same rights, powers, remedies, claims, defences, obligations and conditions
(including, without limitation, rights of set-off and counterclaim) as the
Relevant Sellers enjoyed.

 

2.3.3                                 Clause 2.3.2 shall not apply to, and the
Relevant Purchasers shall not be obliged to, and the Relevant Sellers shall
procure that no Group Company shall, accept the transfer of and to assume, duly
and punctually pay, satisfy, discharge, perform or fulfil:

 

(i)                                                 any Liability of the
Relevant Sellers or the VIA Group falling due for performance, or which should
have been performed, prior to the relevant Closing; and

 

(ii)                                              any Liability of the Relevant
Sellers or the VIA Group except for the Liabilities referred to in Clause 2.3.2.

 

2.4                                           Relevant Employees

 

The provisions of Schedule 4 shall apply in respect of the Relevant Employees.

 

2.5                                           Local Transfer Documents

 

2.5.1                                 In respect of each Closing, the Relevant
Sellers and the Relevant Purchasers shall execute such agreements, transfers,
conveyances and other documents (subject to the relevant local law and otherwise
as may be agreed between the Seller and the Purchaser) to implement the transfer
of (i) the Shares and (ii) the VIA Operations which are the subject of the
relevant Closing (the “Local Transfer Documents” and each, a “Local Transfer
Document”).

 

13

--------------------------------------------------------------------------------


 

2.5.2                                 To the extent that the provisions of a
Local Transfer Document are inconsistent with or (except to the extent they
implement a transfer in accordance with this Agreement) additional to the
provisions of this Agreement:

 

(i)                                                 the provisions of this
Agreement shall prevail; and

 

(ii)                                              so far as permissible under
the laws of the relevant jurisdiction, the Seller and the Purchaser shall
procure that the provisions of the relevant Local Transfer Document are
adjusted, to the extent necessary to give effect to the provisions of this
Agreement or, to the extent this is not permissible, the Seller shall indemnify
the Purchaser against all Losses suffered by the Relevant Purchasers or, as the
case may be, the Purchaser shall indemnify the Sellers against all Losses
suffered by the Relevant Sellers, in either case through or arising from the
inconsistency between the Local Transfer Document and the Agreement or the
additional provisions (except to the extent they implement a transfer in
accordance with this Agreement).

 

2.5.3                                 No Seller shall bring any claim against
the Relevant Purchasers in respect of or based upon the Local Transfer Documents
save to the extent necessary to implement any transfer of the Shares or VIA
Operations in accordance with this Agreement.

 

2.5.4                                 No Purchaser shall bring any claim against
the Relevant Sellers in respect of or based upon the Local Transfer Documents
save to the extent necessary to implement any transfer of the Shares or VIA
Operations in accordance with this Agreement.

 

3                                                     Consideration

 

3.1                                           Amount

 

3.1.1                                 The aggregate consideration for the
purchase at First Closing of the Shares referred to in Part A of Schedule 2
under this Agreement shall be an amount in cash equal to $9,318,437 (the “First
Closing Purchase Price”).

 

3.1.2                                 The aggregate consideration for the
purchase at Second Closing of the Shares referred to in Part B of Schedule 2 and
the Business Assets under this Agreement and the Local Transfer Documents shall
be an amount in cash equal to the aggregate of:

 

(i)                                                 $17,081,563;

 

minus

 

(ii)                                              the Cashflow Adjustment
Amount,

 

(such aggregate amount being the “Second Closing Purchase Price”).

 

3.2                                           Allocation of Purchase Price

 

The parties shall co-operate in good faith prior to each Closing to allocate the
consideration between the companies and Business Assets being acquired with a
view to ensuring that such allocation is made in a mutually beneficial manner.

 

3.3                                           VAT

 

The Seller and Purchaser agree that the Purchase Price is exclusive of VAT. If
any VAT is found to be chargeable in respect of this Agreement, it shall be
payable in addition to the

 

14

--------------------------------------------------------------------------------


 

Purchase Price, against delivery of a valid VAT invoice (or equivalent, if any),
where appropriate, in respect of which the provisions of Schedule 5 shall apply.

 

3.4                                           Reduction of the Purchase Price

 

3.4.1                                 If any payment is to be made by the
Relevant Sellers to the Relevant Purchasers in respect of any claim for any
breach of this Agreement or any Local Transfer Document or pursuant to an
indemnity under this Agreement, the payment shall be made by way of adjustment
of the consideration paid by the Relevant Purchasers for the particular category
of Business Asset or Shares (if any) to which the payment and/or claim relates
under this Agreement and the Purchase Price shall be deemed to be reduced by the
amount of such payment.

 

3.4.2                                 If:

 

(i)                                                 the payment and/or claim
relates to more than one category of Business Asset or Shares, it shall be
allocated in a manner which reflects the impact of the matter to which the
payment and/or claim relates, failing which it shall be allocated rateably to
the relevant Business Assets or Shares by reference to the proportions in which
the Purchase Price is allocated in accordance with Clause 3.2; or

 

(ii)                                              the payment and/or claim
relates to no particular category of Business Asset or Shares, it shall be
allocated rateably to all Business Assets and Shares by reference to the
proportions in which the Purchase Price is allocated in accordance with Clause
3.2,

 

and in each case the Purchase Price shall be deemed to have been reduced by the
amount of such payment.

 

4                                                     Conditions

 

4.1                                           Conditions Precedent

 

The agreement contained in Clause 2.1 to purchase and sell the Shares referred
in Part B of Schedule 2 and the Business Assets is conditional upon the approval
of the VIA Stockholders in accordance with s271 of the Delaware General
Corporation Law, and for the avoidance of doubt, the agreement to purchase and
sell the Shares referred to in Part A of Schedule 2 is not conditional upon such
approval.

 

4.2                                           Responsibility for Satisfaction

 

VIA Inc shall use its reasonable endeavours to ensure the satisfaction of the
condition set out in Clause 4.1 as soon as possible and shall as soon as
reasonably practical following the date of this Agreement file requisite proxy
materials with the US Securities and Exchange Commission (“SEC”) and proceed to
a vote of VIA Shareholders, such vote to take place no later than 31 August 2005
and, subject to the provisions of Clause 5.6, VIA Inc Board’s recommendation
that VIA Shareholders approve the transactions contemplated by this Agreement
shall be included in the materials sent to VIA Shareholders in relation to such
vote. The Purchaser shall provide a reasonable level of cooperation to VIA Inc
in connection with the preparation of the proxy statement and shall provide the
Seller with such information as it may reasonably request from time to time.

 

15

--------------------------------------------------------------------------------


 

4.3                                           Non-Satisfaction/Waiver

 

4.3.1                                 VIA Inc shall give notice to the Purchaser
of the satisfaction of the condition in Clause 4.1 within one Business Day of
becoming aware of the same.

 

4.3.2                                 VIA Inc may at any time, to the extent
permitted by law, waive in whole or in part and conditionally or unconditionally
the condition set out in Clause 4.1 by notice in writing to the Purchaser.

 

4.3.3                                 If the condition in Clause 4.1 is not
satisfied or waived on or before the Back Stop Date, save as expressly provided,
this Agreement (other than Clauses 1, 5.5, 11 and 12.2 to 12.15) shall lapse and
no party shall have any claim against any other under it, save for any claim
arising from breach of the obligation contained in Clause 4.2, provided that the
terms of Clause 5.5.2 shall apply and the amounts referred to in Clauses 5.5.2
(x), (y) and (z) shall become payable to the Purchasers.

 

5                                                     Pre-Closing

 

5.1                                           The Sellers’ Obligations in
Relation to the Conduct of the Group

 

Except (i) as may be required by law, (ii) as may be required by any securities
exchange or regulatory or governmental body to which either of the Sellers or
any Group Company is subject (including without limitation, Euronext, the SEC or
NASDAQ), or (iii) as may be required under this Agreement, or, in the case of
sub-clauses 5.1.1, 5.1.4(i), 5.1.4(ii), 5.1.4(iii) and 5.1.4(vii) consistent
with the Working Capital Projections between the date of this Agreement and the
relevant Closing, in relation to that part of the Group which has not yet been
the subject of a Closing, the Sellers and the Group Companies:

 

5.1.1                                 shall carry on the business of the Group
as a going concern in the ordinary and usual course as carried on since 1
January 2005;

 

5.1.2                                 shall carry on the business of the Group
consistent with the Working Capital Projections, save in so far as agreed in
writing by the Purchaser;

 

5.1.3                                 shall maintain in force all existing
insurance policies in all material respects on the same terms and similar level
of cover prevailing at the date of this Agreement for the benefit of the Group
Companies and the Sellers; and

 

5.1.4                                 without prejudice to the generality of
Clause 5.1.1, shall not without the prior written consent of the Purchaser (such
consent not to be unreasonably withheld delayed or conditioned) do any of the
following in relation to any of the Group Companies or the VIA Operations:

 

(i)                                                 enter into any agreement or
incur any commitment involving any capital expenditure in excess of $50,000 per
item and $1,000,000 in aggregate save in respect of agreements of a revenue
nature, in which case no such limit or consent shall apply, in each case
exclusive of VAT;

 

(ii)                                              enter into or amend any
agreement or commitment (save in respect of agreements of a revenue nature)
(a) which is not capable of being terminated without compensation at any time
with three months’ notice or less or that is not in the ordinary and usual
course of business and (b) which involves or may involve total annual
expenditure in excess of $100,000 per agreement or commitment and $1,000,000 in
the aggregate, exclusive of VAT;

 

16

--------------------------------------------------------------------------------


 

(iii)              enter into a single transaction or a series of transactions
(whether related or not and whether voluntary or involuntary) to sell, lease,
transfer or otherwise dispose of any asset (including any present or future
revenues and rights of every description), other than a Permitted Disposal;

 

(iv)              create any Encumbrance over any of its assets except for a
Permitted Encumbrance;

 

(v)               enter into any new Finance Leasing Arrangement;

 

(vi)              make any loan, or provide any form of credit or financial
accommodation, to any other person other than in the ordinary course of the
business of the relevant Group Company;

 

(vii)             other than the late or non-payment of monies owing to the
extent consistent with the practice adopted by the Group since 1 January 2005
breach any of its material contractual or other obligations with a person other
than another Group Company;

 

(viii)            acquire or agree to acquire any share, shares or other
interest in any company, partnership or other venture;

 

(ix)               incur or assume any Financial indebtedness other than
pursuant to the Facility Agreement or equipment leases entered into prior to the
date of this Agreement;

 

(x)                create, allot or issue, or grant an option to subscribe for,
any share capital of any Group Company;

 

(xi)               repay, redeem or repurchase any share capital of any Group
Company;

 

(xii)              declare, make or pay any dividend or other distribution to
shareholders;

 

(xiii)             make any application of funds advanced to it directly or
indirectly by Clara.net Holdings under the Facility Agreement other than a
Permitted Application;

 

(xiv)            save as required by law:

 

(a)                                              make any amendment to the terms
and conditions of employment (including, without limitation, remuneration and
pension entitlements and other benefits) of any Senior Employee;

 

(b)                                             provide or agree to provide any
gratuitous payment or benefit to any Senior Employee or any of his dependants
otherwise than in the ordinary course of business;

 

(c)                                              other than in the case of gross
misconduct, dismiss, remove or redeploy any Senior Employee; or

 

(d)                                             engage or appoint any additional
Senior Employee;

 

(xv)             save as expressly provided by the Facility Agreement, enter
into any guarantee, indemnity or other agreement to secure any obligation of a
third party other than on arm’s length terms or in the ordinary and usual course
of business of that Group Company; and

 

17

--------------------------------------------------------------------------------


 

(xvi)            make any change to its accounting practices or policies (except
as required by generally accepted accounting principles) or amend its
constitutional documents;

 

(xvii)           take any step or commit any act which might materially affect
the adequacy and sufficiency of the Group’s Computer Systems;

 

5.1.5                                 shall comply with the provisions of
Schedule 4, paragraph 1.

 

5.2                                           Sellers’ notification requirements

 

From the date of this Agreement until Second Closing, the Seller shall notify
the Purchaser forthwith upon becoming aware that any of the following has
occurred, is reasonably likely to occur or has been threatened in writing,
provided that, for the avoidance of doubt, from and after the First Closing Date
each reference to Group Companies in this Clause 5.2 shall be construed as a
reference to the B Group Companies:

 

5.2.1                                 any actual or potential claim or
proceeding against either of the Sellers or any Group Company in excess of
$50,000, which had not been disclosed in the Data Room on or before 7
April 2005;

 

5.2.2                                 any material deviation in the cash flows
of any Group Company from the Working Capital Projections, a material deviation
for these purposes shall be deemed to be a deviation in cash flow of the
relevant Group Company in any monthly period exceeding 20 per cent.;

 

5.2.3                                 any cancellation (or non-renewal) of any
customer contract of a Group Company exceeding an annual value of $50,000, which
cancellation (or non-renewal) occurs on or after 7 April 2005;

 

5.2.4                                 any Insolvency Proceedings occur in
respect of either of the Sellers or any Group Company;

 

5.2.5                                 a material breach of any undertaking set
out in Clause 5.1; and

 

5.2.6                                 the occurrence of any fact or matter which
would have resulted in a material breach of any Warranty had the fact or matter
been known to Matt Nydell, Ray Walsh or Joe Correia at the Benchmark Date.

 

5.3                                           The Sellers’ obligations in
relation to inter-company financing

 

5.3.1                                 The Sellers undertake that, between the
date of this Agreement and Second Closing, they will:

 

(i)                                                 procure that there is no
Cashflow in relation to any Group Company other than as set out in the
accounting books and records of the relevant Group Company or by such other
means to which the Purchaser has consented in advance, such consent to be in
writing and not to be unreasonably withheld or delayed or conditioned;

 

(ii)                                              within five Business Days of
the first day of each calendar month until Second Closing notify the Purchaser
of the aggregate amount of any Cashflow, together with such details of the
individual items of Cashflow as the Purchaser may reasonably request, which has
occurred between the date of this Agreement and the close of business on the
Friday prior to the relevant notification; and

 

18

--------------------------------------------------------------------------------


 

(iii)              within five Business Days of the first day of each calendar
month until Second Closing provide to the Purchaser a schedule of all creditor
and debtor balances of each Group Company, together with ageing analysis,

 

provided that, for the avoidance of doubt, from and after the First Closing Date
each reference to Group Companies in this Clause 5.3 shall be construed as a
reference to the B Group Companies.

 

5.4                                           Other Sellers’ Obligations Prior
to Closing

 

5.4.1                                 Without prejudice to the generality of
Clause 5.1, prior to Second Closing the Sellers shall, and shall procure that
the B Group Companies shall (and prior to First Closing only that the A Group
Companies shall) allow the Purchaser and its agents and advisers, upon
reasonable prior notice, reasonable access during customary business hours and
accompanied by a representative of one of the Sellers, if the Sellers may
reasonably require, to each Employee and to each Property, and to take at the
Purchaser’s expense, copies of, the books, records and documents of or relating
in whole or in part to the Group.

 

5.4.2                                 The Sellers shall deliver to the Purchaser
within 5 Business Days of the last day of each calendar month a report of
historic cash flow for the B Group Companies (and prior to First Closing only
for the A Group Companies) and the Sellers for that month, in the same format
and with the same level of detail as the Working Capital Projections, and, at
the reasonable request of the Purchasers, such additional information or
explanation in respect of the report as the Sellers are reasonably able to
provide.

 

5.5                                           Termination and Deposit

 

5.5.1                                 The Purchaser shall be entitled, prior to
Second Closing, by notice in writing to the Seller, to terminate this Agreement
(other than Clauses 1, 5.5.2, 5.5.3, 11 and 12.2 to 12.15) in the event of:

 

(i)                                                 any actual or pending claims
or proceedings against any of the Sellers or any Group Company (for the
avoidance of doubt, in respect of any A Group Company, being only claims or
proceedings that arose on or prior to the First Closing Date) in excess of
$50,000, which had not been disclosed in the Data Room on or before 7
April 2005, and which exceed $1,000,000 in the aggregate;

 

(ii)                                              any increase in cash outflow
of the VIA Group and the Group Companies taken as a whole measured over the
period from 1 May 2005 to the end of the most recently completed calendar month
as compared to the Working Capital Projections for the equivalent period
exceeding $1,250,000, provided, for the avoidance of doubt, that for purposes of
this paragraph, any increase in cash outflow of the A Group Companies occurring
after the First Closing Date shall be ignored;

 

19

--------------------------------------------------------------------------------


 

(iii)                                           during any period commencing on
7 April 2005, the aggregate annualised value of customer contracts of the Group
Companies save for the contract between Alfa Accountants and PSINet Netherlands
dated 27 January 2005 cancelled (or not renewed) exceeding the aggregate
annualised value of new contracts signed by customers (excluding renewals) (in
each case counting only customer contracts exceeding an annual value of $50,000)
by an amount in excess of $1,800,000, provided, for the avoidance of doubt, that
in respect of any period ending after the First Closing Date the value of
customer contracts with A Group Companies shall be ignored;

 

(iv)                                          prior to First Closing any of the
Sellers or any Group Company enters into Insolvency Proceedings or after the
Second Closing Date any of the Sellers or any B Group Company enters into
Insolvency Proceedings;

 

(v)                                             breach(es) of any undertaking
set out in Clause 5.1, where the aggregate Losses to the Purchasers arising from
such breach(es) would exceed $1,000,000;

 

(vi)                                          breach(es) known to Matt Nydell,
Ray Walsh or Joe Correia, of any Warranties (other than with respect to any
actual or pending claims or proceedings falling within (i) above) where the
aggregate Loss to the Purchasers resulting from such breach(es) would exceed
$1,000,000;

 

(vii)                                       a material breach of any Finance
Document by either Seller, save for a breach of Clause 13 (Representations) or
Clause 14 (Operational Undertakings) of the Facility Agreement that would not
also constitute an event listed in paragraph (i) to (vi) above; or

 

(viii)                                    a failure by the Sellers to proceed to
First or Second Closing in breach of this Agreement,

 

5.5.2                                 In the event of:

 

(i)                                                 a termination by the
Purchaser pursuant to this Clause 5.5 or Clause 6.7.1; or

 

(ii)                                              a termination by the Purchaser
by notice in writing to the Sellers following the earlier of:

 

(a)                                              the condition set out in Clause
4.1 not being satisfied in time to allow Second Closing to take place prior to
the Back Stop Date; and

 

(b)                                             the Sellers failing, in time for
the meeting to take place no later than 31 August 2005:

 

(I)                                                to convene a meeting of VIA
Shareholders to approve the transaction provided for by this Agreement; or

 

(II)                                            to send to VIA Shareholders
materials containing a recommendation of the VIA Inc Board in the Agreed Terms
that the transactions provided for by this Agreement be approved or, having sent
such a recommendation, the VIA Inc Board adversely modifies or changes its
recommendation with respect to such transaction.

 

20

--------------------------------------------------------------------------------


 

the Sellers shall pay to the Purchaser in same day funds:

 

(x)                                               within two Business Days of
receipt of the termination notice (or, in the case of Clause 5.5.2(x)(b) below,
within two Business Days of being notified of the relevant amount):

 

(a)                                              a break fee in the amount of
$500,000; and

 

(b)                                             the Purchaser’s actual and
incurred costs and expenses (including legal fees) in connection with the
transactions provided for by this Agreement up to a maximum amount of $250,000;

 

(y)                                             if such termination takes place
prior to First Closing, within 20 days of receipt of the termination notice, the
Net Deposit Amount and accrued interest on the Net Deposit Amount at a rate of
8.00 per cent. per annum, compounded daily; and

 

(z)                                               within 20 days of written
demand from Clara.net Holdings in accordance with the terms of the Facility
Agreement, all amounts outstanding under the terms thereof.

 

5.5.3                                 If First Closing has not taken place and
if the Net Deposit Amount has not previously been returned to the Purchaser
pursuant to Clause 5.5.2 above and if the Purchaser has not previously forfeited
the Deposit pursuant to Clause 5.5.4 below, the Net Deposit Amount and accrued
interest on the Net Deposit Amount at a rate of 8.00 per cent. per annum,
compounded daily, shall be returned to the Purchaser within 20 days of the Back
Stop Date if First Closing does not occur on or prior to the Back Stop Date.

 

5.5.4                                 In the event of a material breach by
Clara.net Holdings of the Facility Agreement or failure by the Purchasers to
proceed to Closing in breach of this Agreement, the Sellers shall be entitled,
at any time prior to Closing, by notice in writing to the Purchaser, to
terminate this Agreement (other than Clauses 1, 5.5, 11 and 12.2 to 12.15), and
upon receiving such notice (as applicable) or following a termination of this
Agreement by the Sellers pursuant to Clause 6.7.1:

 

(i)                                                 the Purchaser shall pay to
the Sellers in same day funds within two Business Days a break fee in the amount
of $500,000;

 

(ii)                                              if First Closing has not yet
taken place, the Purchaser shall forfeit the Deposit; and

 

(iii)              the Sellers shall pay to Clara.net Holdings within 40 days of
written demand from Clara.net Holdings in accordance with the terms of the
Facility Agreement, all amounts outstanding under the terms thereof.

 

5.5.5                                 In the event of a termination pursuant to
Clause 5.5.2 and following the receipt by the Relevant Purchaser of the amounts
set out in Clauses 5.5.2(x), (y) and (z) the Sellers shall procure that
£1,000,000 is paid promptly to the joint escrow account maintained by Eversheds
LLP and Lewis Silkin to be held on the terms set out in Schedule 7 to the UK
Sale Agreement, or as the Purchaser and the Seller may otherwise agree, and the
release of VIA Inc from all obligations and claims under the UK Sale Agreement
pursuant to Clause 6.6.3 shall be rescinded with effect from the date hereof as
if such release had never been made.

 

21

--------------------------------------------------------------------------------


 

5.5.6                                 In the event of a termination pursuant to
Clauses 5.5.4 the Purchaser shall procure that £1,000,000 is paid promptly to
the joint escrow account maintained by Eversheds LLP and Lewis Silkin to be held
on the terms set out in Schedule 7 to the UK Sale Agreement, or as the Purchaser
and the Seller may otherwise agree, and the release of VIA Inc from all
obligations and claims under the UK Sale Agreement pursuant to Clause 6.6.3
shall be rescinded with effect from the date hereof as if such release had never
been made.

 

5.6                                           Exclusivity

 

The Sellers undertake that:

 

5.6.1                                 it, and members of the VIA Group and the
Group Companies and its or their respective agents, shall not make any initial
or further approach to, or enter into or continue negotiations with, any other
person with a view to a Competing Proposal taking place, provided that the VIA
Inc Board or its agents may negotiate with a Third Party in relation to a
Competing Proposal if refusing to do so would, in the reasonable determination
of the VIA Inc Board based on advice of external counsel of the Sellers, be
reasonably likely to constitute a breach of its fiduciary duties to VIA
Shareholders;

 

5.6.2                                 it shall not enter into any binding
agreement in relation to a Competing Proposal and the VIA Inc Board shall not
recommend a Competing Proposal to VIA Shareholders unless:

 

(i)                                                 to the extent permitted by
any duties of confidentiality or legal obligations to which the Sellers were
subject on or prior to 10 April 2005, the Purchasers have first been given the
opportunity, including reasonable time in the circumstances, to at least match,
to the reasonable satisfaction of the VIA Inc Board, any such Competing
Proposal; and

 

(ii)                                              the VIA Inc Board has
determined that the terms of the Competing Proposal are more favourable to VIA
Shareholders, taking into account all relevant factors, including conditions and
likelihood of closing.

 

Provided that for the avoidance of doubt VIA Inc is under no obligation to
inform the Purchasers of any unsolicited offers it may receive in relation to
any Competing Proposal save as required in order for the Seller to comply with
Clause 5.6.2(i).

 

5.6.3                                 If the VIA Board accepts or recommends a
Competing Proposal to VIA Shareholders, the Sellers or the Purchaser may
terminate this Agreement (other than Clauses 1, 5.5, 11, 12.2 to 12.15) and no
party shall have any claim against any other under this Agreement save as
expressly provided by Clause 5.5.5.

 

5.7                                           Disposal Plans

 

The parties agree to develop a disposal plan relating to certain of the Group
Companies.

 

6                                                     Closing

 

6.1                                           Date and Place

 

6.1.1                                 First Closing in respect of the Shares
referred to in Part A of Schedule 2 shall take place as soon as practicable
following execution of the SPA Amendment and Restatement Agreement at such time
and place as the parties may agree.

 

22

--------------------------------------------------------------------------------


 

6.1.2                                 Subject to Clause 4, Second Closing shall
take place at such time and place and on such date as the parties may agree
being no earlier than five Business Days following, notification by the Seller
of satisfaction of the condition set out in Clause 4.1 and provided that such
date shall not be a date later than the seventh day of any calendar month or at
such other location, time or date as may be agreed between the Purchaser and the
Seller.

 

6.2                                           Closing Events

 

On each Closing, the parties shall comply with their respective obligations
specified in Schedule 6. The Seller may waive some or all of the obligations of
the Purchasers as set out in Schedule 6 and the Purchaser may waive some or all
of the obligations of the Sellers as set out in Schedule 6.

 

6.3                                           Payment on Closing

 

6.3.1                                 On First Closing the Relevant Purchasers
shall pay an amount in cash to the Relevant Sellers which is equal to the
aggregate of:

 

(i)                                                 the First Closing Purchase
Price;

 

minus

 

(ii)               all amounts, including accrued interest, payable or repayable
to Clara.net Holdings under the Facility Agreement at the First Closing Date
(excluding the Arrangement Fee (as defined therein) which Clara.net Holdings
hereby waives all rights to on First Closing);

 

minus

 

(iii)                                           the Net Deposit Amount;

 

minus

 

(iv)                                          interest accrued on the Net
Deposit Amount at the rate of 8.00 per cent per annum, compounded daily;

 

minus

 

(v)                                             the Deferred Amount.

 

6.3.2                                 On Second Closing the Relevant Purchasers
shall pay an amount in cash to the Relevant Sellers which is equal to the
aggregate of:

 

(i)                                                 the Second Closing Purchase
Price;

 

minus

 

(ii)               all amounts, including accrued interest, payable or repayable
to Clara.net Holdings under the Facility Agreement at the Second Closing Date
(excluding the Arrangement Fee (as defined therein)).

 

6.3.3                                 The Deferred Amount shall be paid by the
Purchasers to the Sellers in accordance with Clause 6.9.

 

23

--------------------------------------------------------------------------------


 

6.4                                           Cashflow

 

6.4.1                                 In respect of First Closing, by 9.00 am
(London time) on 8 July 2005, VIA Inc shall notify the Purchaser of the
aggregate amount of any Cashflow which has occurred between the Benchmark Date
and the close of business on 30 June 2005.

 

6.4.2                                 In respect of Second Closing, by 5.00 pm
(London time) on the first Business Day immediately following the Pre-Closing
Cut-Off Date, VIA Inc shall notify the Purchaser of the aggregate amount of any
Cashflow which has occurred between the Benchmark Date and the close of business
on the Pre-Closing Cut-Off Date and shall as soon as reasonably practicable
thereafter provide to the Purchaser bank statements for each bank account of
each member of the VIA Group as at the close of business as at the Pre-Closing
Cut-Off Date.

 

6.4.3                                 The Sellers warrant that there has been no
Cashflow between:

 

(i)                                                 any A Group Company and any
B Group Company; or

 

(ii)               other than Agreed Cashflow (and other than the transfers of
€100,000 from Agence des Medias Numeriques SAS to VIA Inc on 5 July 2005 and of
$11,000 from VIA Inc to VIA NET.WORKS USA, Inc. on 7 July 2005) between any A
Group Company and any member of the VIA Group,

 

between 30 June 2005 and the time at which the SPA Amendment and Restatement
Agreement was signed.

 

6.4.4                                 The Sellers shall procure that no Cashflow
takes place without the written consent of the Purchaser between any A Group
Company and any B Group Company or, other than Agreed Cashflow, between any A
Group Company and any member of the VIA Group from the time at which the SPA
Amendment and Restatement Agreement was signed until First Closing.

 

6.4.5                                 The Sellers shall procure that no Cashflow
takes place after close of business on the Pre-Closing Cut-Off Date between any
B Group Company and any member of the VIA Group without the prior written
consent of the Purchaser.

 

6.4.6                                 The Sellers warrant that there are no sums
owed or obligations outstanding between the A Group Companies on the one hand
and the B Group Companies on the other hand other than the Repayable intra-Group
Payables and the Repayable Intra-Group Receivables.

 

6.5                                           Intra-Group Balances

 

6.5.1                                 Immediately following First Closing:

 

(i)                                                 the Purchasers shall procure
that each of the relevant A Group Companies repays to the relevant B Group
Companies the amount of any Repayable Intra-Group Payables; and

 

(ii)               the Sellers shall procure that each relevant B Group Company
repays to the relevant A Group Companies the amount of any Repayable Intra-Group
Receivables.

 

6.5.2                                 The Purchasers acknowledge on behalf of
the A Group Companies and the Sellers acknowledge on behalf of the B Group
Companies that the payments referred to in Clauses 6.5.1(i) and (ii) above shall
be satisfied by, respectively, payments made to

 

24

--------------------------------------------------------------------------------


 

the Sellers on behalf of the B Group Companies and to the Purchasers on behalf
of the A Group Companies, or as such payments may be set off, and the Purchasers
and the Sellers shall procure that the A Group Companies and the B Group
Companies respectively confirm that the payment pursuant to this Clause 6.5.2
will constitute valid discharge of the obligations in respect of the Repayable
Intra-Group Receivables and the Repayable Intra-Group Payables.

 

6.5.3                                 The parties hereby undertake to execute
the Assignment Agreement and the Release Agreement and to perform (or procure
the performance of) such further acts and execute (or procure the execution of)
such further documents, as may reasonably be necessary to carry out and give
full effect to the parties’ intention that, save as expressly provided by or
pursuant to this Agreement or the Transitional Services Agreement and, subject
to Clauses 6.5.1 and 6.5.2 above, at each Closing no sums shall be owed by the
VIA Group or the Group Companies which are not the subject of that Closing to
the Group Companies which are the subject of that Closing or vice versa and any
sums owing by the VIA Group or the Group Companies which are not the subject of
that Closing to the Group Companies which are the subject of that Closing or
vice versa at Closing shall be assigned, subordinated, forgiven or otherwise
written off or capitalised by the relevant entity in each case without any of
the Purchasers, the Sellers or the Group Companies incurring any cash cost. The
Parties shall co-operate in good faith (or procure such co-operation) with a
view to ensuring that such action is taken in a mutually beneficial tax
efficient manner and in taking such action the Sellers shall procure that the
relevant members of the VIA Group use applicable reliefs and any available
accumulated tax losses to the extent reasonably agreed by VIA Inc.

 

6.6                                           Mutual Release

 

6.6.1                                 The Sellers undertake that on and after
the relevant Closing no member of the VIA Group or Group Company in respect of
which Closing has not occurred will except as expressly permitted under the
terms of this Agreement or the Transitional Services Agreement make any claim on
any Group Company in respect of which Closing has occurred or any of its
officers or directors in respect of any transactions, acts or omissions
occurring before the relevant Closing (and, if requested by the Purchaser, VIA
Inc shall or shall procure that the relevant member of the VIA Group or Group
Company in respect of which Closing has not occurred shall waive any such claim)
such that no Group Company in respect of which Closing has occurred shall have
any Liability to any member of the VIA Group or Group Company in respect of
which Closing has not occurred save as otherwise provided by this Agreement.

 

6.6.2                                 The Purchasers undertake that on and after
the relevant Closing no Group Company in respect of which Closing has occurred
will (except as expressly permitted under the terms of this Agreement or the
Transitional Services Agreement) make any claim against any member of the VIA
Group or any Group Company in respect of which Closing has not occurred or any
of its officers or directors in respect of any transactions, act or omissions
occurring before the relevant Closing (and, if requested by VIA Inc, the
Purchasers shall procure that the relevant Group Companies in respect of which
Closing has occurred shall waive any such claim) such that no member of the VIA
Group or any Group Company in respect of which Closing has not occurred shall
have any Liability to any Group Company in respect of which Closing has occurred
save as otherwise provided by this Agreement.

 

25

--------------------------------------------------------------------------------


 

6.6.3                                 The Purchasers hereby agree that with
effect from the date hereof they have no claim of any nature whatsoever
outstanding against VIA Inc or any member of the VIA Group under the UK Sale
Agreement and to the extent that any claim or obligation exists or may exist,
the Purchasers hereby waive and release VIA Inc and each member of the VIA Group
from all and any such claims and obligations.

 

6.6.4                                 Confirmation of no claims

 

(i)                                                 The Sellers confirm that
with effect from the relevant Closing each of the Sellers and each of the Group
Companies which are the subject of that Closing shall have no claim (whether in
respect of any breach of contract, compensation for loss of office or monies due
to it or on any account whatsoever) outstanding against any of those directors
of the Group Companies who are to resign with effect from Closing.

 

(ii)                                              To the extent that any such
claim or obligation exists or may exist in relation to any fact, matter or
circumstance arising on or before the relevant Closing, the Sellers (in relation
to the period from the date of this Agreement until the relevant Closing) and
the Purchasers (from the relevant Closing) shall, other than in the case of
fraud, procure the waiver by each of the Group Companies of such claim or
obligation and, other than in the case of fraud, shall procure the release of
such directors of the Group Companies from any liability whatsoever in respect
of such claim or obligation.

 

6.7                                           Breach of Closing Obligations

 

If any party fails to comply with any material obligation in Schedule 6 in
relation to a Closing (and for the avoidance of doubt the Sellers’ obligation
under paragraph 1.1.4 of Schedule 6 is a material obligation), the Purchaser, in
the case of non-compliance by the Sellers (which has not been remedied to the
reasonable satisfaction of the Purchaser within 5 Business Days), or the Seller,
in the case of non-compliance by the Purchasers (which has not been remedied to
the reasonable satisfaction of the Sellers within 5 Business Days), shall be
entitled by written notice to the Sellers or the Purchasers, as the case may be:

 

6.7.1                                 to terminate this Agreement (other than
Clauses 1, 5.5, 11 and 12.2 to 12.15) without liability on its part or on the
part of those on whose behalf notice is served whereupon, (i) in the case of
such non-compliance by any of the Sellers, the amounts referred to in Clauses
5.5.2(x), (y) and (z) shall become payable or (ii) in the case of such
non-compliance by any of the Purchasers, the amounts referred to in Clause 5.5.4
shall become payable; or

 

6.7.2                                 to effect the relevant Closing so far as
practicable having regard to the defaults which have occurred provided that the
Relevant Sellers shall not be required to sell the Shares and the VIA Operations
which are the subject of that Closing unless all of the Shares and the VIA
Operations which are the subject of that Closing are purchased simultaneously
and provided further that the Relevant Purchasers shall not be required to
purchase the Shares and the VIA Operations which are the subject of that Closing
unless all of the Shares and the VIA Operations which are the subject of that
Closing are sold simultaneously; or

 

6.7.3                                 to fix a new date for the relevant Closing
(not being more than 20 Business Days after the agreed date for the relevant
Closing) in which case the provisions of Schedule 6

 

26

--------------------------------------------------------------------------------


 

shall apply to the relevant Closing as so deferred but provided such deferral
may only occur once.

 

6.8                                           Books and Records

 

The Purchasers shall and shall procure that the Group Companies shall, retain
for a period of twelve months from First Closing or such longer period as is
necessary for the Sellers to close their books and file their tax returns for
2005 and allow the Sellers or the Sellers’ representatives to have reasonable
access (at all reasonable times during normal business hours and on reasonable
advance notice) to (and at the Sellers’ expense, copies of) the books, records
and documents relating to the Group, to the extent that they relate to the
period prior to the relevant Closing and to the extent reasonably required by
the Sellers to comply with any relevant law or regulations or in connection with
the preparation and agreement of any accounting, tax or other records.

 

6.9                                           Schipol Lease

 

6.9.1                                 From the date of this Agreement, the
Seller shall use its reasonable endeavours to procure the assignment of the
rights and obligations under the Schipol Lease to a third party, such assignment
to constitute a full release of VIA Nederland from all rights and obligations
under the Schipol Lease. The Seller shall keep the Purchasers informed as to
efforts undertaken pursuant to this Clause 6.9.1 and shall promptly provide
notice to the Purchasers of each Schipol Assignment. The Purchasers shall
provide all reasonable assistance and information as the Seller may reasonably
require in connection with any proposed Schipol Assignment. The Sellers shall
indemnify and keep indemnified the Purchasers against all external costs
(including legal costs) incurred by the Purchasers or VIA Nederland in relation
to the Schipol Lease or any Schipol Assignment.

 

6.9.2                                 At all times prior to the assignment of
all of the rights and obligations of VIA Nederland under the Schipol Lease in
accordance with Clause 6.9.1, the Seller shall on the quarterly due date for
such payment pay (or procure the timely payment of) the Quarterly Lease Payment
Amount, less all amounts payable by a third party pursuant to a Schipol
Assignment. Such amounts shall be paid to the Schipol Lessor in accordance with
the terms of the Schipol Lease.

 

6.9.3                                 Upon any third party entering into a
Schipol Assignment, the Purchasers shall promptly pay to the Seller (or procure
the payment of) an amount equal to the Deferred Amount multiplied by a fraction,
the numerator of which is aggregate value of all rent payments to be made
pursuant to the terms of the Schipol Assignment to the expiration date of the
Schipol Lease and the denominator of which is the aggregate value of all rent
payments to be made pursuant to the terms of the Schipol Lease until its
expiration date.

 

6.9.4                                 Any such payment by the Purchasers shall
be made in Euro. Any such payment shall be treated as a reduction of the
Deferred Amount, until the Deferred Amount shall have been reduced to zero. At
such time, subject to release of all restrictions over the Blocked Account, the
Purchasers shall cooperate with and provide all such reasonable assistance as
the Seller may reasonably require in connection with the release of 50% of the
Blocked Amount from the Blocked Account by the Schipol Lessor to the order of
the Seller.

 

27

--------------------------------------------------------------------------------


 

6.9.5                                 If at any time prior to Second Closing
there shall be one or more Schipol Assignments constituting a full assignment of
the rights and obligations of VIA Nederland under the Schipol Lease to a B Group
Company and releasing VIA Nederland from all rights and obligations under the
Schipol Lease, the Purchasers shall cooperate with and, subject to release of
all restrictions over the Blocked Account, provide all such reasonable
assistance as the Seller may reasonably require in connection with the release
of 50% of the Blocked Amount from the Blocked Account by the Schipol Lessor to
the order of the Seller, provided that unless prior to Second Closing there has
been a subsequent assignment of the Schipol Lease to a person which is not a B
Group Company such that the relevant B Group Company is released from all rights
and obligations under the Schipol Lease, there shall be withheld by the
Purchasers from the payment of the Second Closing Purchase Price an amount equal
to the aggregate of (i) the amount released from the Blocked Account to the
order of the Seller pursuant to Clause 6.9.4 and (ii) the amount of outstanding
liabilities under the Schipol Lease at the relevant time (calculated on a basis
consistent with that used by the parties for the purposes of calculating such
liability at the time the Restatement and Amendment Agreement was entered into)
and the provisions of Clauses 6.9.1 and 6.9.3 shall apply mutatis mutandis in
relation to the amount so withheld.

 

6.9.6                                 Notwithstanding the foregoing provisions,
if the assignee of the Schipol Lease is a B Group Company, no part of the
Deferred Amount shall become payable to the Sellers prior to 5 August 2005.

 

6.9.7                                 In the event that the Schipol Lease is
partially assigned and the outstanding liabilities of the Seller in relation to
the Schipol Lease amount to less than 50% of the Blocked Amount, then the Seller
shall be entitled to draw from the Blocked Account in an amount up to 50% of the
Blocked Amount in order to satisfy such outstanding liabilities.

 

6.10                                    Schuberg Contract

 

In the event of termination of the Schuberg Contract at any time prior to the
Back-Stop Date, the Purchaser agrees to procure the transfer to the Seller of
all hardware (i) that is located at the Schuberg premises, (ii) that is used in
connection with the services provided by Schuberg Philis B.V. pursuant to the
Schuberg Contract or (iii) to which VIA Nederland has any right as a result of
such termination.

 

7                                                     Post-Closing Obligations

 

7.1                                           Indemnities

 

7.1.1                                 Indemnity by Relevant Purchasers against
Assumed Liabilities

 

The Relevant Purchasers shall indemnify and keep indemnified the Relevant
Sellers against:

 

(i)                                                 all Assumed Liabilities and
any Liability of the Relevant Purchasers and/or any other person incurred in the
course of carrying on the business of that part of the Group which was the
subject of the relevant Closing after that Closing including, for the avoidance
of doubt, any such Liability which is or is deemed to be or becomes a Liability
of the Relevant Sellers by virtue of any applicable law; and

 

28

--------------------------------------------------------------------------------


 

(ii)                                              any Losses which any of the
Relevant Sellers may suffer by reason of either of the Sellers taking any
reasonable action to avoid, resist or defend against any Liability referred to
in Clause 7.1.1(i);

 

Provided that the Relevant Purchasers shall not be liable under this Clause
7.1.1 to the extent the Relevant Purchasers have a valid claim against the
Relevant Sellers under this Agreement in respect of the Liability in question.

 

7.1.2                                 Indemnity by Relevant Sellers against
Excluded Liabilities

 

The Relevant Sellers shall indemnify and keep indemnified the Relevant
Purchasers against:

 

(i)                                                 any Liability of the Sellers
which is not an Assumed Liability including any such Liability which is deemed
to be, or becomes, a Liability of the Relevant Purchasers by virtue of any
applicable law and which is not otherwise assumed by the Relevant Purchasers
under this Agreement or any Local Transfer Document; and

 

(ii)                                              any Losses which the Relevant
Purchasers may suffer by reason of either of the Purchasers taking any
reasonable action to avoid, resist or defend against any Liability referred to
in Clause 7.1.2(i),

 

provided that the Relevant Sellers shall not be liable under this Clause 7.1.2
to the extent that the Relevant Sellers have a valid claim against the Relevant
Purchasers under this Agreement in respect of the Liability in question.

 

7.2                                           Covenants in respect of certain
matters

 

7.2.1                                 The Sellers shall indemnify and keep
indemnified the Relevant Purchasers and each Group Company against:

 

(i)                                                 any Losses arising prior to
the Pre-Closing Cut-Off Date as a result of any Unidentified Cashflow to the
extent such Unidentified Cashflow would have resulted in a Cashflow Adjustment
Amount had it been identified pursuant to Clause 6.4.1;

 

(ii)               any Losses arising after the Pre-Closing Cut-Off Date as a
result of any Unidentified Cashflow;

 

(iii)              any Losses arising as a result of a breach of Clauses 6.4.3,
6.4.4 or 6.4.6;

 

(iv)                                          all Losses of VIA Nederland
incurred in relation to the lease for the Schipol Netherlands headquarters and
pending completion of the novation of such lease pursuant to Clause 5.4.5 VIA
Nederland shall retain its rights in respect of the cash deposit securing the
obligations under such lease and the related guarantee; and

 

(v)                                             all Losses arising as a result
of a failure by the Sellers to comply with Clause 5.4.6 or paragraph 1.1.3 of
Schedule 6.

 

7.2.2                                 The Purchasers shall pay to the Seller
within ten days of First Closing €25,833, being an amount equal to one month’s
gross remuneration of Dick Theunissen and Nathan Wajsman.

 

29

--------------------------------------------------------------------------------


 

7.3                                           Conduct of Claims

 

7.3.1                                 Assumed Liabilities

 

(i)                                                 If any of the Sellers
becomes aware after a Closing of any claim against it which constitutes or may
constitute an Assumed Liability, the Seller in question shall as soon as
reasonably practicable (but in any event within such period as will afford the
Relevant Purchasers reasonable opportunity of requiring the Seller in question
to lodge a timely appeal) give written notice thereof to the Relevant Purchasers
and shall not admit, compromise, settle, discharge or otherwise deal with such
claim without the prior agreement of the Relevant Purchasers.

 

(ii)                                              The Relevant Sellers shall
take such action as the Relevant Purchasers may reasonably request to avoid,
dispute, resist, appeal, compromise, defend or mitigate any claim which
constitutes or may constitute an Assumed Liability subject to the Relevant
Sellers being indemnified and secured to their reasonable satisfaction by the
Relevant Purchasers against all Losses which may thereby be incurred. In
connection therewith the Relevant Sellers shall make or procure to be made
available to the Relevant Purchasers or their duly authorised agents on
reasonable notice during normal business hours all relevant books of account,
records and correspondence relating to the Group which have been retained by the
Relevant Sellers (and shall permit the Relevant Purchasers to take copies
thereof at the Relevant Purchasers’ expense) for the purposes of enabling the
Relevant Purchasers to ascertain or extract any information relevant to the
claim.

 

7.3.2                                 Excluded Liabilities etc.

 

(i)                                                 If the Relevant Purchasers
become aware after a Closing of any claim which constitutes or may constitute an
Excluded Liability or which could give rise to a liability for a member of the
Purchasers’ Group in respect of which it is entitled to be indemnified by a
Relevant Seller, the Relevant Purchasers shall as soon as reasonably practicable
(but in any event within such period as will afford the Relevant Sellers
reasonable opportunity of requiring the Relevant Purchasers to lodge a timely
appeal) give written notice thereof to VIA Inc and shall not admit, compromise,
settle, discharge or otherwise deal with such claim without the prior agreement
of VIA Inc.

 

(ii)                                              The Relevant Purchasers shall
take such action as VIA Inc may reasonably request to avoid, dispute, resist,
appeal, compromise, defend or mitigate any claim which constitutes or may
constitute an Excluded Liability or other liability in respect of which the
Relevant Purchasers are entitled to be indemnified subject to the Relevant
Purchasers being indemnified and secured to their reasonable satisfaction by the
Relevant Sellers against all Losses which may thereby be incurred. In connection
therewith the Relevant Purchasers shall make or procure to be made available to
the Relevant Sellers or their duly authorised agents on reasonable notice during
normal business hours all relevant books of account, records and correspondence
relating to the Group which are in the possession of the Relevant Purchasers
(and shall permit the Relevant Sellers to take copies

 

30

--------------------------------------------------------------------------------


 

thereof at the Relevant Sellers’ expense) for the purposes of enabling the
Relevant Sellers to ascertain or extract any information relevant to the claim.

 

7.4                                           Release of Guarantees etc.

 

The provisions of Schedule 9 shall apply.

 

7.5                                           The Seller’s Continuing
Obligations

 

Notwithstanding Closing, the Sellers shall so far as reasonably practicable and
for a period not exceeding three months after Second Closing (or, if Second
Closing does not take place, First Closing):

 

7.5.1                                 procure that senior executives of VIA Inc
respond to inquiries and provide reasonable assistance and information as they
may reasonably require relating to the Group, its employees (including for the
avoidance of doubt, the Relevant Employees), customers and suppliers, its
current contracts and engagements and its trade debtors and trade creditors and
pass on any trade enquiry which the Sellers receive, provided that such requests
do not impose a material burden on such individual’s working time;

 

7.5.2                                 subject to Schedule 5, retain or procure
the retention, for a reasonable period from Second Closing the books, records
and documents of the Group to the extent they relate to the Group for the period
prior to Second Closing (or, if Second Closing does not take place, First
Closing) and shall allow the Relevant Purchasers reasonable access on reasonable
prior written notice to such books, records and documents, including the right
to take copies at the Relevant Purchasers’ expense;

 

7.5.3                                 in addition to the Sellers’ obligations in
Schedule 3, if any right or asset used in the business of the Group immediately
prior to the relevant Closing (other than any right or asset expressly excluded
from the sale under this Agreement) has not been transferred to the Relevant
Purchasers, transfer such right or asset (and any related liability which is an
Assumed Liability) to the extent legally possible and at the Relevant
Purchasers’ cost as soon as practicable to a member of the Purchasers’ Group
nominated by the Relevant Purchasers and reasonably acceptable to the Sellers.

 

7.6                                           Transitional Services Agreement

 

The parties agree that the provisions of the Transitional Services Agreement
shall apply to services to be provided following First Closing.

 

8                                                     Warranties

 

8.1                                           Sellers’ Warranties

 

8.1.1                                 The Sellers warrant to the Relevant
Purchasers that the statements set out in Schedule 7 are true and accurate as of
the date of this Agreement and the Amendment Date.

 

8.1.2                                 Each of the Warranties shall be separate
and independent and shall not be limited by reference to any other paragraph of
Schedule 7.

 

31

--------------------------------------------------------------------------------


 

8.1.3                                 Each Warranty, except for those set out in
paragraphs 1.1.1, 1.1.3 and 4.3 (title) and 15 (insolvency) in Schedule 7, shall
be deemed to be qualified by reference to the actual knowledge of Matt Nydell,
Ray Walsh and Joe Correia having made reasonable enquiries of the managing
directors and the finance directors of each of the Group Companies with regard
to the subject matter of the relevant Warranty.

 

8.2                                           Sellers’ Disclosures

 

8.2.1                                 The Warranties are subject to the matters
which are fully and fairly disclosed in this Agreement, the Disclosure Letter or
the Data Room in each case at the date of this Agreement or, in the case of the
Warranties repeated at the Amendment Date, at the Amendment Date provided that
such matters are disclosed in sufficient detail to enable a reasonable purchaser
to identify the nature of the matter disclosed and provided that the Sellers are
under no obligation to have brought to the Relevant Purchasers’ attention any
specific matter documented in the Data Room. For the avoidance of doubt, the
Purchasers acknowledge that disclosure of a document in the Data Room shall not
be regarded as not fairly disclosed by reason of such document being written in
a language other than English.

 

8.2.2                                 The parties agree that each document in
the Data Room at the date of this Agreement shall be considered to be disclosed
against each of the Warranties or, in relation to the Warranties repeated at the
Amendment Date, each document in the Data Room at the Amendment Date.

 

8.3                                           Updating of the Warranties to
Closing

 

Subject to Clause 8.2, including without limitation the Disclosure Letter and
the Data Room as updated as at the relevant Closing, the Sellers further warrant
to the Relevant Purchasers that the Warranties will be true and accurate at the
relevant Closing as if they had been repeated at the relevant Closing by
reference to the facts and circumstances then existing and on the basis that any
reference in the Warranties, whether express or implied, to the date of this
Agreement is substituted by a reference to the Closing Date provided always that
the Purchasers’ sole remedy for any breach of any such Warranties shall be as
set out in Clause 5.5.1.

 

8.4                                           The Sellers’ Waiver of Rights
against the Group

 

Save in the case of fraud, the Sellers undertake to the Relevant Purchasers and
to the Group Companies and their respective directors, officers and agents and
to the Relevant Employees to waive any rights, remedies or claims which they may
have in respect of any misrepresentation, inaccuracy or omission in or from any
information or advice supplied or given by the Group Companies or their
respective directors, officers or agents or the Relevant Employees in connection
with assisting the Sellers in the giving of any Warranty or the preparation of
the Disclosure Letter.

 

8.5                                           Relevant Purchasers’ Warranties

 

8.5.1                                 The Relevant Purchasers warrant to the
Sellers that each of the following warranties (the “Relevant Purchasers’
Warranties”) is true and accurate in all respects on the date of this Agreement
and shall continue to remain true and accurate in all respects up to and
including each Closing Date as if they had been repeated at the relevant Closing
by reference to the facts and circumstances then existing and on the basis that

 

32

--------------------------------------------------------------------------------


 

any reference in the Relevant Purchasers’ Warranties, whether express or
implied, to the date of this Agreement is substituted by a reference to the
relevant Closing Date:

 

(i)                                                 Claranet Group Limited is
duly organised, validly existing and duly incorporated under the laws of England
and Wales;

 

(ii)                                              Clara.net Holdings Limited is
duly organised, validly existing and duly incorporated under the laws of Jersey;

 

(iii)                                           the Relevant Purchasers have
full corporate power and authority to enter into and perform their obligations
under this Agreement and each document to be entered into pursuant hereto and
all actions have been taken by them which are necessary for them to execute and
perform their obligations under this Agreement and each document to be entered
into pursuant hereto;

 

(iv)                                          the execution of and performance
by the Relevant Purchasers of their obligations under this Agreement and each
document to be entered into pursuant hereto have been duly authorised by their
boards of directors and by all other necessary corporate action; and

 

(v)                                             the Relevant Purchasers’
obligations under this Agreement and each document to be executed by them at or
before each Closing are, or when the relevant document is executed, will be
valid and binding on the Relevant Purchasers in accordance with its terms; and

 

(vi)                                          the Relevant Purchasers have or
will have at each Closing sufficient funds to pay the Purchase Price
attributable to such Closing.

 

8.5.2                                 The Relevant Purchasers’ Warranties shall
not in any respect be extinguished or affected by Closing.

 

8.5.3                                 Each of the Relevant Purchasers’
Warranties shall be construed as a separate and independent Warranty and shall
not be limited or restricted in its scope by reference to, or inference from any
other term of another Relevant Purchasers’ Warranty or any term of this
Agreement.

 

8.6                                           Purchaser’s Confirmation

 

8.6.1                                 Each of the Relevant Purchasers warrants
to the Sellers that as at the time of execution of this Agreement with regard to
the A Group Companies, it is not aware of any fact or matter falling within
those events set out in Clause 5.5.1 or Clause 6.7.1 having occurred and
continuing in respect of the A Group Companies.

 

8.6.2                                 The Sellers and Relevant Purchasers each
agree and acknowledge that each of the Relevant Purchasers does not make any
warranty in respect of its awareness of any fact or matter falling within those
events set out in Clause 5.5.1 or Clause 6.7.1 with regard to the B Group
Companies and that it expressly reserves its rights in respect of any such fact
or matter, whether pursuant to this Agreement, the Facility Agreement dated 30
April 2005 (prior to its amendment on 12 July 2005) or otherwise.

 

33

--------------------------------------------------------------------------------


 

9                                                     Limitation of Seller’s
Liability

 

9.1                                           Time Limitation for Claims

 

Notwithstanding any other provisions of this Agreement or the Facility Agreement
to the contrary, the Sellers shall not be liable for breach of any Warranty in
respect of any claim:

 

9.1.1                                 unless a notice of the claim is given by
the Relevant Purchaser to VIA Inc including reasonable details of the claim and
so far as practicable an estimate of the amount of any claim within three months
following Second Closing (or, if Second Closing does not take place, First
Closing); and

 

9.1.2                                 which claim is not satisfied, settled or
withdrawn within six months of the date of notification of the claim under this
Clause 9.1.1 unless proceedings in respect of it have been commenced by being
both issued and served on either of the Sellers,

 

except that there shall be no time limitation for giving notice of any claim
under paragraphs 1.1.1, 1.1.3 and 4.3 of Schedule 7 (title warranties).

 

9.2                                           Aggregate Minimum Claims

 

9.2.1                                 The Sellers shall not be liable under this
Agreement for breach of any Warranty in respect of any claim unless the
aggregate amount of all claims for which the Sellers would otherwise be liable
under this Agreement for breach of any Warranty (disregarding the provisions of
this Clause 9.2) exceeds $1,000,000.

 

9.2.2                                 Where the liability agreed or determined
in respect of all claims exceeds $1,000,000 subject as provided elsewhere in
this Clause 9, the Sellers shall be liable for the aggregate amount of all
claims as agreed or determined.

 

9.3                                           Maximum Liability

 

The aggregate liability of the Sellers in respect of any claim under this
Agreement and all documents to be entered into pursuant hereto shall not exceed
33 per cent. of the Purchase Price.

 

9.4                                           Matters Arising Subsequent to this
Agreement

 

9.4.1                                 The Sellers shall not be liable under this
Agreement for breach of any Warranty in respect of any matter, act, omission or
circumstance (or any combination thereof), including the aggravation of a matter
or circumstance, to the extent that the same would not have occurred but for:

 

(i)                                                 Agreed matters

 

any matter or thing done or omitted to be done pursuant to and in compliance
with this Agreement or any Local Transfer Document or otherwise at the request
in writing or with the approval in writing of the Purchaser;

 

(ii)                                              Changes in legislation

 

(a)                                              the passing of, or any change
in, after the relevant Closing of any law, rule, regulation or administrative
practice of any government, governmental department, agency or regulatory body
including (without prejudice to the generality of the

 

34

--------------------------------------------------------------------------------


 

foregoing) any increase in the rates of Taxation or any imposition of Taxation
or any withdrawal of relief from Taxation not actually (or prospectively) in
effect at the date of the relevant Closing; or

 

(b)                                             any change after the relevant
Closing of any generally accepted interpretation or application of any
legislation.

 

9.5                                           Insurance

 

The Sellers shall not be liable under this Agreement or any Local Transfer
Document for breach of any Warranty to the extent that the Losses in respect of
which such claim is made (i) are covered by a policy of insurance and payment is
made by the insurer to a Group Company or (ii) would have been covered under a
policy of insurance of a Group Company in force at the date of this Agreement.

 

9.6                                           Mitigation

 

Nothing in this Agreement shall restrict or limit the Purchasers’ general
obligation at law to mitigate a loss which it may incur as a result of a matter
giving rise to or which may give rise to a claim under this Agreement.

 

9.7                                           Double Claims

 

The Purchasers shall not be entitled to recover from the Sellers under this
Agreement more than once in respect of the same Losses suffered. For the
avoidance of doubt, the Sellers shall not be liable under this Agreement for
breach of any Warranty to the extent that such matter, act, omission or
circumstance (or any combination thereof) has been taken into account or
contemplated by the Cashflow Adjustment Amount or the Working Capital
Projections.

 

10                                              Intellectual Property

 

10.1                                    Prohibition on Use

 

Subject to Clause 10.2, the Sellers shall not, from the relevant Closing, use or
authorise any third party to use:

 

10.1.1                          any Business Intellectual Property transferred
to the Relevant Purchaser or a Group Company; or

 

10.1.2                          any Group Intellectual Property owned by a Group
Company,

 

which is the subject of that Closing in relation to or in connection with any
activities of the Sellers.

 

10.2                                    Sellers’ Name

 

Notwithstanding Clause 10.1, the Sellers shall be permitted to continue using
the VIA NET.WORKS trade mark until the earlier to occur of (i) the date on which
trading of VIA Inc’s common stock on NASDAQ and Euronext ceases and (ii) VIA Inc
having completed a distribution to the VIA Shareholders. Within 20 days of the
expiry of such period, the Sellers shall change their names so that they do not
incorporate VIA NET.WORKS, any other trade mark or name belonging to a Relevant
Purchaser or a Group Company or anything confusingly similar thereto.

 

35

--------------------------------------------------------------------------------


 

10.3                                    Power of attorney

 

The Sellers hereby appoint the Purchaser from the Closing Date as their attorney
for the purposes of executing all documents and performing all acts necessary to
give full effect to the assignment of the Business Intellectual Property to the
Relevant Purchaser or a Group Company pursuant to Clause 2.3.1.

 

11                                              Confidentiality

 

11.1                                    Announcements

 

Pending Second Closing no announcement or circular in connection with the
existence or the subject matter of this Agreement or any agreement to be entered
into pursuant hereto shall be made or issued by or on behalf of any member of
the VIA Group or the Purchasers’ Group (including for the purposes of this
Clause 11.1, any holding company (as defined in the Companies Act 1985) of the
Purchaser or a subsidiary of a holding company of the Purchaser) without the
prior written approval of VIA Inc and the Purchaser, such approval not to be
unreasonably withheld, delayed or conditioned. This shall not affect any
announcement or circular required by law or any regulatory body or the rules of
any recognised stock exchange on which the shares of either party are listed but
the party with an obligation to make an announcement or issue a circular shall
consult with the other parties insofar as is reasonably practicable before
complying with such an obligation.

 

11.2                                    Confidentiality

 

The Confidentiality Agreement shall cease to have any force or effect from First
Closing in relation to the A Group Companies and the Second Closing Date in
respect of that part of the Group which is the subject of the Second Closing.

 

12                                              Other Provisions

 

12.1                                    Further Assurances

 

Each of the parties shall at its own cost from time to time execute such
documents and perform such acts and things as any party may reasonably require
to transfer the Shares and VIA Operations to the Relevant Purchaser and to give
any party the full benefit of this Agreement and any Local Transfer Document.

 

12.2                                    Whole Agreement

 

12.2.1                          This Agreement contains the whole agreement
between the parties relating to the subject matter of this Agreement at the date
hereof to the exclusion of any terms implied by law which may be excluded by
contract and supersedes any previous written or oral agreement between the
parties in relation to the matters dealt with in this Agreement.

 

12.2.2                          In Clauses 12.2.1, 12.3, 12.7.2, “this
Agreement” includes the Disclosure Letter, the Local Transfer Documents, the
Finance Documents and all documents entered into pursuant to this Agreement.

 

36

--------------------------------------------------------------------------------


 

12.3                                    Relevant Purchasers’ Liability

 

The maximum liability of the Purchasers for any breach of this Agreement shall
be the payment of the amounts referred to in Clauses 5.5.4 and 5.5.6.

 

12.4                                    Reasonableness

 

Each of the parties confirms that it has received independent legal advice
relating to all the matters provided for in this Agreement and agrees that the
provisions of this Agreement are fair and reasonable.

 

12.5                                    Third Party Rights

 

A person who is not a party to this Agreement has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce any term of, or enjoy any benefit
under, this Agreement.

 

12.6                                    Variation

 

No variation of this Agreement shall be effective unless in writing and signed
by or on behalf of each of the parties.

 

12.7                                    Costs

 

Except as otherwise expressly provided in this Agreement:

 

12.7.1                          the Sellers shall bear all costs incurred by
them in connection with the preparation, negotiation and execution of this
Agreement and the Finance Documents and the sale of the Group provided that any
notarial fees shall not be included in the calculation of any deviation from the
Working Capital Projections for the purposes of Clause 5.5.1(ii);

 

12.7.2                          the Purchasers shall bear all such costs
incurred by them in connection with the preparation, negotiation and execution
of this Agreement and the purchase of the Group.

 

12.8                                    Interest

 

If any party defaults in the payment when due of any sum payable under this
Agreement, (howsoever determined) the liability of that party shall, save as
otherwise expressly provided, be increased to include interest on such sum from
the date when such payment is due until the date of actual payment (as well
after as before judgment) at a rate per annum of two per cent above the base
rate of LIBOR for monthly deposits. Such interest shall accrue from day to day.

 

12.9                                    Grossing-up of Indemnity Payments, VAT

 

12.9.1                          All sums payable under this Agreement pursuant
to an indemnity, compensation or reimbursement provision shall be paid free and
clear of all deductions, withholdings, set-offs or counterclaims whatsoever save
only as may be required by law. If any deductions or withholdings are required
by law the party making the payment shall (except to the extent such sums
comprise interest) be obliged to pay to the other party such sum as will after
such deduction or withholding has been made leave the other party with the same
amount as it would have been entitled to receive in the absence of any such
requirement to make a deduction or withholding.

 

37

--------------------------------------------------------------------------------


 

12.9.2                          Where any payment is made under this Agreement
pursuant to an indemnity, compensation or reimbursement provision and that sum
is subject to a charge to Taxation in the hands of the recipient (other than
Taxation attributable to a payment being properly treated as an adjustment to
the consideration paid by the Relevant Purchaser for the Group) the sum payable
shall be increased to such sum as will ensure that after payment of such
Taxation (and after giving credit for any tax relief available to the recipient
in respect of the matter giving rise to the payment) the recipient shall be left
with a sum equal to the sum that it would have received in the absence of such a
charge to taxation.

 

12.9.3                          Where any sum constituting an indemnity,
compensation or reimbursement to any party to this Agreement (the “Party”) is
paid to a person other than the Party but is treated as taxable in the hands of
the Party, the payer shall promptly pay to the Party such sum as shall reimburse
the Party for all Taxation suffered by it in respect of the payment (after
giving credit for any tax relief available to the Party in respect of the matter
giving rise to the payment).

 

12.10                             Permitted assignment and nomination of
Purchasers

 

12.10.1                   Except as otherwise expressly provided in this
Agreement, the Relevant Purchasers may, with the prior written consent of the
Seller (such consent not to be unreasonably withheld, delayed or conditioned),
assign to a third party purchaser of any of the Group Companies, and without the
consent of the Sellers assign to a wholly-owned member of the Purchaser’s Group,
the benefit of all or any of the Sellers’ obligations under this Agreement
provided that the maximum liability of any of any party hereunder for breach of
any obligation under this Agreement or under any indemnity contained in or
entered into pursuant to this Agreement shall be limited to the liability which
would have arisen in the absence of any such assignment by the Relevant
Purchasers.

 

12.10.2                   The Purchaser shall be entitled by giving not less
than two Business Days’ notice before the Closing to nominate a wholly-owned
subsidiary or holding company to assume the rights and obligations of a Relevant
Purchaser under this Agreement provided that the Purchaser shall remain jointly
and severally liable under this Agreement.

 

12.11                             Notices

 

12.11.1                   Any notice or other communication in connection with
this Agreement (each, a “Notice”) shall be:

 

(i)                in writing in English;

 

(ii)             delivered by hand, fax, registered post or by courier using an
internationally recognised courier company.

 

38

--------------------------------------------------------------------------------


 

12.11.2                   A Notice to the Sellers or to either of them shall be
sent to the following address, or such other person or address as the Sellers or
VIA Inc may notify to the Relevant Purchasers from time to time:

 

VIA NET.WORKS Inc
H. Walaardt Sacrestraat 401-403
1117 BM Schipol
The Netherlands

 

Fax:                 +31 205 020 0001

 

Attention:                  Matt Nydell (Senior Vice President and General
Counsel and Secretary)

 

12.11.3                   A Notice to the Relevant Purchasers shall be sent to
the following address, or such other person or address as the Relevant
Purchasers may notify to the Sellers from time to time:

 

Claranet Group Limited
21 Southampton Row
London WC1B 5HA

 

Fax:                 +44 20 7681 2564

 

Attention:                  Charles Nasser

 

12.11.4                   A Notice shall be effective upon receipt and shall be
deemed to have been received:

 

(i)                at the time of delivery, if delivered by hand, registered
post or courier;

 

(ii)             at the time of transmission in legible form, if delivered by
fax.

 

12.12                             Invalidity

 

12.12.1                   If any provision in this Agreement shall be held to be
illegal, invalid or unenforceable, in whole or in part, the provision shall
apply with whatever deletion or modification is necessary so that the provision
is legal, valid and enforceable and gives effect to the commercial intention of
the parties.

 

12.12.2                   To the extent it is not possible to delete or modify
the provision, in whole or in part, under Clause 12.12.1, then such provision or
part of it shall, to the extent that it is illegal, invalid or unenforceable, be
deemed not to form part of this Agreement and the legality, validity and
enforceability of the remainder of this Agreement shall, subject to any deletion
or modification made under Clause 12.12.1, not be affected.

 

12.13                             Counterparts

 

This Agreement may be entered into in any number of counterparts, all of which
taken together shall constitute one and the same instrument. Any party may enter
into this Agreement by signing any such counterpart.

 

12.14                             Governing Law and Submission to Jurisdiction

 

12.14.1                   This Agreement and the documents to be entered into
pursuant to it, save as expressly referred to therein, shall be governed by and
construed in accordance with English law.

 

12.14.2                   Each of the parties irrevocably agrees that the courts
of England are to have exclusive jurisdiction to settle any dispute which may
arise out of or in connection with this

 

39

--------------------------------------------------------------------------------


 

Agreement and the documents to be entered into pursuant to it and that
accordingly any proceedings arising out of or in connection with this Agreement
and the documents to be entered into pursuant to it shall be brought in such
courts. Each of the parties irrevocably submits to the jurisdiction of such
courts and waives any objection to proceedings in any such court on the ground
of venue or on the ground that proceedings have been brought in an inconvenient
forum.

 

12.15                             Appointment of Process Agent

 

12.15.1                   The Sellers hereby irrevocably appoint Hogan & Hartson
Corporate Services Limited as their agent to accept service of process in
England in any legal action or proceedings arising out of this Agreement,
service upon whom shall be deemed completed whether or not forwarded to or
received by the Sellers.

 

12.15.2                   The Sellers agree to inform the Purchasers in writing
of any change of address of such process agent within 28 days of such change.

 

12.15.3                   If such process agent ceases to be able to act as such
or to have an address in England, the Sellers irrevocably agree to appoint a new
process agent in England acceptable to the Purchasers and to deliver to the
Purchasers within 14 days a copy of a written acceptance of appointment by the
process agent.

 

12.15.4                   Nothing in this Agreement shall affect the right to
serve process in any other manner permitted by law or the right to bring
proceedings in any other jurisdiction for the purposes of the enforcement or
execution of any judgment or other settlement in any other courts.

 

40

--------------------------------------------------------------------------------


 

In witness whereof this Agreement has been duly executed as a Deed.

 

SIGNED as a Deed by and
on behalf of
VIA NET.WORKS, Inc.:

}

[g122031ka03i001.gif]

 

 

 

SIGNED as a Deed by and
on behalf of
VIA NET.WORKS Holdco, Inc.:

}

[g122031ka03i001.gif]

 

 

 

SIGNED as a Deed by and
on behalf of
VIA NET.WORKS NY Corp, Inc.:

}

[g122031ka03i002.gif]

 

 

 

SIGNED as a DEED by
and on behalf of
Claranet Group Limited:

}

 

 

 

 

SIGNED as a DEED by
and on behalf of
Clara.net Holdings Limited:

}

[g122031ka03i003.gif]

 

41

--------------------------------------------------------------------------------


 

In witness whereof this Agreement has been duly executed as a Deed.

 


SIGNED AS A DEED BY AND
ON BEHALF OF
VIA NET. WORKS, INC.:

}

 


 

 

 

SIGNED as a Deed by and
on behalf of
VIA NET.WORKS Holdco, Inc.:

}

 

 

 

 


SIGNED AS A DEED BY AND
ON BEHALF OF
VIA NET.WORKS NY CORP, INC.:

}

 


 

 

 

SIGNED as a DEED by
Charles Nasser
and on behalf of
Claranet Group Limited:

}

[g122031ka03i004.gif]

 

 

 

SIGNED as a DEED by
and on behalf of
Clara.net Holdings Limited:

}

 

 

42

--------------------------------------------------------------------------------


 

Schedule 1

 

Part 1

 

Details of the Shares etc.
(Clause 1.1)

 

First Closing

 

(1)

 

(2)

 

(3)

 

(4)

 

Name of Share Seller

 

Name of Company

 

Shares

 

Name of Share Purchaser

 

VIA NET.WORKS, Inc.

 

VIA NET.WORKS USA, Inc.

 

1,000 shares

 

Clara.net Holdings Limited

 

VIA NET.WORKS Holdco, Inc.

 

Agence des Medias Numeriques S.A.S

 

500 shares

 

Clara.net Holdings Limited

 

VIA NET.WORKS Holdco, Inc.

 

Amen Ltd

 

2 shares

 

Clara.net Holdings Limited

 

VIA NET.WORKS Holdco, Inc.

 

Agencia de media numerica España S.L.

 

310 shares

 

Clara.net Holdings Limited

 

VIA NET.WORKS Europe Holding B.V.

 

AMEN NEDERLAND B.V.

 

18,000 shares

 

Clara.net Holdings Limited

 

VIA NET.WORKS Europe Holding B.V.

 

VIA NET.WORKS Nederland B.V.

 

10,000 shares

 

Clara.net Holdings Limited

 

VIA NET.WORKS Europe Holding B.V.

 

Via Net. Works Portugal—Tecnologias de informação, S.A.

 

117,000 shares

 

Clara.net Holdings Limited

 

AMENWORLD Servicos Internet Sociedade Unipessoal LDA

 

VIA NET.WORKS Europe Holding B.V.

 

EUR 10,000

 

Clara.net Holdings Limited

 

VIA NET.WORKS, Inc

 

VIA Jersey Debtco Limited

 

1 share

 

Clara.net Holdings Limited

 

 

43

--------------------------------------------------------------------------------


 

Second Closing

 

(1)
Name
of Share Seller

 

(2)
Name of
Company

 

(3)
Shares

 

(4)
Name of Share
Purchaser

 

VIA NET.WORKS, Inc.

 

VIA NET.WORKS Europe Holding B.V.

 

200 shares

 

Clara.net Holdings Limited

 

VIA NET.WORKS Holdco, Inc.

 

VIA NET.WORKS Europe Holding B.V.

 

21 shares

 

Clara.net Holdings Limited

 

VIA NET.WORKS Holdco, Inc.

 

PSINet Netherlands B.V.

 

40 shares

 

Clara.net Holdings Limited

 

VIA NET.WORKS Holdco, Inc.

 

PSINet Belgium BVBA/SPRL

 

750 shares

 

Clara.net Holdings Limited

 

VIA NET.WORKS Holdco, Inc.

 

PSINet Germany GmbH

 

1 share

 

Clara.net Holdings Limited

 

VIA NET.WORKS Holdco, Inc.

 

PSINet Datacenter Germany GmbH

 

1 share

 

Clara.net Holdings Limited

 

VIA NET.WORKS, Inc

 

(To be incorporated as) VIA Jersey Debtco 2 Limited

 

To be 1 share

 

Clara.net Holdings Limited

 

 

44

--------------------------------------------------------------------------------


 

Schedule 2

 

Companies and Subsidiaries

 

Part A—First Closing

 

1

 

Particulars of the Companies

 

 

 

 

 

 

 

1.1

 

Name of Company:

 

VIA NET.WORKS USA, Inc.

 

 

Federal Identification Number:

 

58-205 1588

 

 

Place of Business:

 

15 Piedmont CTR NE # 710, Atlanta, GA 30305

 

 

Date and place of incorporation:

 

26 May 1993 (dissolved 23 July 1995 and reinstated 27 November 1995 effective
from the date of the administrative dissolution); Georgia

 

 

Issued capital stock:

 

1,000 class A shares with a par value of US$1.00 per share

 

 

Authorised capital stock:

 

1,000 class A shares with a par value of US$1.00 per share

 

 

Shareholder and shares held:

 

VIA NET.WORKS, Inc.: 1,000 class A shares held

 

 

Directors:

 

Raymond Walsh, Matt Nydell and Patrick Gaul

 

 

Secretary:

 

Matt Nydell

 

 

 

 

 

1.2

 

Name of Company:

 

Agence des Medias Numeriques S.A.S.

 

 

Registered Number:

 

421 527 797 RCS Paris

 

 

Registered Office:

 

12/14 Rond Point des Champs-Elysées, 75008 Paris France

 

 

Date and place of incorporation:

 

13 January 1998; France

 

 

Issued share capital:

 

EUR 37,000 divided into 500 shares with a nominal value of EUR 74 each

 

 

Authorised share capital:

 

EUR 37,000 divided into 500 shares with a nominal value of EUR 74 each

 

 

Shareholder and shares held:

 

VIA NET.WORKS Holdco, Inc.: 500 shares

 

 

Chairman (President):

 

Dick Theunissen

 

 

 

 

 

1.3

 

Name of Company:

 

AMEN Ltd

 

 

Registered Number:

 

4414694

 

 

Registered Office:

 

1 Canada Square, 29th Floor, Canary Wharf, London E14 5DY

 

 

Date and place of incorporation:

 

11 April 2002; United Kingdom

 

 

Issued share capital:

 

£2 divided into 2 shares of £1 each

 

 

Authorised share capital:

 

1000 shares

 

 

Shareholder and shares held:

 

VIA NET WORKS Holdco, Inc.: 2 shares

 

 

Directors:

 

Matt Stuart Nydell, Raymond Walsh

 

45

--------------------------------------------------------------------------------


 

1.4

 

Name of Company:

 

AGENCIA DE MEDIA NUMERICA ESPAÑA S.L.

 

 

Company Registration Details:

 

Mercantile Register of Madrid, at Volume 16871, Book 0, Sheet 73, Section 8,
Page M-288441, Registratin 1st

 

 

Registered Office:

 

Paseo de la Castellana, 164, Ent. 2a, 28046 Madrid, Spain

 

 

Date and place of incorporation:

 

August 31, 2001; Bilbao (Spain)

 

 

Issued share capital:

 

EUR 3,100 divided into 310 shares of EUR 10 each

 

 

Authorised share capital:

 

EUR 3,100 divided into 310 shares of EUR 10 each

 

 

Shareholder and shares held:

 

VIA NET.WORKS Holdco, Inc.: 310 shares

 

 

Managing Director:

 

Sandrine Girard (resigned on April 19, 2005)

 

 

Directors:

 

Mr. Dick Theunissen and Mr. Antonio Miguel Caetano Ferreira

 

 

Secretary:

 

Mr. Clifford J. Hendel (Secretary); Mr. Francisco Solchaga Lopez de Silanes
(Vice-Secretary)

 

 

 

 

 

1.5

 

Name of Company:

 

AMEN NEDERLAND B.V.

 

 

Registered Number:

 

34212499

 

 

Registered Office:

 

H Walaardt Sacrestraat 401, 1117 BM Schiphol, The Netherlands

 

 

Date and place of incorporation:

 

30 November 2004; The Netherlands

 

 

Issued share capital:

 

EUR 18,000 divided into 18,000 shares with a par value of EUR 1.00 each

 

 

Authorised share capital:

 

EUR 90,000 divided into 90,000 shares with a par value of EUR 1 each

 

 

Shareholder and shares held:

 

VIA NET.WORKS Europe Holdings B.V.: 18,000 shares

 

 

Director:

 

VIA NET.WORKS Europe Holding B.V.

 

 

 

 

 

1.6

 

Name of Company:

 

VIA NET.WORKS Nederland B.V.

 

 

Registered Number:

 

17089780

 

 

Registered Office:

 

Science Park Eindhoven 5630, 5692 EN Son, The Netherlands

 

 

Date and place of incorporation:

 

21 November 1995; The Netherlands

 

 

Issued share capital:

 

EUR 45,000 divided into 10,000 ordinary shares of EUR 4.50 each

 

 

Authorised share capital:

 

EUR 225,000 divided into 50,000 ordinary shares of EUR 4.50 each

 

 

Shareholder and shares held:

 

VIA NET.WORKS Europe Holding B.V.: 10,000 shares

 

 

Director:

 

VIA NET.WORKS Europe Holding B.V.

 

 

Proxy Holder:

 

Alexander Johan Marie Scholten

 

46

--------------------------------------------------------------------------------


 

1.7

 

Name of Company:

 

Via Net. Works Portugal—Tecnologias de Informação, S.A.

 

 

Registered Number:

 

CRC Lisbon 6.983/NIPC: 503 412 031

 

 

Registered Office:

 

Praça Duque de Saldanha, 1, Edificio Atrium Saldanha, 4H, Lisbon

 

 

Date and place of incorporation:

 

February 1995; Portugal

 

 

Issued share capital:

 

EUR 585,000.00 divided into 117,000 shares of EUR 5 each

 

 

Authorised share capital:

 

EUR 585,000.00 divided into 117,000 shares of EUR 5 each

 

 

Shareholder and shares held:

 

VIA NET.WORKS Europe Holding B.V.; 117,000 shares

 

 

Directors:

 

António Miguel Ferreira
Dick Theunissen
Brian Berkopec

 

 

Secretary:

 

Pedro José Sardinha Oliveira Cardo

 

 

 

 

 

1.8

 

Name of Company:

 

AMENWORLD Servicos Internet Sociedade Unipessoal LDA

 

 

Registered Number:

 

13019/301204

 

 

Registered Office:

 

Praça do Saldanha, n° 1, 4°H, Lisboa

 

 

Date and place of incorporation:

 

30 December 2004

 

 

Issued share capital:

 

EUR 10,000.00

 

 

Authorised share capital:

 

Unlimited

 

 

Shareholder and shares held:

 

VIA NET.WORKS Europe Holding B.V.: 100% shares

 

 

Director:

 

António Miguel Caetano Ferreira

 

 

 

 

 

1.9

 

Name of Company:

 

VIA Jersey Debtco Limited

 

 

Registered Number:

 

90631

 

 

Registered Office:

 

c/o Professional Trust Company Limited, PO Box 274,
36 Hilgrove Street, St Helier, Jersey JE4 8TR

 

 

Date and place of incorporation:

 

Jersey, 11 July 2005

 

 

Issued share capital:

 

£1.00

 

 

Authorised share capital:

 

£10,000

 

 

Shareholder and shares held:

 

VIA NET.WORKS, Inc.

 

 

Directors:

 

Denis Therezien, Peter Nicolle and Michael Cordwell

 

 

Secretary:

 

Professional Trust Company Limited

 

2

 

Particulars of the Subsidiaries

 

 

 

 

 

 

 

2.1

 

Name of Company:

 

AMEN ITALIA S.R.L.

 

 

Company Registration Details:

 

03962200964

 

 

Registered Office:

 

Torre A—Via Senigallia 18/2—20161 Milano

 

 

Date and place of incorporation:

 

14 May 2003, registered in the Companies Registry on
29 May 2003; Italy

 

 

Issued share capital:

 

EUR 10

 

 

Authorised share capital:

 

EUR 10

 

 

Shareholder and shares held:

 

Agences des Médias Numériques SAS; one quota representing all of the share
capital

 

 

Chairman of Board of Directors:

 

Maurizio di Salvo

 

 

Director:

 

Dick Theunissen

 

47

--------------------------------------------------------------------------------


 

Part B—Second Closing

 

1

 

Particulars of Company

 

 

 

 

 

 

 

1.1

 

Name of Company:

 

VIA NET.WORKS Europe Holding B.V.

 

 

Registered Number:

 

34115551

 

 

Registered Office:

 

H Walaardt Sacrestraat 401, 1117 BM Schiphol-Oost, The Netherlands.

 

 

Date and place of incorporation:

 

5 May 1999; The Netherlands

 

 

Issued share capital:

 

EUR 22,100 divided into 221 shares with a par value of EUR100 each.

 

 

Authorised share capital:

 

EUR 100,000 divided into 1,000 shares with a par value of EUR 100 each

 

 

Shareholder and shares held:

 

VIA NET.WORKS Holdco, Inc.: 21 shares with a par value of EUR 100 per share VIA
NET.WORKS Inc.: 200 shares with a par value of EUR 100 per share.

 

 

Director:

 

VIA NET.WORKS, Inc.

 

 

Proxy Holders:

 

Mike McTighe, John Steele, Jan Gesmar-Larsen, Malcolm Bell, Karen Slatford

 

 

 

 

 

1.2

 

Name of Company:

 

PSINet Netherlands B.V.

 

 

Registered Number:

 

33294922

 

 

Registered Office:

 

Paul van Vlissingenstraat 16, 1096 BK Amsterdam, The Netherlands

 

 

Date and place of incorporation:

 

13 August 1997; The Netherlands

 

 

Issued share capital:

 

NLG 40,000 divided into 40 ordinary shares of NLG 1,000 each

 

 

Authorised share capital:

 

NLG 200,000 divided into 200 ordinary shares of NLG 1,000 each

 

 

Shareholder and shares held:

 

VIA NET.WORKS Holdco, Inc: 40 shares

 

 

Director:

 

VIA NET.WORKS Europe Holding B.V.

 

 

Proxy Holder:

 

Alexander Johan Marie Scholten

 

 

 

 

 


1.3


 


NAME OF COMPANY:


 


PSINET BELGIUM BVBA/SPRL

 

 

Registered Number:

 

0460.461.275

 

 

Registered Office:

 

Medialaan 32, bus 3, 1800 Vilvoorde, Belgium

 

 

Date and place of incorporation:

 

27 March 1997; Belgium

 

 

Issued share capital:

 

EUR 18,550 dividend into 750 shares without nominal value

 

 

Authorised share capital:

 

EUR 18,550 dividend into 750 shares without nominal value

 

 

Shareholder and shares held:

 

VIA NET.WORKS Holdco, Inc: 750 shares held

 

 

Director:

 

James Joseph Henry Demaeght

 

48

--------------------------------------------------------------------------------


 

1.4

 

Name of Company:

 

PSINet Germany GmbH

 

 

Registered Number:

 

Local Court of Munich, HRB 117930

 

 

Registered Office:

 

Munich

 

 

Date and place of incorporation:

 

10 April 1997; Germany

 

 

Issued share capital:

 

One share in the nominal amount of DM 50,000

 

 

Shareholder and shares held:

 

VIA NET.WORKS Holdco, Inc: one share held

 

 

Director:

 

Fred Seibl

 

 

 

 

 

1.5

 

Name of Company:

 

PSINet Datacenter Germany GmbH

 

 

Registered Number:

 

Local Court of Berlin-Charlottenburg, HRB 76192

 

 

Registered Office:

 

Berlin

 

 

Date and place of incorporation:

 

10 December 1999; Germany

 

 

Issued share capital:

 

One share in the nominal amount of EUR 25,000

 

 

Shareholder and shares held:

 

VIA NET.WORKS Holdco, Inc.: one share held

 

 

Director

 

Fred Seibl

 

 

 

 

 

1.6

 

Name of Company:

 

VIA Jersey Debtco 2 Limited

 

 

Registered Number:

 

All corporate details to be similar to VIA Jersey Debtco Limited

 

 

Registered Office:

 

 

 

 

Date and place of incorporation:

 

 

 

 

Issued share capital:

 

 

 

 

Shareholder and shares held:

 

 

 

 

Director

 

 

 

2

 

Particulars of Subsidiaries

 

 

 

 

 

 

 

2.1

 

Name of Company:

 

bART HOLDING B.V.

 

 

Registered Number:

 

24270496

 

 

Registered Office:

 

Science Park Eindhoven 5630 5692 EN Son; The Netherlands

 

 

Date and place of incorporation:

 

27 August 1996; The Netherlands

 

 

Issued share capital:

 

EUR 340,355.16

 

 

Authorised share capital:

 

EUR 453,780.22

 

 

Shareholder and shares held:

 

VIA NET.WORKS Europe Holding B.V.: 340,355.16 shares

 

 

Director:

 

VIA NET.WORKS Europe Holding B.V.

 

 

 

 

 

2.2

 

Name of Company;

 

Xenovic Holding B.V.

 

 

Registered Number:

 

24271927

 

 

Registered Office:

 

Science Park Eindhoven 5630, 5692 En Son, The Netherlands

 

 

Date and place of incorporation:

 

15 March 1996; The Netherlands

 

 

Issued share capital:

 

EUR 18,241.96

 

 

Authorised share capital:

 

EUR 90,756.04

 

 

Shareholders and shares held:

 

Bart Holding B.V.: 100% shares

 

 

Director:

 

bART Holding B.V.

 

49

--------------------------------------------------------------------------------


 

2.3

 

Name of Company:

 

bART Noord Nederland B.V.

 

 

Registered Number:

 

020564446

 

 

Registered Office:

 

Science Park 5630, 5692 En Son, The Netherlands

 

 

Date and place of incorporation:

 

21 December 1996; The Netherlands

 

 

Issued share capital:

 

EUR 18,151.21

 

 

Authorised share capital:

 

EUR 90,756.04

 

 

Shareholders and shares held:

 

bART Holding B.V.: 100% shares

 

 

Director:

 

bART Holding B.V.

 

 

 

 

 

2.4

 

Name of Company:

 

bART Midden Nederland B.V.

 

 

Registered Number:

 

24274849 (B-ART Midden Nederland)

 

 

Registered Office:

 

Science Park 5630, 5692 En Son, The Netherlands

 

 

Date and place of incorporation:

 

14 May 1996; The Netherlands

 

 

Issued share capital:

 

EUR 18,151. 21

 

 

Authorised share capital:

 

EUR 90,756.04

 

 

Shareholder and shares held:

 

bART Holding B.V.: 100% shares

 

 

Director:

 

bART Holding B.V.

 

 

 

 

 

2.5

 

Name of Company:

 

Arameta B.V.

 

 

Registered Number:

 

24272259

 

 

Registered Office:

 

Science Park Eindhoven 5630, 5692 En Son, The Netherlands

 

 

Date and place of incorporation:

 

28 January 1997; The Netherlands

 

 

Issued share capital:

 

EUR 18,151.21

 

 

Authorised share capital:

 

EUR 90,756,04

 

 

Shareholder and shares held:

 

bART Holding B.V.: sole shareholder

 

 

Director:

 

bART Holding B.V.

 

 

 

 

 

2.6

 

Name of Company:

 

VIA NET.WORKS España S.L.

 

 

Registration Details:

 

Volume 3, 082, Page 186, Section 8, Sheet SE 40,794; entry number 1

 

 

Date and place of incorporation:

 

13 August 1999; Spain

 

 

Issued share capital:

 

EUR 672,150 divided into 67,215 shares of EUR 10 each

 

 

Shareholder and shares held:

 

VIA NET.WORKS Europe Holding B.V.: 67,215 shares

 

 

Directors (Joint and Several):

 

Mr. Nathan Wajsman Mr. Louis Bonnet,

 

 

 

 

 

2.7

 

Name of Company:

 

VIA NET.WORKS IRU Co. Ltd

 

 

Registered Number:

 

306317

 

 

Registered Office:

 

Arthur Cox Building, Earlsfort Terrace, Dublin 2

 

 

Date and place of incorporation:

 

6 May 1999; Republic of Ireland

 

 

Issued share capital;

 

IR£1.25 divided into 1 share of IR£1.25

 

 

Authorised share capital:

 

IR£125,000 euro divided into 100,000 Ordinary

 

 

 

 

shares of IR£1.25 euro each

 

 

Shareholder and shares held:

 

VIA NET.WORKS Europe Holding B.V.; 1 share

 

 

Directors:

 

Alexander French Matt Stuart Nydell

 

50

--------------------------------------------------------------------------------


 

2.8

 

Name of Company:

 

VIA NET.WORKS, UK Holding Ltd

 

 

Registered Number:

 

03690730

 

 

Registered Office:

 

c/o Hogan & Hartson One Angel Court, London EC2R 7HJ

 

 

Date and place of incorporation:

 

31 December 1998; England and Wales

 

 

Issued share capital:

 

£10 divided into 10 ordinary shares of £1.00 each

 

 

Authorised share capital:

 

£1,000.00 divided into 1,000 shares of £1.00 each

 

 

Shareholder and shares held:

 

VIA NET.WORKS Europe Holding B.V.; 10 shares

 

 

Directors:

 

Matt Stuart Nydell
VIA NET.WORKS Europe Holding B.V.

 

 

 

 

 

2.9

 

Name of Company:

 

VIA NET.WORKS, France Holding SAS

 

 

Registered Number:

 

433 596 228 RCS Paris

 

 

Registered Office:

 

127, rue Amelot, 75011 Paris, France

 

 

Date and place of incorporation:

 

27 November 2000; Paris

 

 

Share capital:

 

17,326,400 euros divided into 1,732,640 shares of EUR10 each

 

 

Members:

 

VIA NET.WORKS Europe Holding B.V.;
1,555,800 shares
VIA NET.WORKS UK Holdings Limited:
176,840 shares

 

 

Chairman (President):

 

Nathan Wajsman

 

 

 

 

 

2.10

 

Name of Company:

 

VIA NET.WORKS Jersey Ltd

 

 

Registered Number:

 

88289

 

 

Registered Office:

 

c/o Jordans (C.I.) Limited, PO Box 456,
Postman House, Hue Street, St Helier, Jersey JE4 5RP

 

 

Date and place of incorporation:

 

9 August 2004; Jersey

 

 

Issued share capital:

 

£1000 divided into 100 shares of £1 each

 

 

Authorised share capital:

 

£10,000 divided into 10,000 shares of £1 each

 

 

Shareholders and shares held:

 

VIA NET.WORKS UK Holding Limited; 1000 shares held

 

 

Directors:

 

Matt Stuart Nydell

 

 

 

 

 

2.11

 

Name of Company:

 

VIA NET.WORKS Deutschland GmbH

 

 

Registered Number:

 

Local Court of Duisburg, HRB 7472

 

 

Registered Office:

 

Duisburg

 

 

Date and place of incorporation:

 

2 April 1993; Germany

 

 

Issued share capital:

 

DEM 18,822,000,00: divided into one share of DEM 18,822,000.00

 

 

Authorised share capital:

 

DEM 18,822,000.00: divided into one share of DEM 18,822,000,00

 

 

Shareholder and shares held:

 

VIA NET.WORKS Europe Holding B.V.; one share

 

 

Director:

 

Fred Seibl

 

51

--------------------------------------------------------------------------------


 

2.12

 

Name of Company:

 

VIA NET.WORKS Holdco Italy S.r.L.

 

 

Registered Number:

 

13200500158

 

 

Registered Office:

 

Via Turati Filippo 40 Milan

 

 

Date and place of incorporation:

 

28 July 2000

 

 

Issued share capital:

 

EUR 500,000

 

 

Authorised share capital:

 

EUR 500,000

 

 

Shareholders and shares held:

 

VIA NET.WORKS Europe Holding B.V.; 1 quota valued at EUR 495,000 VIA NET.WORKS
UK Limited: 1 quota valued at EUR 5,000

 

 

Directors:

 

Matt Stuart Nydell

 

 

 

 

 

2.13

 

Name of Company:

 

PSINet France Sarl

 

 

Registered Number:

 

394 332 118 RCS Nanterre

 

 

Registered Office:

 

Tour Atlantique—13éme étage, Place de la Pyramide—92911 Paris La Défense Cedex

 

 

Date and place of incorporation:

 

17 March 1994; Paris

 

 

Share capital:

 

373,552.84 euros divided into 144,138 shares

 

 

Member and shares held:

 

VIA NET.WORKS, France Holdings SAS; 144,138 shares held

 

 

Manager (Gérant):

 

Marc le Leau

 

 

 

 

 

2.14

 

Name of Company:

 

VIA NET.WORKS France S.A.

 

 

Registered Number:

 

408 236 990 RCS Nanterre

 

 

Registered Office:

 

Tour Atlantique—13éme étage, Place de la Pyramide—92911 Paris La Defense Cedex

 

 

Date and place of incorporation:

 

17 July 1996; Pontoise

 

 

Share capital:

 

485,412.92 euros divided into 31,841 shares

 

 

Shareholders and shares held:

 

VIA NET.WORKS Europe Holding B.V.; 2 shares Matt Nydell: 1 share Paulo Baptista:
1 share VIA NET.WORKS, France Holding SAS; 31,837 shares

 

 

Chairman of the Board:

 

Paulo Baptista Gomes Carneiro

 

 

Directors:

 

Nathan Wajsman Matt Nydell

 

 

 

 

 

2.15

 

Name of Company:

 

PSINet Switzerland Sarl

 

 

Registered Number:

 

CH-660-2323998-1

 

 

Registered Office:

 

Chemin de l’Epinglier 2, CH-1217 Meyrin GE.

 

 

Date and place of incorporation:

 

18 December 1998; Switzerland

 

 

Issued quota capital:

 

CHF 200,000 (no division)

 

 

Shareholder and shares held:

 

VIA NET.WORKS Europe Holding B.V.; All quota

 

 

Managers:

 

Gérard Cauderay James John McCartan

 

52

--------------------------------------------------------------------------------


 

2.16

 

Name of Company:

 

VIA NET.WORKS Deutsche Holding GmbH

 

 

Registered Number:

 

Local Court of Duisburg, HRB 9349

 

 

Registered Office:

 

Duisburg

 

 

Date and place of incorporation:

 

29 September 2000; Germany

 

 

Issued share capital:

 

EUR 25,000; one share

 

 

Shareholder and shares held:

 

VIA NET.WORKS Europe Holding B.V.; one share

 

 

Director:

 

Fred Seibl

 

 

 

 

 

2.17

 

Name of Company:

 

VIA NET.WORKS Express B.V.

 

 

Registered Number:

 

34208904

 

 

Registered Office:

 

H. Walaardt Sacrestraat 401, 1117 BM Schiphol, The Netherlands

 

 

Date and place of incorporation:

 

30 November 2004; The Netherlands

 

 

Issued share capital:

 

EUR 18,000 divided into 18,000 ordinary shares of EUR 1 each

 

 

Authorised share capital:

 

EUR 90,000

 

 

Shareholder and shares held:

 

VIA NET.WORKS Europe Holding B.V.; 18,000 shares

 

 

Director:

 

VIA NET.WORKS Europe Holding B.V.

 

 

 

 

 

2.18

 

Name of Company:

 

Unix Support Nederland B.V.

 

 

Registered Number:

 

27152479

 

 

Registered Office:

 

Paul van Vlissingenstraat 16, 1096 BK Amsterdam, The Netherlands

 

 

Date and place of incorporation:

 

12 February 1996; The Netherlands

 

 

issued share capital:

 

NLG 40,000 divided into 40 ordinary shares of NLG 1,000 each

 

 

Authorised share capital:

 

NLG 200,000 divided into 200 ordinary shares of NLG 1,000 each

 

 

Shareholders and shares held:

 

PSINet Netherlands B.V.; 40 shares

 

 

Director:

 

VIA NET.WORKS Europe Holding B.V.

 

 

Proxy Holder:

 

Alexander Johan Marie Scholten

 

53

--------------------------------------------------------------------------------


 

Schedule 3
Contracts
(Clause 2.3.1(iv))

 

1                                                     Obligation to obtain Third
Party Consents

 

In relation to any Contract which is not assignable without a Third Party
Consent, this Agreement shall not be construed as an assignment or an attempted
assignment and the Relevant Sellers and the Relevant Purchasers shall each use
reasonable endeavours both before and after the relevant Closing to obtain all
necessary Third Party Consents on terms reasonably acceptable to the Relevant
Purchasers and the Relevant Sellers as soon as possible and shall keep each
other informed of progress in obtaining such Third Party Consents. The Relevant
Sellers shall deliver to the Relevant Purchasers, on the relevant Closing or, if
later, as soon as possible after receipt, any Third Party Consent and an
assignment duly executed by the appropriate parties.

 

2                                                     Obligations until Third
Party Consents are obtained/where Third Party Consents are refused

 

2.1                                           Subject to paragraph 2.2, the
Relevant Purchasers shall, from the relevant Closing, assume, carry out, perform
and discharge the Relevant Seller’s obligations under the Contracts and shall
indemnify and keep indemnified the Relevant Seller against any Liability
incurred by that Seller or any member of the VIA Group arising from the failure
by the Relevant Purchaser to assume, carry out, perform or discharge such
obligations and against any Losses which that Seller may suffer by reason of
that Seller taking any reasonable action to avoid, resist or defend any
Liability referred to in this paragraph and provided that the Relevant Purchaser
shall only be liable to the extent such Liability incurred by that Seller is a
Liability which is intended to be assumed by the Relevant Purchaser pursuant to
Clause 2.3.2.

 

2.2                                           In respect of any Contract, from
the relevant Closing until the relevant Third Party Consent has been obtained,
as contemplated by paragraph 1.1, or where the Third Party Consent has been
refused and until the earlier to occur of (i) the date on which trading of VIA
Inc’s common stock on NASDAQ and Euronext ceases and (ii) VIA Inc having
completed a distribution to the VIA Shareholders:

 

2.2.1                                 the Relevant Seller shall hold on trust
such Contract and any monies, goods or other benefits received under such
Contract to the extent it is lawfully able to do so or, where it is not lawfully
able to do so or where holding on trust is not possible under local law, that
Seller and the Relevant Purchaser shall make such other arrangements between
themselves to provide to the Relevant Purchaser the benefits of the Contract,
including the enforcement at the cost and for the account of the Relevant
Purchaser of all rights of the relevant Seller against any other party thereto;

 

2.2.2                                 to the extent that the Relevant Purchasers
are lawfully able to do so, and subject to the Relevant Purchasers receiving the
benefits of the Contract, the Relevant Purchasers shall at their own expense
perform the Relevant Seller’s obligations under the Contract as agent or
sub-contractor and shall indemnify the Relevant Seller in respect thereof. To
the extent that the Relevant Purchasers are not lawfully able to do so, the
Relevant Seller shall, at the Relevant Purchasers’ cost do all such things as
the Relevant Purchasers may reasonably require to enable due performance of the
Contract;

 

54

--------------------------------------------------------------------------------


 

provided that, in each case, the Relevant Purchasers shall indemnify and keep
indemnified the Relevant Seller or member of the VIA Group against any liability
incurred by the Relevant Seller or any member of the VIA Group as a result of
this paragraph 2.2.

 

3                                                     Failure to Obtain Third
Party Consents

 

If a Third Party Consent is refused or otherwise not obtained on terms
reasonably acceptable to the Relevant Purchasers within three (3) months of
Second Closing (or, if Second Closing does not occur, First Closing), references
in this Agreement to the Contracts and the VIA Operations (other than in this
paragraph 3) shall be construed as excluding such Contract.

 

4                                                     Novation

 

To the extent that the Sellers request the novation of any Contract to a Group
Company or a member of the Purchaser’s Group, the parties shall use their
reasonable endeavours to novate such Contract pursuant to Clause 2.3 and pending
such novation, the provisions of this Schedule 3 shall apply.

 

55

--------------------------------------------------------------------------------


 

Schedule 4
Employees
(Clause 2.4)

 

1                                                     Transfer of Employees

 

1.1                                           The Sellers shall and shall
procure that the VIA Group shall:

 

1.1.1                                 transfer the employment of each Relevant
Employee to a Group Company prior to the First Closing Date; and

 

1.1.2                                 not offer employment to, employ or
otherwise engage any Relevant Employee whose employment is transferred pursuant
to paragraph 1.1.1 above prior to the Second Closing Date.

 

1.2                                           if any employee other than a
Relevant Employee is transferred to a Group Company or a Relevant Purchaser
pursuant to paragraph 1.1 of this Schedule 4:

 

1.2.1                                 the Relevant Purchaser shall upon becoming
aware of the transfer of such employee at any time after the relevant Closing
Date immediately or as soon as possible under applicable law terminate such
employee’s employment on terms agreed with the Seller (acting reasonably); and

 

1.2.2                                 the Sellers shall indemnify the Relevant
Purchasers and keep the Relevant Purchasers indemnified against all Liabilities
relating to or arising out of such termination and reimburse the Relevant
Purchasers for all costs, expenses and emoluments (including, without
limitation, any taxation and employer’s national insurance contributions)
reasonably and properly incurred in employing such employee in respect of his
employment on or after the relevant Closing Date until such employee is
terminated pursuant to paragraph 1.2.1 above.

 

1.3                                           The Relevant Purchasers shall be
responsible for all wages, salaries, emoluments and other amounts due or
accruing and taxation and employer’s national insurance contributions payable in
respect of the Relevant Employees with effect from the relevant Closing Date.

 

1.4                                           The Sellers shall be responsible
for all wages, salaries, emoluments and other amounts due and accruing and
taxation and employer’s National Insurance contributions payable in respect of
the Employees prior to the relevant Closing Date.

 

1.5                                           The Sellers using their reasonable
endeavours (without cost to the Sellers) undertake that they shall not and shall
procure that no other member of the VIA Group and each Group Company shall do or
knowingly omit to do anything prior to the relevant Closing Date unless agreed
by the Relevant Purchasers which would cause any Relevant Employee to terminate
their employment with either of the Sellers or any other company in the VIA
Group or any Group Company before the relevant Closing Date or with the Relevant
Purchasers on or after the relevant Closing Date.

 

2                                                     Application of Transfer
Provisions

 

2.1                                           If any contract of employment,
employment relationship or collective agreement in relation to any employee
(other than a Relevant Employee) employed by either of the Sellers, the other
members of the VIA Group or any Group Company shall have effect as if originally
made between the Relevant Purchasers and such employee (a “Transferred
Employee”) as a result of

 

56

--------------------------------------------------------------------------------


 

the Transfer Provisions (without prejudice to any other rights or remedies which
may be available to the Relevant Purchasers):

 

2.1.1                                 the Relevant Purchaser shall, upon
becoming aware of the application of the Transfer Provisions to any such
contract of employment or collective agreement, notify the Seller forthwith and
the Seller or any other member of the VIA Group shall procure that such
employees enter into settlement agreements with the Relevant Sellers and the
Relevant Purchaser on termination of the Transferred Employee’s employment (on
terms that the Sellers are liable for all payments due to such Transferred
Employees). The Relevant Purchaser shall co-operate with the Sellers and take
all reasonable steps to assist the Sellers in procuring that such Transferred
Employees enter into termination agreements as soon as reasonably practicable
following the relevant Closing; and

 

2.1.2                                 the Sellers shall indemnify the Relevant
Purchasers and keep the Relevant Purchasers indemnified against all Liabilities
relating to or arising out of such termination or the transfer of Transferred
Employees (including any Liability arising out of a failure by the Sellers but
excluding any Liability arising out of a failure by the Purchasers to comply
with their obligations under the Transfer Provisions) and shall reimburse the
Relevant Purchasers for all costs, emoluments and expenses (including, without
limitation, any taxation and employer’s national insurance contributions)
reasonably and properly incurred in employing such Transferred Employee in
respect of his employment on or after the relevant Closing Date; and

 

2.1.3                                 irrespective of whether the Transferred
Employee’s employment is terminated in accordance with paragraph 2.1.1 above,
the Sellers will indemnify the Relevant Purchasers and keep the Relevant
Purchasers indemnified against any Liabilities which relate to, arise out of or
are connected with any claims brought against the Relevant Purchaser by any
Transferred Employee other than in each case as a result of breach by the
Relevant Purchaser of its obligations under paragraph 2.1.1 above which are due
solely to any act or omission by either of the Sellers, any other member of the
VIA Group or any Group Company or any event, matter or any other occurrence
having its origin prior to the relevant Closing Date and which the Relevant
Purchasers incurs in relation to any contract of employment, or the employment
relationship or collective agreement of one or more of the Transferred Employees
pursuant to the Transfer Provisions and/or in respect of this Agreement.

 

2.2                                           The Sellers shall indemnify the
Relevant Purchasers and keep the Relevant Purchasers indemnified against all
Liabilities which relate to or arise out of any dismissal by the Sellers, the
VIA Group or any Group Company of any employee (not being a Relevant Employee)
and which the Relevant Purchasers may incur pursuant to the provisions of the
Transfer Provisions and this Agreement.

 

3                                                     Definitions

 

3.1                                           For the purposes of this provision
the terms:

 

“contract of employment” and “collective agreement” shall have the same meanings
respectively as in the Transfer Provisions;

 

“Transfer Provisions” means the Transfer Regulations and Council Directive
2001/23/EC; and

 

“Transfer Regulations” means the Transfer of Undertakings (Protection of
Employment) Regulations 1981 (as amended or replaced).

 

57

--------------------------------------------------------------------------------


 

Schedule 5

 

VAT

 

1                                                     The Sellers and the
Purchasers shall use all reasonable endeavours (including, where appropriate,
the making of an election or application in respect of VAT to any Taxation
Authority or entering into a written agreement) to secure that the sale of the
Group so far as carried on in the European Union is treated as neither a supply
of goods nor a supply of services for the purposes of the laws governing VAT in
the relevant member state.

 

2                                                     To the extent that any
state outside the European Union provides for relief or exemption from VAT (or
any similar tax on turnover or added value) on the transfer of a business or a
company or treats such a transaction as being non-taxable for VAT purposes, the
Sellers and the Purchasers shall use all reasonable endeavours (including, where
appropriate, the making of an election or application in respect of VAT (or any
similar tax on turnover or added value) to any Taxation Authority or entering
into a written agreement) to secure such treatment as regards the sale of the
Group (insofar as the business of the Group is carried on in the relevant state)
under this Agreement.

 

58

--------------------------------------------------------------------------------


 

Schedule 6

 

Closing Obligations

 

1.                                                  General Obligations

 

1.1                                           The Sellers’ Obligations

 

On First Closing, the Sellers shall deliver or make available to the Purchasers
the following:

 

1.1.1                                 evidence of the due fulfillment of the
conditions set out in Clause 4;

 

1.1.2                                 evidence that the Sellers are authorised
to execute this Agreement, the SPA Amendment and Restatement Agreement and the
Local Transfer Documents relevant to the First Closing (including, where
relevant, any notarial deeds referred to in this Schedule);

 

1.1.3                                 evidence that all Employee bonuses due in
respect of 2004, including all Taxation in relation thereto, have been paid by
the Sellers or the Group Companies; and

 

1.1.4                                 a copy of the Transitional Services
Agreement executed by VIA Inc, VIA Nederland, VIA NET.WORKS Portugal—Tecnologias
de Informacao, S.A. and VIA NET.WORKS USA, Inc.

 

On Second Closing, the Sellers shall deliver or make available to the Purchasers
the following:

 

1.1.1                                 evidence of the due fulfilment of the
conditions set out in Clause 4; and

 

1.1.2                                 evidence that the Sellers are authorised
to execute this Agreement, the SPA Amendment and Restatement Agreement and the
Local Transfer Documents relevant to the Second Closing (including, where
relevant, any notarial deeds referred to in this Schedule).

 

1.2                                           The Purchaser’s Obligations

 

On First Closing, the Purchasers shall deliver or make available to the Sellers:

 

1.2.1                                 evidence that the Purchasers are
authorised to execute this Agreement, the SPA Amendment and Restatement
Agreement and the Local Transfer Documents (including, where relevant, any
notarial deeds referred to in this Schedule) relevant to First Closing;

 

1.2.2                                 immediately following the execution of the
Local Transfer Documents, the Relevant Purchaser shall resolve to appoint or
procure the appointment of those individuals identified by the Purchaser as
Directors of the A Group Companies with such appointments to be effective as of
First Closing; and

 

1.2.3                                 a copy of the Transitional Services
Agreement executed by the Purchasers; and

 

1.2.4                                 a written statement setting forth in
detail the “German Tax Issue” and the actions suggested to be taken by the
Sellers in connection therewith.

 

On Second Closing, the Purchasers shall deliver or make available to the
Sellers:

 

1.2.5                                 evidence that the Purchasers are
authorised to execute this Agreement, the SPA Amendment and Restatement
Agreement and the Local Transfer Documents (including, where relevant, any
notarial deeds referred to in this Schedule) relevant to Second Closing; and

 

59

--------------------------------------------------------------------------------


 

1.2.6                                 immediately following the execution of the
Local Transfer Documents, the Relevant Purchaser shall resolve to appoint or
procure the appointment of those individuals identified by the Purchaser as
Directors of the B Group Companies with such appointments to be effective as of
Second Closing.

 

2                                                     Transfer of the Shares and
VIA Operations

 

2.1                                           General Transfer Obligations

 

On each Closing, the Relevant Sellers and the Relevant Purchasers shall execute
and/or deliver and/or make available Local Transfer Documents and take such
steps as are required to transfer the Shares and the Business Assets which are
the subject of the relevant Closing.

 

2.2                                           Specific Transfer Obligations

 

For the purposes of compliance with paragraph 2.1, the Relevant Sellers and
Relevant Purchaser shall do the following, in relation to any Companies and VIA
Operations that are incorporated or located in the jurisdictions listed below:

 

2.2.1                                 Belgium

 

(i)                                                 Holdco shall record the
transfer of the Shares owned by it to the Relevant Purchaser in the share
register of the PSINet Belgium B.V.BA/SPRL (“PSINet Belgium”), and shall sign
the share register to that effect.

 

(ii)               The Relevant Purchaser shall sign the share register of the
PSINet Belgium to accept the transfer of the Shares from the Holdco.

 

(iii)              Holdco and the Relevant Purchaser shall procure that the
transfer of the Business Assets located in Belgium shall be effected by means of
a notarial deed on terms reasonably satisfactory to the parties to be executed
by a notary public.

 

2.2.2                                 France

 

(i)                                                 In relation to any Shares
having the form of actions in any Company incorporated in France, Holdco shall
deliver to the Relevant Purchaser duly completed, executed and dated share
transfer forms (ordres de mouvements) in favour of the Relevant Purchaser and
Holdco and the Relevant Purchaser shall execute the registration forms
(formulaires de cession de droits sociaux).

 

(ii)               Holdco shall deliver to the Relevant Purchaser any Third
Party Consents as Holdco may have obtained;

 

(iii)              Holdco, any relevant third party and the Relevant Purchaser
shall execute (or shall have executed, with effect on Closing) assignment or
novation agreements on terms reasonably satisfactory to the parties.

 

2.2.3                                 Germany

 

(i)                                                 In the case of each of
PSINet Germany GmbH and PSINet Datacenter Germany GmbH (the “GmbH Companies”)
Holdco and the Relevant Purchaser shall enter into a transfer agreement in
notarial form on terms reasonably satisfactory to the parties by means of which
Holdco transfers

 

60

--------------------------------------------------------------------------------


 

title to the Shares in the GmbH Companies to the Relevant Purchaser, and the
Relevant Purchaser accepts such transfer.

 

(ii)               Holdco and the Relevant Purchaser shall immediately after
Closing inform the management of the relevant GmbH Company with respect to the
transfer of the Shares in such GmbH Company.

 

(iii)                                           VIA NET.WORKS Deutschland GmbH
and VIA NET.WORKS Deutsche Holding GmbH (the “VIA GmbH Companies”) as
transferors and the Relevant Purchaser as transferee shall enter into a transfer
agreement on terms reasonably satisfactory to the parties by means of which
(a) each of the VIA GmbH Companies transfers title to, and (to the extent
applicable) possession of, all Business Assets belonging to such VIA GmbH
Company, to the Relevant Purchaser, and the Relevant Purchaser accepts such
transfers, (b) the Relevant Purchaser assumes all liabilities incurred by any of
the VIA GmbH Companies as described in Clauses 2.3.2 and 2.3.3 of the Sale and
Purchase Agreement and as existing at Closing or arising, accruing or assessed
after Closing in consequence of any transaction carried out in the ordinary and
usual course of carrying on the Businesses prior to Closing] and undertakes to
hold the VIA GmbH Companies harmless against any such liabilities and the VIA
GmbH Companies accepts such assumption and undertaking, and (c) each of the VIA
GmbH Companies assigns to the Relevant Purchaser all Contracts to which it is a
party and as existing in the Business at Closing, and the Relevant Purchaser
accepts such transfer and undertakes to hold Holdco harmless against any
liabilities or obligations under those Contracts.

 

(iv)                                          In case the transfer of the
Business Assets, liabilities and Contracts requires further acts, notifications
or filings, Holdco shall support the Relevant Purchaser upon reasonable request
and at the costs of the Relevant Purchaser. To the extent that any required
consent by the other contractual party to the assignments of the Contracts
referred to in the preceding paragraph will not have been obtained within four
weeks of Closing, the relevant VIA GmbH Company shall have the right to
terminate such Contract in accordance with its terms or by any mutual agreement
with the other contractual party.

 

2.2.4                                 Spain

 

(i)                                                 In relation to the transfer
of Shares in Agencia de media numerica España, S.L.:

 

(a)                                              Holdco shall deliver to the
Relevant Purchaser the documents of title to the relevant Shares (i.e.:
acquisition title).

 

(b)                                             Holdco shall deliver to the
notary appointed in respect of the transfer (the “Notary”) a certificate issued
by the Secretary of the Board of Directors, with the approval of the President
(or the Director, if applicable) declaring that all requirements established in
the law and the bylaws have been fulfilled.

 

(c)                                              The transfer of the relevant
Shares shall be effected by notarial deed on terms reasonably satisfactory to
the parties, executed by the Notary.

 

61

--------------------------------------------------------------------------------


 

(d)                                             The Company in question shall
register the Relevant Purchaser as the owner of the Relevant Shares in the
Shareholders Register (“Libro Registro de Socios”).

 

(e)                                              Holdco shall deliver or make
available to the Relevant Purchaser the Company’s corporate books, duly updated.

 

(ii)               Holdco and the Relevant Purchaser shall ensure that a sale
agreement in respect of Agencia de media numerica España S.L., on terms
reasonably satisfactory to the parties, is executed before the Notary.

 

(iii)              Holdco and the Relevant Purchaser shall execute a sale
property agreement in relation to any Business Assets located in Spain, on terms
reasonably satisfactory to the parties, before the Notary.

 

(iv)                                          Holdco, the Relevant Purchaser and
any relevant third party shall execute, if necessary under the existing
agreements, an assignment or novation agreement on terms reasonably satisfactory
to the parties.

 

(v)                                             Holdco shall deliver to the
Relevant Purchaser as many Third Party Consents as the Holdco may have obtained.

 

2.2.5                                 United Kingdom

 

Holdco shall deliver or make available to the Relevant Purchaser the following
to the extent they relate to Amen Ltd:

 

(i)                                                 transfers of the relevant
Shares duly executed by the registered holders in favour of the Relevant
Purchaser, accompanied by the relative share certificate (or an express
indemnity in a form satisfactory to the Relevant Purchaser in the case of any
certificate found to be missing);

 

(ii)               duly executed transfers of the Business Assets, together with
the relative documents of title and the relevant Third Party Consents;

 

(iii)              assignments and novations in such form as may be agreed by
Holdco and the Relevant Purchaser (duly executed as a deed by Holdco, any third
party and, if so reasonably required by Holdco, the Relevant Purchaser) together
with the relative documents of title and such Third Party Consents as Holdco may
have obtained;

 

(iv)                                          assignments of Registered
Intellectual Property to the extent it has been possible to prepare and execute
these by Closing; and

 

(v)                                             those Business Assets which are
capable of transfer by delivery.

 

2.2.6                                 Netherlands

 

(i)                                                 VIA Inc and Holdco shall
transfer the relevant Shares in VIA NET.WORKS Europe Holding B.V. (“VIA Holding
B.V.”) to the Relevant Purchaser, the Relevant Purchaser shall accept the
transfer, and VIA Inc and Holdco shall procure that Via Holding B.V.
acknowledges the transfer, the foregoing to be effected by execution by VIA Inc,
the Relevant Purchaser and VIA Holding B.V., before a civil law notary, of
notarial deeds of transfer on terms reasonably satisfactory to the parties.

 

62

--------------------------------------------------------------------------------


 

(ii)               Holdco shall transfer the relevant Shares in PSINet
Netherlands B.V. to the Relevant Purchaser, the Relevant Purchaser shall accept
the transfer and Holdco shall procure that PSINet Netherlands B.V. acknowledges
the transfer, the foregoing to be effected by execution by Holdco, the Relevant
Purchaser and PSINet Netherlands B.V., before a civil notary of notarial deeds
of transfer on terms satisfactory to the parties.

 

(iii)              VIA Inc and Holdco shall procure the transfer of the relevant
Shares in VIA NET.WORKS Nederland B.V. (“VIA Nederland”) to the Relevant
Purchaser, the Relevant Purchaser shall accept the transfer, and VIA Inc and
Holdco shall procure that Via Nederland acknowledges the transfer, the foregoing
to be effected by execution by VIA Inc, the Relevant Purchaser and VIA
Nederland, before a civil law notary, of notarial deeds of transfer on terms
reasonably satisfactory to the parties.

 

(iv)                                          VIA Inc and Holdco shall procure
the transfer of the relevant Shares in AMEN Nederland B.V. (“AMEN Nederland”) to
the Relevant Purchaser, the Relevant Purchaser shall accept the transfer, and
VIA Inc and Holdco shall procure that AMEN Nederland acknowledges the transfer,
the foregoing to be effected by execution by VIA Inc, the Relevant Purchaser and
AMEN Nederland, before a civil law notary, of notarial deeds of transfer on
terms reasonably satisfactory to the parties.

 

(v)                                             The Seller shall transfer to the
Relevant Purchaser all property (other than Intellectual Property) forming part
of the Business Assets by execution by the Seller and Relevant Purchaser before
a civil law notary of notarial deeds of transfer of registered property on terms
reasonably satisfactory to the parties.

 

(vi)                                          To the extent that they are not
held by third parties at Closing (the foregoing not detracting from any warranty
contained in this Agreement), the Moveable Assets (including Computer Systems
where appropriate) shall be transferred to the Relevant Purchaser on the Closing
Date by the Seller delivering the assets to the Relevant Purchaser or giving the
Relevant Purchaser access or the keys to the locations where the aforesaid
Business Assets are situated, whereupon the aforesaid Business Assets shall be
at the Relevant Purchaser’s full disposal. The Seller shall also deliver to the
Relevant Purchaser all evidence of ownership of the Business Assets referred to
in this paragraph (iv).

 

(vii)                                       Those Business Assets referred to in
paragraph (iv) above which are held by third parties at Closing (the foregoing
not detracting from any warranty contained in this Agreement), shall be
transferred to the Relevant Purchaser on the Closing Date by virtue of this
Agreement (which shall constitute a deed as required under Dutch law) and by
written notices from the Seller, given also on behalf of the Relevant Purchaser,
to the said third parties that the latter shall from then on hold the said
Business Assets for the Relevant Purchaser, such notices to be delivered to the
third parties by the Seller on or before the Closing Date.

 

(viii)            The Business Intellectual Property shall be transferred to the
Relevant Purchaser by assignments in respect of Registered Intellectual Property

 

63

--------------------------------------------------------------------------------


 

and an assignment in Agreed Terms in respect of all other Intellectual Property.

 

(ix)               The benefit of the Claims (other than Claims in order or
bearer form) and all other rights referred to in the Agreement (other than
rights in order or bearer form), including without limitation all licences,
consents, authorisations, orders, warrants, confirmations, permissions,
certificates, approvals, registrations and authorities, shall, to the extent
permitted by law, be transferred on the Closing Date to the Relevant Purchaser
by virtue of this Agreement. The Sellers shall give written notice to the
affected third parties of the foregoing transfer on or before the Closing Date.

 

(x)                Those Claims and other rights referred to in the Agreement
that are in order or bearer form shall be transferred by the Seller to the
Relevant Purchaser by delivery and, where required, endorsement, to the Relevant
Purchaser of the documents in which such Claims and other rights are
established.

 

(xi)               The rights and obligations of the Sellers’ Group arising
under the Contracts which require Third Party Consents that have not been
obtained by the Closing Date (the foregoing not detracting from any obligation
of the Seller or right of the Relevant Purchaser under this Agreement), shall be
transferred to the Relevant Purchaser on the terms set out in Schedule 3.

 

(xii)              In respect of any Contract in respect of which the required
Third Party Consent was obtained prior to signature of this Agreement, the
rights and obligations of the Seller’s Group under such Contract shall, to the
extent permitted by law, be transferred by the Seller to the Relevant Purchaser
on the Closing Date by virtue of this Agreement which shall constitute a deed of
assignment as required under Dutch law. The Seller and the Relevant Purchaser
shall jointly notify the affected third parties of this assignment by written
notice delivered on the Closing Date.

 

(xiii)             The rights and obligations of the Sellers’ Group under the
Contracts in respect of which the required Third Party Consents are obtained
after signature of this Agreement but prior to Closing, shall, to the extent
permitted by law, be transferred by the Seller to the Relevant Purchaser on the
Closing Date by the Seller and the Relevant Purchaser executing Local Transfer
Documents in the form of a deed of assignment on terms reasonably satisfactory
to the parties. The Seller and the Relevant Purchaser shall jointly notify the
affected third parties of the foregoing transfer by written notice delivered on
the Closing Date.

 

64

--------------------------------------------------------------------------------


 

2.2.7                                 United States

 

The Relevant Purchaser shall deliver or make available to VIA Inc. a receipt for
the stock certificates delivered pursuant to item (i) below.

 

VIA Inc. shall deliver or make available to the Relevant Purchaser the following
to the extent they relate to VIA NET.WORKS U.S.A., Inc. (“VIA USA”):

 

(iii)                                           stock certificates for the
relevant Shares, each accompanied by a stock power duly executed by the
registered holder of such Shares, in favour of the Purchaser;

 

(iv)                                          duly executed transfers of the
Business Assets, together with the relative documents of title and the relevant
Third Party Consents;

 

(v)                                             assignments of Registered
Intellectual Property in accordance with Schedule 4 to the extent it has been
possible to prepare and execute these by Closing;

 

(vi)                                          assignments and novations in such
form as may be agreed by VIA Inc. and the Purchaser (duly executed by VIA Inc.
and any third party whose signature is reasonably requested by the Purchaser or
VIA Inc.) together with the relative documents of title and such Third Party
Consents as VIA Inc may have obtained; and

 

(vii)                                       a certificate stating that VIA Inc
(a) owns 100% of the outstanding issued share capital of VIA USA, (b) consents
to the shares held in VIA USA being transferred and (c) waives any rights it may
have under Article XI.B of the Charter of VIA USA as a result of the transfer.

 

2.2.8                                 Portugal

 

(i)                                                 In relation to the transfer
of Shares in Via Net. Works Portugal—Tecnologias de Informação, S.A.:

 

(a)                                              the transfer of the relevant
Shares shall be effected by transfer agreement, and Seller will deliver the
share titles to the Purchaser, which will acknowledge receiving the Shares; and

 

(b)                                             the Seller shall request the
record of the transfer of the Shares owned by it to the Relevant Purchaser in
the share register of the company.

 

(ii)                                              In relation to the transfer of
Shares in “Amenworld—Serviços Internet, Sociedade Unipessoal, Lda” the Seller
shall transfer the relevant Shareholding to the Relevant Purchaser, the Relevant
Purchaser shall accept the transfer before a civil notary of notarial deed of
transfer on terms satisfactory to the parties.

 

65

--------------------------------------------------------------------------------


 

3                                                     Further Obligations in
Addition to Transfer

 

3.1                                           General Obligations

 

The Seller shall deliver or make available to the Relevant Purchasers the
following in each case to the extent applicable and required under the laws of
the respective jurisdiction of the Group Companies which are the subject of the
relevant Closing:

 

3.1.1                                 the written resignations on terms
reasonably satisfactory to the parties (and legalised by a notary where
required) of each of the persons named in Schedule 3 from the office or position
specified in Schedule 3, to take effect on the relevant Closing;

 

3.1.2                                 evidence that all persons referred to in
3.1.1 above holding share(s) in any Group Company under a nominee-type
arrangement or any arrangement having a similar effect have transferred such
share(s) to such other persons as the Relevant Purchasers may specify, to take
effect on the relevant Closing;

 

3.1.3                                 if practicable, the Sellers having used
reasonable endeavours to obtain the same, the written resignations of the
auditors of the Group Companies concerned to take effect on the relevant Closing
Date, with acknowledgements signed by each of them in a form satisfactory to the
Relevant Purchasers to the effect that they have no claim against any Group
Company or otherwise complying with any relevant law or regulation;

 

3.1.4                                 irrevocable powers of attorney or such
other appropriate document (in such form and terms as the Relevant Purchasers
may reasonably require) executed by each of the holders of the Shares which are
the subject of the relevant Closing in favour of the Relevant Purchasers or as
it may direct to enable it (pending registration of the relevant transfers) to
exercise post the relevant Closing all voting and other rights attaching to such
Shares and to appoint proxies for this purpose with an express undertaking of
the holder of such Shares not to exercise such voting and other rights attached
to such Shares;

 

3.1.5                                 written waivers or consents in relation to
pre-emption rights as the Relevant Purchasers may reasonably require signed by
shareholders of the Companies which are the subject of the relevant Closing to
enable the Relevant Purchasers or its nominees to be registered as holder of the
Shares;

 

3.1.6                                 releases or waivers on terms reasonably
satisfactory to the parties in respect of the Encumbrances affecting any of the
Shares, or any of the Business Assets which are the subject of the relevant
Closing;

 

3.1.7                                 any releases which the parties have
obtained under Clause 7.4;

 

3.1.8                                 in each case where the said information is
not in the possession of the relevant Group Company, the corporate books and
records, duly written up-to-date), including the shareholders’ register and
share certificates in respect of the Subsidiaries, and all other books and
records, all to the extent required to be kept by each Group Company under the
law of its jurisdiction of incorporation;

 

3.1.9                                 in each case where the said information is
not at the Properties all other books, records and other information relating
primarily to the Group Companies or the VIA Operations (save for books, records
and other information which the Seller is required by law to retain) and all
information relating to customers, suppliers, agents and distributors and other
information relating primarily to the Group Companies or

 

66

--------------------------------------------------------------------------------


 

the VIA Operations (including the Relevant Employees) as the Relevant Purchasers
may reasonably require and copies, or, at the Seller’s option, originals of any
such books, records, documents or other information in the possession or control
of the Seller which relate only in part to the Group Companies or the VIA
Operations and which the Relevant Purchasers may reasonably require;

 

3.1.10                          evidence as to:

 

(i)                                                 the acceptance by
shareholders or the directors of each of the relevant Group Companies of the
resignations referred to in paragraph 3.1.1;

 

(ii)               the acceptance by shareholders of the relevant Group
Companies of the resignation of the auditors referred to in paragraph 3.1.3; and

 

(iii)              the approval by the shareholders or the directors of the
transfer of the Shares or the sale of the VIA Operations to the Relevant
Purchasers,

 

where such acceptance or approval is required by law or under the constitutional
documents of the Group Company concerned;

 

3.1.11                          evidence reasonably satisfactory to the Relevant
Purchasers of the revocation of existing authorities given by the Group Company
to banks (in respect of the operation of its bank accounts);

 

3.1.12                          other requirements, e.g. certified copies of
board resolutions changing registered office, changing accounting reference
date, changing constitutional documents; and

 

3.1.13                          all original deeds and documents relating to any
Group Company’s interests in or title to the Properties to the extent the same
are not in the possession or under the control of the relevant Group Company.

 

67

--------------------------------------------------------------------------------


 

Schedule 7

 

Warranties given under Clause 8.1

 

1                                                     Corporate Information

 

1.1                                           The Shares and the Group Companies

 

1.1.1                                 The Relevant Seller listed in Schedule 1:

 

(i)                                                 is the sole legal and
beneficial owner of the Shares listed opposite the name of that Seller in
Schedule 1; and

 

(ii)                                              has the right to exercise all
voting and other rights over the Shares.

 

1.1.2                                 The Shares comprise the whole of the
issued share capital of the Companies, have been properly and validly issued and
are each fully paid.

 

1.1.3                                 The shareholders specified in paragraph 2
of Schedule 2:

 

(i)                                                 are the sole legal and
beneficial owners of the shares in the Subsidiaries; and

 

(ii)                                              have the right to exercise all
voting and other rights over such shares.

 

1.1.4                                 The shares in the Subsidiaries comprise
the whole of the issued and allotted share capital of the Subsidiaries, have
been properly and validly issued and allotted and each are fully paid.

 

1.1.5                                 No person has the right (whether
exercisable now or in the future and whether contingent or not) to call for the
allotment, conversion, issue, registration, sale or transfer, amortisation or
repayment of any share capital or any other security giving rise to a right
over, or an interest in, the capital of any Group Company under any option,
agreement or other arrangement (including conversion rights and rights of
pre-emption).

 

1.1.6                                 There are no Encumbrances on the shares in
any Group Company.

 

1.1.7                                 No third party consents are required for
the transfer of the Shares pursuant to this Agreement other than the approval of
VIA Stockholders as referred to in Clause 4.1.

 

1.1.8                                 No Group Company has any interest in, or
has agreed to acquire, any share capital or other security referred to in
paragraph 1.1.5 of any other company (wherever incorporated) other than the
Subsidiaries set out in Schedule 2.

 

1.1.9                                 The particulars contained in Schedule 2
are true and accurate.

 

1.2                                           Constitutional Documents,
Corporate registers and minute books

 

1.2.1                                 The constitutional documents in the Data
Room are true and accurate copies of the constitutional documents of the Group
Companies and there have not been and are not any breaches by any Group Company
of its constitutional documents which would have a material adverse effect on
the business of the Group.

 

1.2.2                                 The register of members and minute books
for meetings of members required to be maintained by each Group Company under
the law of the jurisdiction of its incorporation:

 

(i)                                                 are up-to-date;

 

(ii)                                              are maintained in accordance
with applicable law; and

 

68

--------------------------------------------------------------------------------


 

(iii)              contain complete and accurate records of all matters required
to be dealt with in such books and register,

 

in each case in all material respects.

 

1.2.3                                 All registers of members and minute books
of the Group Companies are in the possession (or under the control) of the
Sellers, the relevant Group Company or legal counsel to the relevant Group
Company and no written notice or allegation that any of such books and records
is incorrect or should be rectified has been received.

 

2                                                     Accounts

 

2.1                                           Consolidated Accounts

 

The Consolidated Accounts have been prepared in accordance with applicable law
and with US GAAP at the Accounts Date so as to give a true and fair view of the
state of affairs of the VIA Group and the Group Companies taken as a whole at
the Accounts Date and of the profits or losses for the period concerned.

 

2.2                                           Solus Accounts

 

The Solus Accounts have been prepared in accordance with applicable law and with
the accounting principles, standards and practices generally accepted at 31
December 2003 in the jurisdiction in which the relevant Group Company is
incorporated so as to give a true and fair view of the state of affairs of each
Group Company for which Solus Accounts have been prepared at 31 December 2003
and of the profits or losses for the period concerned.

 

2.3                                           Management Accounts

 

2.3.1                                 The unaudited management accounts relating
to the Group Companies for the two (2) month period ended 28 February 2005 (the
“Management Accounts” and the “Management Accounts Date”, respectively), a copy
of which is included in the Data Room under the folder entitled “VIA Inc”, have
been prepared on bases consistent in all material respects with those employed
in the preparation of the Consolidated Accounts, as adjusted for US GAAP.

 

2.3.2                                 The Management Accounts do not materially
misstate the assets and liabilities of the Group as at the Management Accounts
Date nor the profits or losses of the Group for the period concerned having
regard to the purposes for which they have been prepared.

 

3                                                     Financial Obligations

 

3.1                                           Financial Facilities

 

Details of all financial facilities (including loans, derivatives and hedging
arrangements outstanding or available to the Group Companies are given in the
Disclosure Letter and/or the Data Room.

 

3.2                                           Guarantees

 

Other than in the ordinary and usual course of business or pursuant to this
Agreement or the Finance Documents, there is no outstanding guarantee,
indemnity, suretyship or security given:

 

3.2.1                                 by any Group Company; or

 

3.2.2                                 for the benefit of any Group Company.

 

69

--------------------------------------------------------------------------------


 

4                                                     Assets

 

4.1                                           The Properties

 

4.1.1                                 No Group Company owns any real property.

 

4.1.2                                 True and complete copies of all leases
with a rental cost in excess of EUR 75,000 per lease relating to office and data
centres relevant to any Group Company’s are contained in the Data Room.

 

4.1.3                                 Each Property has the benefit of such
rights in the document entitled “Real Property Leasehold Interest Summary
Relating to Offices and Data Centres” and easements as are necessary for the
existing use of the Property.

 

4.1.4                                 There is no outstanding notice or dispute
involving the relevant Group Company and any third party as to the occupation or
use of any Property which would, if implemented or enforced, have a material
adverse effect on the business of the Group carried out at that Property.

 

4.2                                           Leases

 

Where any Property is leased by a Group Company:

 

4.2.1                                 there is no subsisting breach (other than
non or late payment of rent and no non-observance of any covenant, condition or
agreement contained in the lease under which the Group Company holds its
interest in the Property, on the part of the relevant landlord or the Group
Company, which would have a material adverse effect on the business of the
relevant Group Company carried on at the Property.

 

4.2.2                                 there is no right for the landlord to
terminate the lease before the expiry of the contractual term other than by
breach of the lease by the lessee.

 

4.3                                           Ownership of Assets

 

All tangible assets included in the Accounts or acquired by any of the Group
Companies since the Accounts Date, excepting rights and retention of title
arrangements arising by operation of law or in the ordinary and usual course of
business (such as leasing arrangements):

 

4.3.1                                 are legally and beneficially owned by the
Group Companies;

 

4.3.2                                 are, where capable of possession, in the
possession or under the control of the relevant Group Company except Customer
Premises Equipment, situated at customer sites or physical points of presence
and assets owned by the Group Companies at physical points of presence;

 

4.3.3                                 are free from Encumbrances other than
Permitted Encumbrances (save for Permitted Encumbrances of the type described in
paragraph (b) of the definition of Permitted Encumbrances);

 

4.3.4                                 are not the subject of any factoring
arrangement, conditional sale or credit agreement.

 

5                                                     Intellectual Property and
Information Technology

 

5.1                                           Ownership etc.

 

5.1.1                                 All of the Business Intellectual Property
and the Material Group IP is:

 

(i)                                                 legally owned, licensed to
or used under the authority of the owner by the Seller, in the case of the
Business Intellectual Property; or

 

70

--------------------------------------------------------------------------------


 

(ii)                                              legally owned by, licensed to
or used under the authority of the owner by the Group Companies, in the case of
the Material Group IP.

 

Copies of all such licences and authorities (excluding any shrink-wrap licences
for computer software and domain names) are included in the Data Room.

 

5.1.2                                 The Material Group IP and the Business
Intellectual Property in each case owned by the Group Companies or the Sellers
as the case may be is:

 

(i)                                                 not being infringed,
attacked or opposed by any person;

 

(ii)               not licensed to a third party other than pursuant to an
agreement identified in the Data Room, to end users in the ordinary course of
business under end user license agreements or except as set out in the
Disclosure Letter; and

 

(iii)              not subject to any Encumbrance other than a Permitted
Encumbrance (save for Permitted Encumbrances of the type described in
paragraph (b) of the definition of Permitted Encumbrances).

 

5.1.3                                 The Data Room lists all Registered
Intellectual Property:

 

(i)                                                 forming part of the Business
Intellectual Property; or

 

(ii)                                              owned by a Group Company and
forming part of the Group Intellectual Property.

 

5.1.4                                 The document entitled “Business
Intellectual Property” contained in the Data Room lists all unregistered trade
marks:

 

(i)                                                 forming part of the Business
Intellectual Property; or

 

(ii)               owned by a Group Company and forming part of the Group
Intellectual Property and which in each case is, material to the business of the
Group.

 

5.2                                           Licences

 

The:

 

5.2.1                                 Licence Agreements; and

 

5.2.2                                 all licences and agreements relating to
the Material Group IP are included in the Data Room,

 

(including all amendments, novations, supplements or replacements to those
licences and agreements) are in full force and effect, no notice having been
given on either side to terminate them and the obligations of all parties have
been fully complied with.

 

5.3                                           Employee Rights

 

Except as set out in the Data Room, there are no outstanding claims against any
Group Company or the Seller under any contract or under any law providing for
employee compensation in respect of any rights or interests in Intellectual
Property.

 

5.4                                           Infringement

 

5.4.1                                 Excluding patents and similar rights, the
processes employed and the products and services dealt in by:

 

(i)                                                 the Seller in relation to or
in connection with the business of the Group; and

 

71

--------------------------------------------------------------------------------


 

(ii)                                              each Group Company,

 

do not use, embody or infringe any rights or interests of any third party in
Intellectual Property (other than those licensed to the Seller or the Group
Companies pursuant to the agreements described at paragraph 5.2 above) which
would have a material adverse effect on the business of the Group.

 

5.4.2                                 Excluding patents and similar rights, no
written notice of any claims of infringement of rights or interests, in each
case of the nature referred to in 5.4.1, has been received by any Group Company
or member of the VIA Group.

 

5.5                                           Sufficiency

 

The Business Intellectual Property and the Group Intellectual Property comprise
sufficient rights and interests in Intellectual Property reasonably necessary
for the carrying on of the business of the Group in the manner and to the extent
carried on as at the date hereof.

 

5.6                                           Other Provisions

 

5.6.1                                 The Data Room contains a full list of
domain names under the folder entitled “Domain Names” which are:

 

(i)                                                 included in the Business
Intellectual Property; or

 

(ii)                                              registered in the name of any
Group Company and included in the Group Intellectual Property.

 

5.6.2                                 No action has been knowingly taken by the
Seller or any Group Company to damage or otherwise adversely affect the
reputation or goodwill associated with any unregistered trade mark identified in
set out in the document entitled “Business Intellectual Property” contained in
the Data Room.

 

5.7                                           Computer Systems

 

5.7.1                                 In relation to the Seller’s Computer
Systems and the Group Companies’ Computer Systems:

 

(i)                                                 the present capacity,
capability, functionality and performance of the Computer Systems are sufficient
to satisfy the business requirements of the Group Companies as at the date
hereof;

 

(ii)                                              there are no performance
reductions or breakdowns of, or logical or physical intrusions to, any Computer
Systems or losses of data which are having a material adverse effect on the
business of the Group;

 

(iii)                                           each of the Computer Systems are
owned by, leased by or licensed to the relevant Group Company;

 

(iv)                                          the Data Room contains accurate
details of the Group’s current procedures with a view to security of the
Computer Systems and data stored on them;

 

(v)                                             the data storage capability,
functionality and performance of the Computer Systems are sufficient in all
material respects to conduct the Group’s business (as it is now conducted);

 

(vi)                                          the Group Companies have full and
unrestricted access to and use of the Computer Systems and no third party
agreements or consents are required

 

72

--------------------------------------------------------------------------------


 

to enable the Group Companies to continue such access and use following Closing;
and

 

(vii)             all material services relating to, and licences of, Computer
Services are provided under written contracts with the Group (including
maintenance and support, security, disaster recovery, management and utilisation
(including escrow arrangements relating to the deposit of source codes,
facilities management and computer bureau services agreements)) and true copies
of which are included in the Data Room.

 

5.7.2                                 The Computer Systems are sufficient for
the purposes of carrying on the business of the Group in the manner and to the
extent carried on as at the date hereof.

 

5.7.3                                 All the operating data of the Group
Companies (being data materially required for the Group Companies to be able to
provide services to their customers, to bill such customers, pay their
suppliers, manage and compensate their employees and maintain internal and
external e-mail communications systems for their employees) has been regularly
archived in soft copy form.

 

5.7.4                                 The Group Company has in its unencumbered
possession or has unrestricted access to up-to-date and accurate source code for
all material bespoke software which has been written or produced in-house by the
Group.

 

5.7.5                                 Copies of all licences and escrow
agreements relating to software material to the Group, either individually or in
the aggregate, are included in the Data Room. The licences of such software have
been complied with by the relevant Group Company in all material respects in the
operation of the business of the Group and any restrictions in those licences do
not materially and adversely affect the present conduct of the business of the
Group.

 

5.8                                           Data Protection

 

5.8.1                                 No written notice alleging non-compliance
with any applicable data protection legislation (including any enforcement
notice, deregistration notice, transfer prohibition notice or any equivalent
notice) has been received by any of the Group Companies or the Seller from any
competent data protection authority.

 

5.8.2                                 No Group Company or the Seller is involved
in a dispute with an individual in respect of any infringement or alleged
infringement of any applicable data protection legislation and no Group Company
or the Seller has received a written claim for compensation from any individual
in respect of any such infringement or alleged infringement in the previous 12
months.

 

5.8.3                                 There is no outstanding court order
against any Group Company or the Seller in respect of the rectification or
erasure of personal data.

 

6                                                     Contracts

 

6.1                                           Contracts

 

No Group Company is a party to or subject to any Material Contract which:

 

6.1.1                                 is not in the ordinary and usual course of
business;

 

6.1.2                                 is not on an arm’s length basis;

 

73

--------------------------------------------------------------------------------


 

6.1.3                                 is of a long term nature that is, unlikely
to have been fully performed, in accordance with its terms, more than 36 months
after the date on which it was entered into or undertaken;

 

6.1.4                                 restricts its freedom to carry on its
business in any part of the world in such manner as it thinks fit so as to have
a material adverse effect on the Group.

 

6.2                                           Joint Ventures etc.

 

Except as disclosed in the Data Room, no Group Company is, or has agreed to
become, a member of any joint venture, consortium, partnership or other
association (other than a recognised trade association in relation to which the
Group Company has no liability or obligation except for the payment of annual
subscription or membership fees).

 

6.3                                           Agreements with Connected Parties

 

6.3.1                                 There are no existing contracts, and have
not been since 1 January 2004 any contracts, between, on the one hand, any Group
Company and, on the other hand, the Seller or any other member of the VIA Group
other than on normal commercial terms in the ordinary and usual course of
business or which cannot be terminated on less than 30 days notice and other
than those contracts included in the Data Room.

 

6.3.2                                 The Seller is not nor is any Group Company
party to any contract material to the business of the Group, with any current or
former employee or current or former director or officer of any such Group
Company or the Seller or in which any such person is interested (whether
directly or indirectly), other than on normal commercial terms in the ordinary
and usual course of business.

 

6.4                                           Material Contracts

 

6.4.1                                 All the Material Contracts to which a
Group Company is party are in full force and effect and other than the late or
non-payment of monies owing, have been duly complied with by the relevant Group
Company in all material respects and nothing has occurred whereby any of them is
subject to early termination or which has given rise to a material claim in
damages under any of them by any party to any of them.

 

6.4.2                                 Copies of all Contracts and Material
Contracts are contained in the Data Room.

 

6.4.3                                 The transactions contemplated by this
Agreement will not result in a material breach of, or give any third party a
right to terminate any Material Contract.

 

7                                                     Employees and Employee
Benefits

 

7.1                                           Employees and Terms of Employment

 

7.1.1                                 The Data Room contains details, in
relation to each Group Company and the VIA Operations, of:

 

(i)                the total number of the Employees;

 

(ii)               the salary and other benefits, period of continuous
employment, location, grade, age and notice period of each Employee; and

 

(iii)              the terms of the contract of employment of each Senior
Employee.

 

74

--------------------------------------------------------------------------------


 

7.2                                           Termination of Employment

 

7.2.1                                 Since 31 December 2004 no Senior Employee
has given or received notice terminating his or her employment.

 

7.2.2                                 In relation to any claim received by a
Group Company, no liability which remains undischarged has been incurred by any
Group Company or the Seller for:

 

(i)                                                 breach of any contract of
employment with any Employee; or

 

(ii)                                              breach of any statutory
employment right.

 

7.2.3                                 Except as provided, reflected or noted in
Management Accounts, neither the Seller nor any Group Company has made or agreed
to make any payment or provided or agreed to provide any benefit to any Employee
or former employee employed by the Group Company or the Seller with regard to
the VIA Operations since 31 December 2004 or any dependant of such Employee or
former employee in connection with the proposed termination or suspension of
employment of any such Employee or former employee.

 

7.3                                           Works Councils and Employee
Representative Bodies

 

The Data Room contains details of all work councils and employee representative
bodies which by law or any collective bargaining agreement have the right to be
informed and/or consulted on matters which affect the Employees.

 

7.4                                           Collective Bargaining Agreements
etc.

 

Other than national collective bargaining agreements or industry wide collective
agreements, the union recognition agreements, collective agreements and European
Works Council agreements contained in the Data Room are all the agreements
between the Group Companies and the Seller and trade unions or representative
bodies.

 

7.5                                           Bonus or other Profit-related
Schemes

 

There are contained in the Data Room the rules and other documentation relating
to all share incentive, share option, profit sharing, bonus or other incentive
arrangements for or affecting any Employees or other workers or former employees
or other former workers of the Group Companies or the Seller since 31
December 2003 together with details of all awards allocated and options granted
by each Group Company.

 

As at the date of this Agreement, the Sellers have paid of procured that the
Group Companies have paid all Employee bonuses due in respect of 2004, including
all Taxation in relation thereto.

 

7.6                                           Group Retirement Benefit
Arrangements

 

The Group Companies are in compliance with the terms of any retirement, death,
disability or life assurance benefits provided to Employees in all material
respects and the Data Room contains copies of all such forms as are material in
the context of the Group.

 

8                                                     Legal Compliance

 

8.1                                           Licences and Consents

 

To the extent that either of the Sellers or any Group Company is solely
responsible for obtaining them, all licences, consents, authorisations, orders,
warrants, confirmations, permissions,

 

75

--------------------------------------------------------------------------------


 

certificates, approvals, registrations and authorities material to the business
of the Group as carried on at the date hereof have been obtained, are in force
and are being complied with in all material respects.

 

8.2                                           Compliance with Laws

 

8.2.1                                 Each Group Company and the Seller is
conducting, and during the two year period prior to First Closing or, if
shorter, the period since the relevant Group Company was acquired by the
Seller’s Group, has conducted, the business of the Group in material compliance
with applicable laws and regulations in each country in which the business of
the Group is carried on except where such non-compliance does not materially and
adversely effect the present conduct of the business of the Group.

 

8.2.2                                 There is no investigation, disciplinary
proceeding or enquiry by, or order, decree, decision or judgment of, any court,
tribunal, arbitrator, governmental agency or regulatory body outstanding against
any Group Company or the Seller or any person for whose acts or defaults it may
be vicariously liable which would have a material adverse effect upon the
business of the Group.

 

8.2.3                                 No Group Company or the Seller has
received any written notice during the past 12 months from any court, tribunal,
arbitrator, governmental agency or regulatory body with respect to a violation
and/or failure to comply with any applicable law or regulation or requiring it
to take or omit any action which in any case would have a material adverse
effect on the business of the Group.

 

9                                                     Litigation

 

9.1                                           Current Proceedings

 

Except as set out in the Data Room, no Group Company nor either Seller is
involved whether as claimant or defendant or other party in any claim, legal
action, proceeding, suit, litigation, prosecution, investigation, enquiry or
arbitration (other than as claimant in the collection of debts arising in the
ordinary and usual course of its business none of which exceeds $20,000) which
would have a material adverse effect on the business of the Group.

 

9.2                                           Threatened Proceedings

 

No such claim, legal action, proceeding, suit, litigation, prosecution,
investigation, enquiry or arbitration of material importance has been threatened
in writing by or against any Group Company or the Seller (or any person for
whose acts or defaults a Group Company or the Seller may be vicariously liable)
which would have a material adverse effect on the business of the Group.

 

9.3                                           Circumstances likely to lead to
claims

 

The Seller has not received any written notice of any investigation,
disciplinary proceeding or other circumstances likely to lead to any such claim
or legal action, proceeding, suit, litigation, prosecution, investigation,
enquiry or arbitration which would have a material adverse effect on the
business of the Group.

 

9.4                                           Disputes with Creditors

 

Material particulars of all disputes (other than those relating solely to the
late payment or non-payment of monies due) between each Group Company and its
creditors in respect of

 

76

--------------------------------------------------------------------------------


 

amounts of $100,000 or more due to such creditors are set out in the Disclosure
Letter or in the Data Room.

 

10                                              Insurance

 

10.1                                    Particulars of Insurances

 

Copies of all documentation relating to the insurance policies of the Group
Companies in the possession of the Seller and material to the business of the
Group are contained in the Data Room.

 

10.2                                    Insurance Claims

 

10.2.1                          Details of all outstanding insurance claims in
excess of $100,000 made during the past twelve (12) months are contained in the
Disclosure Letter or the Data Room.

 

10.2.2                          No circumstances exist which are likely to give
rise to any insurance claim in excess of $100,000.

 

11                                              Tax

 

11.1                                    Company Residence

 

Each Group Company has been resident for tax purposes in its country of
incorporation and has not been resident anywhere else at any time since its
incorporation and will be so resident at Closing. For the avoidance of doubt,
references to residence in this paragraph shall be construed as references to
residence as determined by the local law of the jurisdiction or jurisdictions
concerned and not by reference to the provisions of any relevant double taxation
treaty or convention.

 

11.2                                    Returns and Information

 

11.2.1                          All registrations, returns, computations,
notices and information which are or have been required to be made or given in
the previous twelve months by each Group Company for any Taxation purpose
(i) have been made or given on a proper basis and are up-to-date and correct and
(ii) no written notice has been received by any Group Company of any dispute
with any Tax Authority.

 

11.2.2                          Each Group Company has maintained all records
required to be maintained for Taxation purposes or which may be required to
calculate any Taxation payable or the amount of any Taxation Benefit.

 

11.3                                    Payment of Taxation

 

11.3.1                          In the two years prior to the date hereof, each
Group Company has paid all Taxation which it is or has been liable to pay or
account for and the due date for payment of which has fallen prior to the date
hereof and has not received any written notice that it is liable to any fine,
penalty, surcharge or interest in connection with Taxation that remains
outstanding.

 

11.3.2                          In the two years prior to the date hereof, each
Group Company has deducted or withheld all Taxation which it has been obliged by
law to deduct or withhold from payments made by it and has properly accounted to
the relevant Tax Authority for the Taxation so deducted or withheld.

 

77

--------------------------------------------------------------------------------


 

11.4                                    Special Regimes/Elections/Rulings

 

There are set out in the Disclosure Letter, with express reference to this
paragraph, full particulars of any agreement, arrangement or election between
any Group Company and any Tax Authority pursuant to which the relevant Group
Company is authorised not to comply with, but for such agreement or arrangement,
would be its statutory obligations.

 

11.5                                    Tax Equalisation Payments

 

11.5.1                          No Group Company is under any obligation to
surrender or otherwise transfer any Taxation Benefit.

 

11.5.2                          No Group Company is liable to make a payment for
utilisation, surrender or other transfer of any Taxation Benefit (“Taxation
Equalisation Payment”), nor is any Taxation Equalisation Payment received by any
Group Company liable to be refunded.

 

11.5.3                          There are set out in the Disclosure Letter, with
express reference to this paragraph, or the Data Room, full particulars of all
surrenders or other transfers of any Taxation Benefit made by any Group Company
since the Accounts Date.

 

12                                              Important Business Issues since
the Accounts Date

 

12.1                                    Since 31 December 2004:

 

12.1.1                          there has been no material adverse change in the
financial or trading position or prospects of the Group taken as a whole (other
than (i) in connection with the current financial position of the Group to the
extent disclosed to the Relevant Purchasers in the Data Room in writing or
otherwise publicly available (including without limitation the liquidity of the
Group and the individual Group Companies); (ii) a change affecting or likely to
affect all companies carrying on business in similar countries in which the
Group carries on business); (iii) a material adverse change in stock or other
financial markets, interest rates, exchange rates or other general economic
conditions; (iv) any matter contained in the Disclosure Letter or the Data Room;
or (v) any matter effected pursuant to or in accordance with this Agreement
including the change in control of the Group Companies resulting from the sale
and purchase of the Shares) and no event, fact or matter has occurred which will
give rise to any such change;

 

12.1.2                          no Group Company has acquired, or agreed to
acquire, any single capital asset having a value in excess of $100,000;

 

12.1.3                          no Group Company has disposed of, written off,
or agreed to dispose of or write off, any capital asset having a value reflected
in the Accounts in excess of $100,000 or acquired since the Accounts Date;

 

12.1.4                          except as provided in the Finance Documents, no
Group Company has borrowed or raised any money or taken up any financial
facilities and no Group Company has repaid any borrowing or indebtedness in
advance of its stated maturity;

 

12.1.5                          no dividend or other payment which is, or could
be treated as, a distribution has been declared, paid or made by any Group
Company;

 

78

--------------------------------------------------------------------------------


 

12.1.6                          except in connection with the transaction
contemplated by this Agreement or in the ordinary course of business, no
resolution of the shareholders of any Group Company has been passed;

 

12.1.7                          no Group Company has changed its accounting
reference date;

 

12.1.8                          no share or loan capital has been allotted,
issued, repaid or redeemed or agreed to be allotted, issued, repaid or redeemed
by any Group Company; and

 

12.1.9                          no Group Company has redeemed or purchased or
agreed to redeem or purchase any of its share capital.

 

12.16                             Since the Management Accounts Date no Group
Company has sold or agreed to sell a debt at less than its value in the
Management Accounts and no debt has been released, deferred, subordinated or
written off by any Group Company other than between Group Companies or between
Group Companies and the VIA Group.

 

13                                              Disclosure of Information

 

13.1                                    The Data Room has been collated by the
Seller in good faith and the Seller has not knowingly included any matter which
is untrue or knowingly omitted any matter the omission of which is material to
the business of the Group.

 

13.2                                    Each document in the Data Room is a true
and complete copy of the original of such document.

 

14                                              Authority and Capacity

 

14.1.1                          The Seller and each Group Company is validly
existing and is a company duly incorporated under the law of its jurisdiction of
incorporation.

 

14.1.2                          The Seller has the legal right and full power
and authority to enter into and subject to the approval of the VIA Shareholders,
perform this Agreement, any Local Transfer Document to which it is a party and
any other documents to be executed by it pursuant to or in connection with this
Agreement or any Local Transfer Document including, for the avoidance of doubt,
to proceed to First Closing without the approval of the VIA Shareholders in
accordance with Section 271 of the Delaware Corporate Law.

 

14.1.3                          The documents referred to in paragraph 16.1.2
will, when executed, constitute valid and binding obligations on the Seller, in
accordance with their respective terms.

 

14.1.4                          The Seller has taken or will have taken by the
relevant Closing all corporate action required by it to authorise it to enter
into and to perform this Agreement, any Local Transfer Document to which it is a
party and any other documents to be executed by it pursuant to or in connection
with this Agreement or any Local Transfer Document.

 

15                                              Insolvency etc.

 

15.1.1                          No Group Company or the Seller will be rendered
insolvent by any of the transactions contemplated herein or in connection with
the Facility Agreement and any related documents (the “Contemplated
Transactions”), under the laws of its jurisdiction of incorporation or rendered
unable to pay its debts as they fall due.

 

15.1.2                          Immediately after giving effect to the
consummation of the Contemplated Transactions, including the receipt of the
amounts payable by the Relevant Purchasers under this Agreement for the sale of
the Shares (i) the Seller will be able

 

79

--------------------------------------------------------------------------------


 

to pay its Liabilities as they become due in the usual course of its business,
(ii) the Seller will not have unreasonably small capital with which to conduct
its present or proposed business, (iii) the Seller will have assets (calculated
at fair market value) that exceed its Liabilities and (iv) taking into account
all pending and threatened litigation, final judgments against the Seller in
actions for money damages are not reasonably anticipated to be rendered at a
time when, or in amounts such that, the Seller will be unable to satisfy any
such judgments promptly in accordance with their terms (taking into account the
maximum probable amount of such judgments in any such actions and the earliest
reasonable time at which such judgments might be rendered) as well as all other
obligations of the Seller. The cash available to the Seller, after taking into
account all other anticipated uses of the cash, will be sufficient to pay all
such debts and judgments promptly in accordance with their terms.

 

15.1.3                          For the purposes of paragraph 15.1.2 above:

 

“Governmental Body” means any:

 

(i)                nation, state, county, city, town, borough, village,
district, or other jurisdiction;

 

(ii)               federal, state, local, municipal, foreign, or other
government;

 

(iii)              governmental or quasi-governmental authority of any nature
(including any agency, branch, department, board, commission, court, tribunal or
other entity exercising governmental or quasi-governmental powers); or

 

(iv)              body exercising, or entitled or purporting to exercise, any
administrative, executive, judicial, legislative, police, regulatory, or taxing
authority or power;

 

“Insolvent” means that the sum of the present fair saleable value of Seller’s
assets does not and will not exceed its debts and other probable Liabilities;

 

“Liability” means with respect to any Person, any liability or obligation of
such Person of any kind, character or description, whether known or unknown,
absolute or contingent, accrued or unaccrued, disputed or undisputed, liquidated
or unliquidated, secured or unsecured, joint or several, due or to become due,
vested or invested, executory, determined, determinable or otherwise and whether
or not the same is required to be accrued on the financial statements of such
Person; and

 

“Person” means an individual, partnership, corporation, business trust, limited
liability company, limited liability partnership, joint stock company, trust,
unincorporated association, joint venture or other entity, or a Governmental
Body.

 

15.1.4                          In the twelve month period prior to the date
hereof, no Group Company or the Seller has been held in material default by
lenders under any debt financing.

 

15.1.5                          No order for the winding up of any Group Company
has been made.

 

15.1.6                          No administrator or administrative receiver has
been appointed in respect of the assets of the Group Companies.

 

15.1.7                          No steps have been taken to enforce any security
over any assets of any Group Company or the Seller and no event has occurred to
give the right to enforce such security.

 

80

--------------------------------------------------------------------------------


 

Schedule 8

 

Working Capital Projections

 

81

--------------------------------------------------------------------------------


 

Schedule 9

 

Guarantees

 

PART A

 

GROUP COMPANY GUARANTEES:

 

The Sellers shall use their reasonable endeavours to procure on or prior to each
Closing the release of each relevant Group Company which is the subject of that
Closing from any guarantees or indemnities (other than any guarantee or
indemnity which is an Assumed Liability) given by or binding upon the Group
Company in respect of any liability of the Sellers or any other member of the
VIA Group or any Group Company in respect of which Closing has not yet taken
place. Pending such release, the Sellers shall indemnify the Relevant Purchasers
and any such Group Companies against all amounts paid by any such Group Company
pursuant to any such securities, guarantees and indemnities in respect of such
liability of the Sellers or any member of the VIA Group or any Group Company in
respect of which Closing has not yet taken place.

 

PART B

 

VIA CASH COLLATERALIZED GUARANTEES:

 

With respect to the restricted cash account of VIA NET.WORKS, Inc. and guarantee
issued by ING Bank N.V. dated 20/12/2004 in the amount of €200,000 to the credit
of VIA NET.WORKS, Inc. in favour of STEAG Energie-Contracting GmbH (“STEAG”) and
for the benefit of PSINet Datacenter Germany GmbH concerning the office and
Datacenter at Paul-Stern-Str. 63 in Berlin (“VIA STEAG Guarantee”):

 

The Sellers shall use their reasonable endeavours to procure on or prior to
Second Closing the release and replacement of that certain guarantee and
restricted cash account of VIA Inc in the amount of €200,000 in favour of STEAG.
If the Sellers have not caused a Group Company to do so prior to Second Closing,
so long as the guarantee and restricted cash account of VIA Inc remains
outstanding the Relevant Purchasers shall indemnify the Sellers against all
amounts paid by VIA Inc. arising out of the VIA STEAG Guarantee.

 

VIA GUARANTEES (NON-CASH COLLATERALIZED):

 

The Relevant Purchasers shall use their reasonable endeavours to procure on or
as soon as reasonably practicable following each Closing the release of each
relevant member of the VIA Group from the guarantees or indemnities given by or
binding upon any member of the VIA Group in respect of any liability of the
Group Companies which are the subject of that Closing including without
limitation those set out below. Pending such release, the Relevant Purchasers
shall indemnify the Sellers against all amounts paid by any member of the VIA
Group pursuant to any such securities, guarantees and indemnities in respect of
such liability of such Group Companies.

 

(a)                                              Guaranty from VIA Inc dated 21
May 2004 in favour of Schuberg Philis B.V. in respect of the obligations of VIA
NET.WORKS Europe Holding B.V. under the Master Services Agreement with Schuberg
Philis dated 19 May 2004.

 

(b)                                             Guarantee from VIA Inc dated 10
December 2004 in favour of Metrolinx Sarl in respect of the obligations of
PSINet Switzerland Sarl under the lease agreement dated 17 October 2003.

 

(c)                                              Declaration dated as of 1
April 2005 in favour of VIA NET.WORKS (Schweiz) A.G. in relation to the
Amendment Number Three and the related existing agreements between PSINet
Switzerland Sarl and TDC Switzerland AG dated 29 December 2004, with guarantees
extended by VIA Inc. and VIA NET.WORKS Europe Holding B.V.

 

82

--------------------------------------------------------------------------------


 

(d)                                             Amendment Number Three between
PSINet Switzerland Sarl and TDC Switzerland AG dated 29 December 2004

 

(e)                                              Indemnity from VIA NET.WORKS
Holdco, Inc. in favour of Alfa Accountants in respect of claims from the Dutch
treasury and the UWV arising out of the agreement of PSINet Netherlands BV to
provide certain hosting services to Alfa Accountants.

 

(f)                                                Guarantee, indemnity and/or
joint liability by VIA Inc. of obligations of Group Companies arising under
agreements between VIA Inc and each of the following entities:
(i) (i) Watchguard Technologies, Inc., (ii) GRIC Communications, Inc. and
(iii) Melbourne IT Ltd. (IMWW), which shall be released upon novation or
assignment of the agreements pursuant to Clause 2.3.1(iv) and Schedule 3 of this
Agreement.

 

VIA SUPPORT AND COMFORT LETTERS

 

At the Closing, in relation to the relevant Group Company, the Relevant
Purchasers shall deliver a letter of support to the directors of

 

VIA NET.WORKS France SAS,

 

VIA NET.WORKS France Holding SA,

 

PSINet Germany GmbH

 

PSINet Datacenter Germany GmbH

 

VIA NET.WORKS Deutschland GmbH

 

PSINet Switzerland Sarl

 

VIA NET.WORKS Espana S.L.

 

in respect of the present and future liabilities of those companies in
replacement and substitution of letters of support and comfort from the Relevant
Sellers.

 

83

--------------------------------------------------------------------------------


 

Schedule 10

 

Part A—Repayable Intra-Group Payables

 

A Group Company owing Payable

 

B Group Company to whom Payable is owed

 

Amount of
Payable
(in USD)

 

VIA NET.WORKS Nederland B.V.

 

PSINet Switzerland Sarl

 

180,645

 

VIA NET.WORKS Nederland B.V.

 

VIA NET.WORKS Deutsche Holding GmbH

 

135,986

 

VIA NET.WORKS Nederland B.V.

 

VIA NET.WORKS France SA

 

82,634

 

VIA NET.WORKS Nederland B.V.

 

VIA NET.WORKS UK Holding Ltd

 

523

 

VIA NET.WORKS Nederland B.V.

 

VIA NET.WORKS IRU Co. Ltd

 

327,574

 

VIA NET.WORKS Nederland B.V.

 

PSINet Netherlands B.V.

 

31,265

 

Agence des Medias Numeriques SAS

 

VIA NET.WORKS France SA

 

58,320

 

Amen Nederland B.V.

 

PSINet Netherlands B.V.

 

10,929

 

VIA NET.WORKS Portugal—Tecnologias de Informacao, SA

 

PSINet Switzerland Sarl

 

93,989

 

VIA NET.WORKS Portugal—Tecnologias de Informacao, SA

 

VIA NET.WORKS France SA

 

3,894

 

VIA NET.WORKS Portugal—Tecnologias de Informacao, SA

 

VIA NET.WORKS UK Holding Ltd

 

362

 

Total Repayable Intra-Group Payables:

 

 

 

926,121

 

 

Part B—Repayable Intra-Group Receivables

 

A Group Company to whom Receivable is due

 

B Group Company owing Receivable

 

Amount of
Receivable
(in USD)

 

VIA NET.WORKS Nederland B.V.

 

VIA NET.WORKS Europe Holding B.V.

 

58,293

 

VIA NET.WORKS Nederland B.V.

 

VIA NET.WORKS Express B.V.

 

231,657

 

VIA NET.WORKS Portugal—Tecnologias de Informacao, SA

 

VIA NET.WORKS Deutsche Holding GmbH

 

1,185

 

VIA NET.WORKS Portugal—Tecnologias de Informacao, SA

 

VIA NET.WORKS Espana S.L.

 

23,713

 

VIA NET.WORKS USA, Inc.

 

VIA NET.WORKS Express B.V.

 

38,905

 

Total Repayable Intra-Group Receivables:

 

 

 

353,753

 

 

84

--------------------------------------------------------------------------------